Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Amendment No. 1 to Second Amended and Restated Credit Agreement (this
“Agreement”) dated as of February 25, 2016 (the “Amendment No. 1 Effective
Date”) is among Forum Energy Technologies, Inc. (the “Borrower”), the
Guarantors, the Lenders party hereto, the Issuing Lenders party hereto, and
Wells Fargo Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent, the Issuing Lenders party thereto
from time to time, the Lenders party thereto from time to time and Wells Fargo
Bank, National Association, as the swing line lender, are parties to that
certain Second Amended and Restated Credit Agreement dated as of November 26,
2013 (the “Credit Agreement”).

B. The Borrower has requested that the Lenders make certain amendments to the
Credit Agreement as set forth herein and subject to the terms and conditions set
forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1. Defined Terms; Other Definitional Provisions. As used in this
Agreement, each of the terms defined in the opening paragraph and the Recitals
above shall have the meanings assigned to such terms therein. Each term defined
in the Credit Agreement and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, unless expressly provided
to the contrary. Article, Section, Schedule, and Exhibit references are to
Articles and Sections of, and Schedules and Exhibits to, this Agreement, unless
otherwise specified. The words “hereof”, “herein”, and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Agreement as a matter of convenience for reference only and it
is agreed that such paragraph headings are not a part of this Agreement and
shall not be used in the interpretation of any provision of this Agreement.

Section 2. Amendments to Credit Agreement.

(a) The Credit Agreement is hereby amended as reflected in Annex A attached
hereto.

(b) Schedule I – Pricing Schedule, Schedule II – Revolving Commitments, Contact
Information, Schedule 4.1 – Organizational Information, and Schedule 4.11 –
Subsidiaries attached to the Credit Agreement are hereby deleted and replaced in
their entirety with the corresponding Schedule I – Pricing Schedule, Schedule II
– Revolving Commitments, Contact Information, Schedule 4.1 – Organizational
Information, and Schedule 4.11 – Subsidiaries attached hereto.

(c) Exhibit B – Form of Compliance Certificate to the Credit Agreement is hereby
deleted and replaced its entirety with Exhibit B – Form of Compliance
Certificate attached hereto.



--------------------------------------------------------------------------------

(d) Exhibit D – Form of Notice of Borrowing to the Credit Agreement is hereby
deleted and replaced its entirety with Exhibit D – Form of Notice of Borrowing
attached hereto.

(e) The Credit Agreement is hereby further amended by attaching thereto a new
Exhibit J- Form of Borrowing Base Certificate in the form attached hereto.

Section 3. Reduction of Commitments. This Agreement shall be deemed a ratable
reduction in part of the unused portion of Revolving Commitments pursuant to
Section 2.1(c)(i) of the Credit Agreement, it being understood that the three
Business Days’ notice requirement and any other conditions precedent under such
Section shall hereby be waived. On the Amendment No. 1 Effective Date, after
giving effect to the contemplated reduction herein, (a) the Revolving
Commitments shall be as set forth on the revised Schedule II attached hereto,
and (b) each Lender’s Revolving Commitment shall be automatically decreased to
the amount set forth adjacent to such Lender’s name on such replacement Schedule
II.

Section 4. Representations and Warranties. Each Credit Party represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the Amendment No. 1 Effective Date
as if made on as and as of such date, except that any such representation or
warranty which by its terms is made as of a specified date is true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such specified date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Agreement are within such Credit Party’s corporate,
partnership or limited liability company power and authority, as applicable, and
have been duly authorized by appropriate governing action and proceedings;
(d) this Agreement constitutes the legal, valid, and binding obligation of such
Credit Party enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity
whether applied by a court of law or equity; (e) there are no governmental or
other third party consents, licenses and approvals required in connection with
the execution, delivery, performance, validity and enforceability of this
Agreement; and (f) the Liens under the Security Documents are valid and
subsisting and secure the Secured Obligations.

Section 5. Conditions to Effectiveness. This Agreement shall become effective on
the Amendment No. 1 Effective Date and enforceable against the parties hereto
upon the occurrence of the following conditions precedent on or before the
Amendment No. 1 Effective Date:

(a) Agreement. The Administrative Agent shall have received multiple original
counterparts of this Agreement duly executed by the Borrower, the Guarantors,
the Administrative Agent and the Lenders.

 

-2-



--------------------------------------------------------------------------------

(b) Engagement Letter. The Administrative Agent shall have received multiple
original counterparts of that certain engagement and fee letter dated as of
February 10, 2016, executed by the Borrower and Wells Fargo Securities, LLC.

(c) Certificates. The Borrower shall have delivered a completed and executed
perfection certificate in form and substance reasonably acceptable to the
Administrative Agent.

(d) Borrowing Base Certificate. The Borrower shall have delivered a completed
and executed Borrowing Base Certificate in form and substance reasonably
acceptable to the Administrative Agent calculating the Borrowing Base (as
defined in Annex A) to be in effect on the Amendment No. 1 Effective Date and
calculated for the month ended January 31, 2016.

(e) Payment of Fees. The Borrower shall have paid (a) all reasonable fees and
expenses of the Administrative Agent’s outside legal counsel and other
consultants pursuant to all invoices presented for payment on or prior to the
Amendment No. 1 Effective Date, and (b) all fees required under the engagement
and fee letter referred to in clause (b) above.

Section 6. Acknowledgments and Agreements.

(a) Borrower acknowledges that on the date hereof all outstanding Obligations
are payable in accordance with their terms and Borrower waives any defense,
offset, counterclaim or recoupment with respect thereto.

(b) The Administrative Agent, the Issuing Lenders, the Swing Line Lender and the
Lenders hereby expressly reserve all of their rights, remedies, and claims under
the Credit Documents. Nothing in this Agreement shall constitute a waiver or
relinquishment of (a) any Default or Event of Default under any of the Credit
Documents, (b) any of the agreements, terms or conditions contained in any of
the Credit Documents, (c) any rights or remedies of the Administrative Agent,
the Issuing Lenders, the Swing Line Lender or any Lender with respect to the
Credit Documents, or (d) the rights of the Administrative Agent, the Issuing
Lenders, the Swing Line Lender or any Lender to collect the full amounts owing
to them under the Credit Documents.

(c) The Borrower, each Guarantor, Administrative Agent, each Issuing Lender and
each other party hereto does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower and the Guarantors acknowledge and agree that their respective
liabilities and obligations under the Credit Agreement, as amended hereby, and
the Guaranty are not impaired in any respect by this Agreement.

(d) From and after the Amendment No. 1 Effective Date, all references to the
Credit Agreement and the Credit Documents shall mean the Credit Agreement and
such Credit Documents as amended by this Agreement. This Agreement is a Credit
Document for the purposes of the provisions of the other Credit
Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Agreement shall be a Default or Event of
Default, as applicable, under the Credit Agreement, to the extent provided
thereunder.

Section 7. Reaffirmation of Security Documents. Each Credit Party (a) represents
and warrants that, as of the Amendment No. 1 Effective Date, it has no defenses
to the

 

-3-



--------------------------------------------------------------------------------

enforceability of any Security Document to which it is a party, (b) reaffirms
the terms of and its obligations (and the security interests granted by it)
under each Security Document to which it is a party, and agrees that each such
Security Document will continue in full force and effect to secure the Secured
Obligations as the same may be amended, supplemented, or otherwise modified from
time to time, and (c) acknowledges, represents, warrants and agrees that the
liens and security interests granted by it pursuant to the Security Documents
are valid and subsisting and create a security interest to secure the Secured
Obligations.

Section 8. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty, as
amended hereby, are in full force and effect and that such Guarantor continues
to unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of all
of the Guaranteed Obligations (as defined in the Guaranty, as amended
hereby), and its execution and delivery of this Agreement does not indicate or
establish an approval or consent requirement by such Guarantor under the
Guaranty in connection with the execution and delivery of amendments, consents
or waivers to the Credit Agreement, the Notes or any of the other Credit
Documents.

Section 9. Lender Hold Harmless and Release; Direction to Amend Pledge and
Security Agreement.

(a) Each Lender hereby acknowledges and agrees that (a) as part of the Credit
Agreement, as amended hereby, Wells Fargo Bank, National Association (“WFB”) may
forward to such Lender, from time to time, copies of certain appraisals, field
exam reports, collateral audits and other collateral reports (collectively,
“Reports”), (b) such Reports were prepared, or will be prepared, for WFB for its
own internal purposes and if provided, are being, or will be, provided to such
Lender on a confidential basis and such Reports shall not be reproduced,
disseminated or discussed by such Lender except to its and its affiliates’
directors, officers, employees, attorneys and agents in connection with the
Credit Agreement or as required under applicable Legal Requirement without WFB’s
express written consent, (c) if provided, such Reports are being, or will be,
provided without any representation or warranty, expressed or implied, by WFB as
to its accuracy or completeness, (d) WFB is making no representation or warranty
of any kind related to or in connection with such Reports and WFB assumes no
responsibility to make any such representation or warranty, (e) if provided,
such Reports are being, or will be, provided solely for such Lender’s
convenience, and (f) WFB does not have any responsibility for the
creditworthiness or financial conditions of any Credit Party or any Affiliate
thereof. Furthermore, each Lender hereby acknowledges and agrees that in making
decisions under this Agreement and in the other Credit Documents, including the
Credit Agreement, as amended hereby, such Lender is making its own credit
analysis and decisions independently and without reliance on any Report or on
WFB. Without limiting the generality of Section 8.4 of the Credit Agreement,
each Lender hereby agrees to, and hereby does, indemnify and hold harmless Wells
Fargo & Company, WFB and each of the foregoing’s affiliates and each of the
foregoing’s respective Related Parties (each of the foregoing being a “WFB
Indemnitee”), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, or disbursements
of any kind or nature whatsoever (including but not limited to attorneys’ fees)
which may be imposed on or incurred by any WFB Indemnitee or asserted against
any WFB Indemnitee by any third party, any Lender, the Borrower or any Affiliate
thereof or any other Person, and in any way relating to or arising out of such
Lender’s direct or

 

-4-



--------------------------------------------------------------------------------

indirect (and whether by act or omission) (i) release of any Report, or (ii) use
of any Report (including as a result of such WFB Indemnitee’s own negligence
regardless of whether such negligence is sole or contributory, active or
passive, imputed, joint or technical) but not including to the extent found in a
final, non-appealable judgment by a court of competent jurisdiction to have
result from such WFB Indemnitee’s gross negligence or willful misconduct. The
terms of this Section 9 are solely for the benefit of the WFB Indemnitees and
their respective successors and assigns and no other Person shall have or be
entitled to assert rights or benefits under this Section 9. The provisions of
this Section 10 shall survive the occurrence of the termination of this
Agreement, the Credit Agreement and the other Credit Documents and payment in
full of the Obligations.

(b) Each Lender hereby directs the Administrative Agent to enter into that
certain Amendment No. 1 to Pledge and Security Agreement in substantially the
form attached hereto as Annex B.

Section 10. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Agreement may be executed by
facsimile signature or by other electronic submission and all such signatures
shall be effective as originals.

Section 11. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 12. Invalidity. In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 13. Governing Law. This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state, without regard to conflicts of laws principles (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York).

Section 14. Entire Agreement. THIS AGREEMENT, THE CREDIT AGREEMENT, THE
GUARANTY, THE SECURITY AGREEMENT, IN EACH CASE AS AMENDED BY THIS AGREEMENT, THE
NOTES AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

[The remainder of this page has been left blank intentionally.]

 

-5-



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

BORROWER: FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ James W. Harris

Name:   James W. Harris Title:   Chief Financial Officer and Senior   Vice
President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

GUARANTORS: FET HOLDINGS, LLC FORUM ENERGY SERVICES, INC. By:  

/s/ James W. Harris

Name:   James W. Harris Title:   Vice President FORUM GLOBAL TUBING LLC FORUM
INTERNATIONAL HOLDINGS INC. FORUM US, INC. TGH (US) INC. FORUM GLOBAL HOLDINGS,
LLC By:  

/s/ James W. Harris

Name:   James W. Harris Title:   Vice President GLOBAL FLOW TECHNOLOGIES, INC. Z
EXPLORATIONS, INC. Z RESOURCES, INC. ZY-TECH GLOBAL INDUSTRIES, INC. By:  

/s/ Michael Donoghue

Name:   Michael Donoghue Title:   Vice President FORUM GLOBAL TUBING LP By:  
FORUM US, INC., its general partner By:  

/s/ James W. Harris

Name:   James W. Harris Title:   Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS:

WELLS FARGO BANK,
NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender, Issuing Lender, and a Lender

By:  

/s/ Shannon Cunningham

Name:   Shannon Cunningham Title:   Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as an Issuing Lender and a Lender By:  

/s/ Thomas Okamoto

Name:   Thomas Okamoto Title:   Authorized Officer

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as an Issuing Lender and a Lender By:  

/s/ Tyler Ellis

Name:   Tyler Ellis Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

/s/ Eamon Baqui

Name:   Eamon Baqui Title:   Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director By:  

/s/ Michael Winters

Name:   Michael Winters Title:   Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

ZB, N.A., d/b/a AMEGY BANK as a Lender By:  

/s/ James C. Day

Name:   James C. Day Title:   Senior Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender By:  

/s/ Wadie Christopher Habiby

Name:   Wadie Christopher Habiby Title:   Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ Bradley Kuhn

Name:

  Bradley Kuhn

Title:

  Assistant Vice President

 

Signature Page to Amendment No. 1 to Second Amended and Restated Credit
Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

Annex A

to Amendment No. 1 to Second Amended and Restated Credit Agreement

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 26, 2013

Among

FORUM ENERGY TECHNOLOGIES, INC.

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Swing Line Lender,

WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK, N.A. AND

BANK OF AMERICA, N.A. AND SUCH OTHER LENDERS DESIGNATED

FROM TIME TO TIME

as Issuing Lenders

THE LENDERS NAMED HEREIN

as Lenders

$200,000,000

 

 

 

WELLS FARGO SECURITIES, LLC,

J.P. MORGAN SECURITIES LLC, AND

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AS CO-LEAD ARRANGERS AND JOINT BOOKRUNNERS

JPMORGAN CHASE BANK, N.A. AND BANK OF AMERICA, N.A.

AS CO-SYNDICATION AGENTS

CITIBANK, N.A. AND DEUTSCHE BANK SECURITIES INC.

AS CO-DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

Table of Contents

 

          Page   ARTICLE 1   

DEFINITIONS AND ACCOUNTING TERMS

     1   

Section 1.1.

  

Certain Defined Terms

     1   

Section 1.2.

  

Computation of Time Periods

     38   

Section 1.3.

  

Accounting Terms; Changes in GAAP

     38   

Section 1.4.

  

Classes and Types of Advances

     39   

Section 1.5.

  

Miscellaneous

     39   

Section 1.6.

  

Foreign Currency

     39    ARTICLE 2   

CREDIT FACILITIES

     41   

Section 2.1.

  

Revolving Commitment

     41   

Section 2.2.

  

Letters of Credit

     44   

Section 2.3.

  

Swing Line Advances

     50   

Section 2.4.

  

Advances

     53   

Section 2.5.

  

Prepayments

     55   

Section 2.6.

  

Repayment

     56   

Section 2.7.

  

Fees

     56   

Section 2.8.

  

Interest

     57   

Section 2.9.

  

Illegality

     58   

Section 2.10.

  

Breakage and Other Costs

     59   

Section 2.11.

  

Increased Costs

     59   

Section 2.12.

  

Payments and Computations

     61   

Section 2.13.

  

Taxes

     62   

Section 2.14.

  

Replacement of Lenders

     66   

Section 2.15.

  

Increase in Commitments

     67   

Section 2.16.

  

Defaulting Lender

     68    ARTICLE 3   

CONDITIONS

     70   

Section 3.1.

  

Conditions Precedent to Effectiveness

     70   

Section 3.2.

  

Conditions Precedent to Each Borrowing and to Each Issuance, Extension or
Renewal of a Letter of Credit

     73   

Section 3.3.

  

Determinations Under Sections 3.1 and 3.2

     74    ARTICLE 4   

REPRESENTATIONS AND WARRANTIES

     74   

Section 4.1.

  

Organization

     74   

Section 4.2.

  

Authorization

     74   

Section 4.3.

  

Enforceability

     74   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 4.4.

  

Financial Condition

     75   

Section 4.5.

  

Ownership and Liens; Real Property

     75   

Section 4.6.

  

True and Complete Disclosure

     75   

Section 4.7.

  

Litigation

     75   

Section 4.8.

  

Compliance with Agreements

     76   

Section 4.9.

  

Pension Plans

     76   

Section 4.10.

  

Environmental Condition

     76   

Section 4.11.

  

Subsidiaries

     77   

Section 4.12.

  

Investment Company Act

     77   

Section 4.13.

  

Taxes

     77   

Section 4.14.

  

Permits, Licenses, etc

     77   

Section 4.15.

  

Use of Proceeds

     78   

Section 4.16.

  

Condition of Property; Casualties

     78   

Section 4.17.

  

Insurance

     78   

Section 4.18.

  

Security Interest

     78   

Section 4.19.

  

Pro Forma Compliance with Senior Secured Leverage Ratio

     78   

Section 4.20.

  

Solvency

     78   

Section 4.21.

  

Senior Indebtedness

     78   

Section 4.22.

  

Anti-Corruption Laws and Sanctions

     79    ARTICLE 5   

AFFIRMATIVE COVENANTS

     79   

Section 5.1.

  

Organization

     79   

Section 5.2.

  

Reporting

     79   

Section 5.3.

  

Insurance

     82   

Section 5.4.

  

Compliance with Laws and Sanctions

     83   

Section 5.5.

  

Taxes

     83   

Section 5.6.

  

Anti-Corruption; Sanctions

     83   

Section 5.7.

  

Security

     83   

Section 5.8.

  

New Subsidiaries; Designations with Respect to Subsidiaries

     84   

Section 5.9.

  

Records; Inspection

     85   

Section 5.10.

  

Maintenance of Property

     85   

Section 5.11.

  

Field Exams

     85   

Section 5.12.

  

Post-Closing

     86   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE 6   

NEGATIVE COVENANTS

     86   

Section 6.1.

  

Debt

     87   

Section 6.2.

  

Liens

     89   

Section 6.3.

  

Investments

     91   

Section 6.4.

  

Acquisitions

     92   

Section 6.5.

  

Agreements Restricting Liens

     92   

Section 6.6.

  

Use of Proceeds; Use of Letters of Credit

     93   

Section 6.7.

  

Corporate Actions; Accounting Changes

     93   

Section 6.8.

  

Disposition of Assets

     94   

Section 6.9.

  

Restricted Payments

     95   

Section 6.10.

  

Affiliate Transactions

     95   

Section 6.11.

  

Line of Business

     96   

Section 6.12.

  

Hazardous Materials

     96   

Section 6.13.

  

Compliance with ERISA

     96   

Section 6.14.

  

Sale and Leaseback Transactions

     97   

Section 6.15.

  

[Reserved]

     97   

Section 6.16.

  

Limitation on Hedging

     97   

Section 6.17.

  

Senior Secured Leverage Ratio

     97   

Section 6.18.

  

Minimum Fixed Charge Coverage Ratio

     97   

Section 6.19.

  

[Reserved]

     97   

Section 6.20.

  

Capital Expenditures

     98   

Section 6.21.

  

Non-Obligors

     98   

Section 6.22.

  

Prepayment of Certain Debt

     98    ARTICLE 7   

DEFAULT AND REMEDIES

     98   

Section 7.1.

  

Events of Default

     98   

Section 7.2.

  

Optional Acceleration of Maturity

     100   

Section 7.3.

  

Automatic Acceleration of Maturity

     101   

Section 7.4.

  

Right of Set-Off

     101   

Section 7.5.

  

Remedies Cumulative, No Waiver

     102   

Section 7.6.

  

Application of Payments

     102   

Section 7.7.

  

Currency Conversion After Maturity

     103    ARTICLE 8   

THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS

     103   

Section 8.1.

  

Appointment, Powers, and Immunities

     103   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

Section 8.2.

  

Reliance by Administrative Agent

     105   

Section 8.3.

  

Delegation of Duties

     105   

Section 8.4.

  

Indemnification

     105   

Section 8.5.

  

Non-Reliance on Administrative Agent and Other Lenders

     106   

Section 8.6.

  

Resignation of Administrative Agent and Issuing Lenders

     107   

Section 8.7.

  

Collateral Matters

     108   

Section 8.8.

  

No Other Duties, Etc

     109    ARTICLE 9   

MISCELLANEOUS

     109   

Section 9.1.

  

Costs and Expenses

     109   

Section 9.2.

  

Indemnification; Waiver of Damages

     109   

Section 9.3.

  

Waivers and Amendments

     111   

Section 9.4.

  

Severability

     112   

Section 9.5.

  

Survival of Representations and Obligations

     112   

Section 9.6.

  

Binding Effect

     113   

Section 9.7.

  

Lender Assignments and Participations

     113   

Section 9.8.

  

Confidentiality

     114   

Section 9.9.

  

Notices, Etc

     115   

Section 9.10.

  

Usury Not Intended

     116   

Section 9.11.

  

Usury Recapture

     116   

Section 9.12.

  

Judgment Currency

     116   

Section 9.13.

  

Payments Set Aside

     117   

Section 9.14.

  

Governing Law

     117   

Section 9.15.

  

Submission to Jurisdiction

     117   

Section 9.16.

  

Waiver of Venue

     118   

Section 9.17.

  

Service of Process

     118   

Section 9.18.

  

Execution in Counterparts

     118   

Section 9.19.

  

Electronic Execution of Assignments

     118   

Section 9.20.

  

Waiver of Jury

     118   

Section 9.21.

  

USA Patriot Act

     119   

Section 9.22.

  

Keepwell

     119   

Section 9.23.

  

Integration

     119   

Section 9.24.

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     119   

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    – Form of Assignment and Acceptance Exhibit B    – Form of
Compliance Certificate Exhibit C    – Form of Guaranty Exhibit D    – Form of
Notice of Borrowing Exhibit E    – Form of Notice of Continuation or Conversion
Exhibit F    – Form of Revolving Note Exhibit G    – Form of Pledge and Security
Agreement Exhibit H    – Form of Swing Line Note Exhibit I-1    – Form of U.S.
Tax Compliance Certificate Exhibit I-2    – Form of U.S. Tax Compliance
Certificate Exhibit I-3    – Form of U.S. Tax Compliance Certificate Exhibit I-4
   – Form of U.S. Tax Compliance Certificate Exhibit J    – Form of Borrowing
Base Certificate

SCHEDULES:

 

Schedule I    – Pricing Schedule Schedule II    – Revolving Commitments, Contact
Information Schedule 1.1(A)    – Existing Letters of Credit Schedule 1.1(B)    –
Specified Account Debtor Schedule 1.1(C)    – Scheduled Restructuring Costs
Schedule 4.1    – Organizational Information Schedule 4.10    – Environmental
Condition Schedule 4.11    – Subsidiaries Schedule 5.8    – Requirements for New
Restricted Subsidiaries Schedule 6.1    – Permitted Debt Schedule 6.2    –
Permitted Liens Schedule 6.3    – Permitted Investments Schedule 6.10    –
Permitted Affiliate Transactions



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 26, 2013
is among (a) Forum Energy Technologies, Inc., a Delaware corporation (the
“Borrower”), (b) the Lenders (as defined below), (c) the Issuing Lenders (as
defined below), and (d) Wells Fargo Bank, National Association as the Swing Line
Lender (as defined below), and as Administrative Agent (as defined below) for
the Lenders.

RECITALS

A. The Borrower, the Administrative Agent, the Issuing Lenders, the Swing Line
Lender and the lenders party thereto, including certain of the Lenders (the
“Existing Lenders”) have previously executed and delivered that certain Amended
and Restated Credit Agreement dated as of October 4, 2011, as heretofore amended
(as so amended, the “Existing Agreement”).

B. The Borrower, the Administrative Agent, the Issuing Lenders, the Swing Line
Lender and the Existing Lenders together with any new Lenders desire to amend
and restate (but not extinguish) the Existing Agreement in its entirety as
hereinafter set forth through the execution of this Agreement.

C. It is the intention of the parties hereto that this Agreement is an amendment
and restatement of the Existing Agreement, not a novation of the Existing
Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Administrative Agent, the
Issuing Lenders, the Swing Line Lender and the Lenders, (i) do hereby agree that
the Existing Agreement is amended and restated (but not novated) in its entirety
as set forth herein, and (ii) do hereby further agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1. Certain Defined Terms. The following terms shall have the following
meanings (unless otherwise indicated, such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

“Acceptable Security Interest” means a security interest which (a) exists in
favor of the Administrative Agent for its benefit and the ratable benefit of the
Secured Parties, (b) is superior to all other security interests (other than the
Permitted Liens and other than as to Excluded Perfection Collateral),
(c) secures the Obligations, (d) is enforceable against the Credit Party which
created such security interest and (e) except as to Excluded Perfection
Collateral, is perfected.

“Account Control Agreement” means an agreement among a Credit Party, the
Administrative Agent and a depositary bank or securities intermediary in form
and substance reasonably acceptable to the Administrative Agent, pursuant to
which the Administrative Agent obtains control over a deposit account or
securities account of such Credit Party in order to perfect the Lien of the
Administrative Agent in such account.



--------------------------------------------------------------------------------

“Account Debtor” mean any Person who is obligated under an Account, chattel
paper or general intangible.

“Acquired Deposit Account” means a deposit account acquired, or held by any
Person acquired, under an Acquisition permitted hereunder; provided that, such
deposit account shall cease to be an Acquired Deposit Account from and after the
90th day following the completion of such Acquisition.

“Acquisition” means the purchase by any Restricted Entity of any business of
another Person, including by way of (i) the purchase of associated assets or
operations of such Person, (ii) the purchase of Equity Interests of such Person,
including by way of merger or consolidation, or (iii) the purchase of all or
substantially all the Equity Interests of an equity holder of such Person that
Controls such Person, including by way of merger or consolidation.

“Additional Lender” has the meaning set forth in Section 2.15(a).

“Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Rate in effect on such day plus  1⁄2 of 1.00% and (c) a rate
determined by the Administrative Agent to be the Daily One-Month LIBOR plus
1.00%. Any change in the Adjusted Base Rate due to a change in the Prime Rate,
Daily One-Month LIBOR or the Federal Funds Rate shall be effective on the
effective date of such change in the Prime Rate, Daily One-Month LIBOR or the
Federal Funds Rate.

“Adjusting Lender” has the meaning set forth in Section 2.1(e).

“Amendment No. 1 Effective Date” means February 25, 2016.

“Amendment No. 1” means that certain Amendment No. 1 to Second Amended and
Restated Credit Agreement among the parties hereto which amends this Agreement.

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article 8 and any successor agent pursuant to Section 8.6.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means any advance by a Lender or the Swing Line Lender to the Borrower
as a part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such Person or any Subsidiary of such Person.

 

-2-



--------------------------------------------------------------------------------

“Agent Reserve Amount” means such reserve amounts that the Administrative Agent
deems necessary or appropriate, in its Permitted Discretion, to establish with
respect to the Borrowing Base based on either (i) an event, condition or other
circumstance arising after the Amendment No. 1 Effective Date, or (ii) an event,
condition or other circumstance existing on the Amendment No. 1 Effective Date
to the extent the Administrative Agent has not received written notice thereof
from the Borrower prior to the Amendment No. 1 Effective Date or is not
otherwise reflected in any appraisals, reports or other similar written
information received by the Administrative Agent in connection with this
Agreement prior to the Amendment No. 1 Effective Date.

“Agreed Currency” means, subject to Section 1.6, (a) Dollars, (b) British Pound
Sterling, (c) Canadian Dollars, (d) Euros, (e) UAE Dirham, (f) Singapore
Dollars, (g) South African Rand (other than with respect to Bank of America,
N.A., as Issuing Lender, unless it otherwise consents) and (h) any other
Eligible Currency approved in accordance with Section 1.6.

“Agreement” means this Second Amended and Restated Credit Agreement among the
Borrower, the Lenders, the Swing Line Lender, the Issuing Lenders and the
Administrative Agent.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Applicable Margin” means, at any time with respect to each Type of Advance, the
Letters of Credit and the Commitment Fee, the percentage rate per annum which is
applicable at such time with respect to such Advance, Letter of Credit or
Commitment Fee as set forth in Schedule I and subject to further adjustments as
set forth in Section 2.8(c).

“Applicable Period” has the meaning set forth in Section 2.8(c).

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent, in
substantially the same form as Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between a Credit Party and the Swing Line Lender.

“Availability” means, as of any time of determination thereof, an amount equal
to (a) the Borrowing Limit in effect at such time minus (b) the sum of (i) the
outstanding amount of all Revolving Advances plus (ii) the Dollar Equivalent of
the Letter of Credit Exposure plus (iii) the outstanding amount of all Swing
Line Advances.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

-3-



--------------------------------------------------------------------------------

“Banking Services Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Restricted Entity.

“Banking Services” means each and any of the following bank services provided to
any Restricted Entity by any Banking Services Provider: (a) commercial credit
cards, (b) stored value cards, (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services, but in the case of overdraft lines of credit in favor of Foreign
Restricted Subsidiaries, subject to the limitation in the following clause (d)
as to overdraft lines of credit), and (d) the overdraft lines of credit
permitted under Section 6.1(j).

“Banking Services Obligations” means any and all obligations of any Restricted
Entity owing to the Banking Services Providers, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor)
in connection with Banking Services.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Reserve Amount” means a reserve established by the Borrower in
accordance with its customary practice and approved by the Administrative Agent
in its Permitted Discretion.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

“Borrowing Base” means, without duplication, an amount determined as of a Month
End Date and calculated as follows:

(a) 80% of Eligible Receivables as of such Month End Date; plus

(b) 40% of Eligible Inventory as of such Month End Date, valued at the lower of
cost or market value in accordance with GAAP; plus

(c) 100% of Domestic Cash on such Month End Date; plus

(d) 65% of International Cash on such Month End Date; minus

(e) the Agent Reserve Amount; minus

(f) the Borrower Reserve Amount;

in each case, as set forth in the Borrowing Base Certificate then most recently
delivered pursuant to this Agreement. Any change in the Borrowing Base shall be
effective on the date the Administrative Agent receives the Borrowing Base
Certificate and accompanying information and reports, in each case, as

 

-4-



--------------------------------------------------------------------------------

required by the terms of this Agreement; provided that, should the Borrower fail
to deliver the Administrative Agent the Borrowing Base Certificate or any
accompanying information or reports as required under Section 5.2(g), the
Administrative Agent may nonetheless redetermine the Borrowing Base from
time-to-time thereafter in its Permitted Discretion until the Administrative
Agent receives the required Borrowing Base Certificate and accompanying
information and reports, whereupon the Administrative Agent shall redetermine
the Borrowing Base based on such Borrowing Base Certificate and the other terms
hereof. Notwithstanding the foregoing, (i) the Administrative Agent may from
time to time reduce any advance rate set forth in this definition if it
determines, in its Permitted Discretion, that such advance rate should be
reduced based upon any Field Exam or appraisal received pursuant to Section 5.11
or Section 5.12, and may thereafter elect in its Permitted Discretion to
increase such advance rate up to the percentage set forth in this definition as
of the Amendment No. 1 Effective Date and (ii) the advance rates set forth in
this definition may not be increased to a percentage greater than the percentage
set forth in this definition as of the Amendment No. 1 Effective Date without
the consent of the Super-Majority Lenders.

“Borrowing Base Certificate” means a certificate of the Borrower executed by the
chief financial officer, chief executive officer, treasurer or controller of the
Borrower, or any other officer of the Borrower reasonably acceptable to the
Administrative Agent, in the form of the attached Exhibit J and including the
following: (a) monthly accounts receivable and accounts payable aging reports
for each Credit Party with grand totals, (b) detailed inventory report with such
detail as reasonably requested by the Administrative Agent and (c) all other
information as reasonably requested by the Administrative Agent.

“Borrowing Base Deficiency” means the excess, if any, of (a) the sum of the
outstanding principal amount of all Swing Line Advances and all Revolving
Advances plus Dollar Equivalent of the Letter of Credit Exposure (other than the
Letter of Credit Exposure in respect of any Letter of Credit for which the
Borrower has complied with Section 2.2(f)) over (b) the Borrowing Limit.

“Borrowing Limit” means, as of any date of determination, the lesser of (i) the
aggregate Revolving Commitments and (ii) Borrowing Base then in effect; provided
that prior to the date on which the Administrative Agent has received the Field
Exam contemplated in Section 5.12, the Borrowing Base shall not exceed
$125,000,000.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or Texas, and (b) if the applicable Business Day
relates to any Eurodollar Advances, on which dealings are carried on by
commercial banks in the London interbank market.

“Canadian Dollars” means the lawful money of Canada.

“Capital Expenditures” means, for any Person and period of its determination,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected as plant, property, equipment or
other similar fixed asset accounts on the balance sheet of such Person.

 

-5-



--------------------------------------------------------------------------------

“Capital Lease” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.2(h).

“Cash Collateralize” means, to deposit in a Cash Collateral Account or to pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for the Letter of
Credit Obligations or obligations of Lenders to fund participations in respect
of Letter of Credit Obligations and as collateral for the Swing Line Advances or
obligations of Lenders to fund participations in respect of Swing Line Advances,
cash or deposit account balances or, if the Administrative Agent and each
applicable Issuing Lender and Swing Line Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Lender and Swing Line Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Taxes” means the aggregate amount of Federal, state, local and foreign
income or franchise taxes paid in cash by the Borrower and its consolidated
Restricted Subsidiaries during any relevant period.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, analogous state and local laws, and all rules
and regulations and legally enforceable requirements promulgated thereunder, in
each case as now or hereafter in effect.

“Change in Control” means the occurrence of any of the following events: (i) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
SCF becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 33% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right), or (ii) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (A) who were members of that board
or equivalent governing body on the first day of such period, (B) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (C) whose election or nomination to that board or

 

-6-



--------------------------------------------------------------------------------

other equivalent governing body was approved by individuals referred to in
clauses (A) and (B) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” has the meaning set forth in Section 1.4.

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

“Collateral” means all property of the Credit Parties which is “Collateral” (as
defined in the Security Agreement) or similar terms used in the Security
Documents. The Collateral shall not include any Excluded Properties.

“Collateral Access Agreement” means a landlord waiver, bailee letter or
acknowledgment agreement of any lessor, warehouseman, processor, consignee or
other Person in possession of Collateral, in each case, in form and substance
reasonably satisfactory to the Administrative Agent.

“Combined Entities” means, collectively, (a) the Credit Parties, (b) each First
Tier Foreign Restricted Subsidiary to which the Administrative Agent has (i) an
Acceptable Security Interest in 66% (or if greater, the Control Percentage) of
the Voting Securities issued by such Subsidiary, and (ii) if requested by the
Administrative Agent, an opinion letter from foreign counsel in form and
substance reasonably acceptable to the Administrative Agent, regarding such
First Tier Foreign Restricted Subsidiary and the security interest described in
clause (i) above, and (c) each other Foreign Restricted Subsidiary that is
Wholly-Owned and whose (i) Equity Interests are unencumbered other than the
Liens in favor of the Administrative Agent pursuant to the Security Documents
and (ii) assets are unencumbered other than by Liens permitted under clauses (a)
– (i), clauses (k) - (m) and clause (p) of Section 6.2. For the avoidance of
doubt, nothing contained in this definition shall be construed as a requirement
for any Credit Party to pledge more than 66% of the Voting Securities issued by
any First Tier Foreign Restricted Subsidiary.

“Commitment Fees” means the fees required under Section 2.7(a).

 

-7-



--------------------------------------------------------------------------------

“Commitment Increase” has the meaning set forth in Section 2.15(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means a compliance certificate executed by a
Responsible Officer of the Borrower or such other Person as required by this
Agreement in substantially the same form as Exhibit B.

“Computation Date” means (a) if any Foreign Currency L/C is issued or deemed
issued on the Effective Date, the Effective Date and (b) so long as any Foreign
Currency L/C issued or deemed issued hereunder is outstanding, (i) the first
Business Day of each week, (ii) the date a draw is funded on any Foreign
Currency L/C, (iii) the date of any proposed Borrowing or proposed issuance or
increase of a Foreign Currency L/C, (iv) the date of any increase or reduction
of Revolving Commitments pursuant to Sections 2.1(c) or 2.15, and (v) such
additional dates as the Administrative Agent shall determine or the Majority
Lenders shall require.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership, by contract, or otherwise, and the terms “Controlled by” or
“under common Control with” shall have the correlative meanings.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities of such Person having ordinary voting power which
gives the holder(s) thereof Control over such Person.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower or any Subsidiary, are treated as a single employer
under Section 414 of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.4(b).

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Letter of Credit Applications, the Guaranty, the Notices of Borrowing, the
Notices of Continuation or Conversion, the Security Documents, any AutoBorrow
Agreement, the Fee Letter, and each other agreement, instrument, or document
executed at any time in connection with this Agreement.

“Credit Parties” means the Borrower and the Guarantors.

 

-8-



--------------------------------------------------------------------------------

“Daily One-Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery for a one (1) month period.

“Debt” means, for any Person, without duplication: (a) indebtedness of such
Person for borrowed money; (b) to the extent not covered under clause (a) above,
obligations under letters of credit and agreements relating to the issuance of
letters of credit, bankers’ acceptances, bank guaranties, surety bonds and
similar instruments; (c) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (d) obligations of such Person
under conditional sale or other title retention agreements relating to any
Properties purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business); (e) obligations of such Person to pay the deferred purchase
price of property or services (such obligations including, without limitation,
any earn-out obligations, contingent obligations, or other similar obligations
associated with such purchase) but excluding trade accounts payable in the
ordinary course of business and, in each case, not past due for more than (90)
days after the date on which such trade account payable was created;
(f) obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases; (g) obligations of such Person under
any Hedging Arrangement; (h) all obligations of such Person to mandatorily
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person on a date certain or upon
the occurrence of certain events or conditions, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends (which obligations, for
the avoidance of doubt, do not include any obligations to issue Equity Interests
in respect of warrants); (i) the Debt of any partnership or Joint Venture in
which such Person is a general partner or a joint venturer, but only to the
extent to which there is recourse to such Person for the payment of such Debt;
(j) obligations of such Person under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above; and (k) indebtedness or obligations of others of the kinds
referred to in clauses (a) through (j) secured by any Lien on or in respect of
any Property of such Person, but if recourse is only to such Property, then only
to the extent of the lesser of the amount of the Debt secured thereby and the
fair market value of the Property subject to such Lien.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.8(a), (b), or (c), and (b) in the case of any other
Obligation, 2.00% plus the non-default rate applicable to Base Rate Advances as
provided in Section 2.8(a) or (c).

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a)
(except, with regards to the funding of Swing Line Advances, the Swing Line
Lender) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that

 

-9-



--------------------------------------------------------------------------------

one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Advances) within two Business Days of the
date when due, (b) (except, with regards to the funding of Swing Line Advances,
the Swing Line Lender) has notified the Borrower, the Administrative Agent or
the Issuing Lender or the Swing Line Lender in writing, or has made a public
statement to the effect, that it does not intend to comply with its funding
obligations hereunder or generally under other agreements in which it commits to
extend credit (unless such writing or public statement relates to such Lender’s
obligation to fund an Advance hereunder and states that such position is based
on such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable Default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower in form and substance
satisfactory to the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, the Issuing Lender, the Swing Line
Lender and each Lender.

“Disposition” means any sale, lease, transfer, assignment, conveyance, or other
disposition of any Property; “Dispose” or similar terms shall have correlative
meanings.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable Issuing Lender, as the
case may be, at such time on the basis of the Exchange Rate (determined in
respect of the most recent Computation Date) for the purchase of Dollars with
such Foreign Currency.

“Dollars” and “$” means lawful money of the United States of America.

 

-10-



--------------------------------------------------------------------------------

“Domestic Cash” means cash deposited in a deposit account of a Credit Party that
is (a) maintained by a Lending Party, as depository bank (other than Acquired
Deposit Accounts), (b) located in the United States, and (c) subject to an
Account Control Agreement, but not including Cash Collateral Accounts.

“Domestic Restricted Subsidiary” means any Restricted Subsidiary that is not a
Foreign Subsidiary.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“EBITDA” means, for any period and for the Borrower and its consolidated
Restricted Subsidiaries, without duplication, (a) the Borrower’s consolidated
Net Income for such period (it being understood that no amounts of the
Unrestricted Subsidiaries’ or any Joint Ventures’ Net Income shall be taken into
account in calculating EBITDA other than to the extent provided in clause (c)
below), plus (b) to the extent deducted in determining consolidated Net Income
for such period, Interest Expense, taxes, depreciation, amortization, depletion,
and other non-cash charges for such period (including any provision for the
reduction in the carrying value of assets recorded in accordance with GAAP and
including non-cash charges resulting from the requirements of ASC 410, 718 and
815) for such period, plus (c) Net Income of Unrestricted Subsidiaries and Joint
Ventures but to the extent and only to the extent the amount thereof is
distributed as cash dividends to the Restricted Entities during such period,
plus (d) to the extent deducted in determining consolidated Net Income for such
period, non-recurring restructuring expenses incurred during such period
consisting of severance costs, costs associated with office or plant closings
and consolidation or relocation fees for such period; provided that the
aggregate amount of such expenses may not exceed the amounts set forth on
Schedule 1.1(C) for the periods set forth therein and shall not exceed
$7,500,000 in the aggregate for any four-fiscal quarter period ending on or
after December 31, 2016, plus (e) to the extent deducted in determining
consolidated Net Income for such period, any non-recurring charges incurred
during such period in connection with Permitted Acquisitions consisting of
excess compensation of prior officers of the acquired Person; provided that the
aggregate amount of such charges may not exceed $2,000,000 for any four-fiscal
quarter period unless otherwise agreed to by the Administrative Agent, plus (f)
to the extent deducted in determining consolidated Net Income for such period,
other reasonable non-recurring cash charges and expenses incurred in connection
with Permitted Acquisitions during such period (including Permitted Acquisitions
and as defined in and consummated pursuant to the Existing Agreement) in an
amount not to exceed such amount as agreed to between the Administrative Agent
and the Borrower, minus (g) all non-cash items of income which were included in
determining such consolidated Net Income (including non-cash income resulting
from the requirements of ASC 410, 718 and 815); provided that such EBITDA shall
be subject to pro forma adjustments for Acquisitions and Nonordinary Course
Asset Sales assuming that such transactions had occurred on the first day of the
determination period, which adjustments shall be made in accordance with the
guidelines for pro forma presentations set forth by the SEC or in a manner
otherwise reasonably acceptable to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of

 

-11-



--------------------------------------------------------------------------------

an institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date of this Agreement.

“Eligible Assignee” means (a) any Lender (other than a Defaulting Lender) or any
Affiliate of a Lender approved by the Administrative Agent, the Swing Line
Lender and the Issuing Lenders, or (b) any other Person (other than a natural
Person) approved by the Administrative Agent, the Swing Line Lender and the
Issuing Lenders and, unless an Event of Default has occurred and is continuing
at the time any assignment is effected, the Borrower, such approvals by the
Borrower, Administrative Agent, Swing Line Lender and the Issuing Lenders not to
be unreasonably withheld, conditioned or delayed; provided, however, in any
event, that neither the Borrower nor any Affiliate of the Borrower shall qualify
as an Eligible Assignee.

“Eligible Currency” means any Foreign Currency provided that: (a) quotes for
loans in such currency are available in the London interbank deposit market;
(b) such currency is freely transferable and convertible into Dollars in the
London foreign exchange market, (c) no approval of a Governmental Authority in
the country of issue of such currency is required to permit use of such currency
by any applicable Lender or applicable Issuing Lender for making loans or
issuing letters of credit, or honoring drafts presented under letters of credit
in such currency, and (d) there is no restriction or prohibition under any
applicable Legal Requirements against the use of such currency for such
purposes.

“Eligible Inventory” means, at any time, Inventory (including raw materials)
that is then owned by any Credit Party, and held for Disposition in the ordinary
course of the Credit Parties’ business and in which the Administrative Agent has
an Acceptable Security Interest but specifically excluding Inventory which meets
any of the following conditions or descriptions:

(a) Inventory with respect to which the applicable Credit Party does not have
valid title to or right to possession;

(b) obsolete or slow moving Inventory, unless such Inventory is subject to a
reserve under the Borrower Reserve Amount;

(c) rejected, spoiled or damaged Inventory, or otherwise not readily saleable or
usable in its present state for the use for which it was processed or purchased,
unless such Inventory is subject to a reserve under the Borrower Reserve Amount;

(d) [reserved];

 

-12-



--------------------------------------------------------------------------------

(e) Inventory that has been shipped or delivered to a customer on consignment,
on a sale or return basis, or on the basis of any similar understanding;

(f) Inventory which is in transit (provided that, “in transit” shall be deemed
not to include any situation or circumstance where each of the following
conditions are met: (i) the Inventory is “in transit” between Credit Parties,
(ii) a Credit Party retains title to such Inventory, (iii) a Credit Party
maintains possession and control of such Inventory, and (iv) such Inventory is
located on a vehicle operated by a Credit Party);

(g) Inventory held for lease;

(h) Inventory (i) which is located on premises owned or operated by the customer
that is to purchase such Inventory or (ii) which is located on premises not
owned by a Credit Party, unless such premises are subject to a Collateral Access
Agreement or sufficiently covered under the Agent Reserve Amount as determined
by the Administrative Agent in its Permitted Discretion;

(i) Inventory that is not in good condition or does not comply with any Legal
Requirement or the standards imposed by any Governmental Authority in any
material respect with respect to its manufacture, use, or sale;

(j) Inventory that is bill and hold goods or deferred shipment;

(k) Inventory evidenced by any negotiable or non-negotiable document of title
unless, in the case of a negotiable document of title, such document of title
has been delivered to the Administrative Agent, duly endorsed and accompanied by
duly executed instruments of transfer or assignment, all in form and substance
reasonably satisfactory to the Administrative Agent;

(l) Inventory produced in violation of the Fair Labor Standards Act or that is
subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;

(m) Inventory that is subject to any agreement which would, in any material
respect, restrict Administrative Agent’s ability to sell or otherwise dispose of
such Inventory;

(n) Inventory that is located in a jurisdiction outside the United States or in
any territory or possession of the United States that has not adopted Article 9
of the Uniform Commercial Code;

(o) Inventory that is subject to any Lien (other than Permitted Liens, so long
as such Permitted Liens (i) are sufficiently covered under the Agent Reserve
Amount as determined by the Administrative Agent in its Permitted Discretion and
(ii) do not impair the ability of the Administrative Agent to realize on or
obtain the full benefit of the Collateral) which would be superior to the lien
and rights of Administrative Agent created under the Credit Documents; or

(p) Inventory that would constitute work in process or supplies or materials
consumed in the business of any Credit Party or Subsidiary thereof (other than
raw materials used to manufacture Inventory held for Disposition).

 

-13-



--------------------------------------------------------------------------------

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory until such time as the foregoing requirements are met with respect to
such Inventory. Notwithstanding the foregoing, Administrative Agent may, from
time to time, in the exercise of its Permitted Discretion, change the criteria
for Eligible Inventory based on either: (i) an event, condition or other
circumstance arising after the Amendment No. 1 Effective Date, or (ii) an event,
condition or other circumstance existing on the Amendment No. 1 Effective Date
to the extent the Administrative Agent has no written notice thereof from the
Borrower prior to the Amendment No. 1 Effective Date or is not otherwise
reflected in any appraisals, reports or other similar written information
received by the Administrative Agent in connection with this Agreement prior to
the Amendment No. 1 Effective Date, in either case under clause (i) or (ii)
which materially adversely affects or, could reasonably be expected to
materially adversely affect, the Inventory, as determined by the Administrative
Agent in its Permitted Discretion. If any item of Inventory is deemed ineligible
as a result of a change in criteria permitted in the previous sentence, then the
Administrative Agent shall provide notice to the Borrower of such ineligibility
or such change in criteria, which ineligibility or change in criteria shall not
be effective for a Borrowing Base unless such notice to the Borrower is provided
at least five (5) Business Day’s prior to the date such Borrowing Base goes into
effect.

“Eligible Receivables” means, as to the Credit Parties, on a consolidated basis
and without duplication, all Receivables of such Persons, in each case reflected
on their books in accordance with GAAP which conform to the representations and
warranties in Article 4 hereof and in the Security Documents in all material
respects to the extent such provisions are applicable to the Receivables, and
each of which meets all of the following criteria on the date of any
determination:

(a) such Receivable is subject to an Acceptable Security Interest;

(b) such Credit Party has good and marketable title to such Receivable,

(c) such Receivable has been billed substantially in accordance with billing
practices of such Credit Party in effect on the Amendment No. 1 Effective Date
(as such practices may be modified after the Amendment No. 1 Effective Date in a
manner that is not adverse to the Lenders) and such Receivable is not unpaid for
more than 90 days from the date of the invoice; provided that any Receivable
unpaid for more than 90 days but not more than 120 days from the date of the
relevant invoice shall not be excluded under this clause (c) so long as (i) the
aggregate amount of such Receivables under this clause (c) does not exceed
$10,000,000 as of any date of determination and (ii) the Account Debtor in
respect of such Receivable is a Specified Account Debtor;

(d) such Receivable was created in the ordinary course of business of any Credit
Party from the performance by such Credit Party of services which have been
fully and satisfactorily performed (and not contingent upon any further
performance), or from the absolute sale on open account (and not on consignment,
on approval or on a “sale or return” basis) by such Credit Party of goods (i) in
which such Credit Party had sole and complete ownership and (ii) which have been
shipped or delivered to the Account Debtor, evidencing which such Credit Party
has possession of shipping or delivery receipts;

(e) if such Receivable was as a result of progress billing invoice then (i) the
performance covered by such invoice shall have been fully and satisfactorily
performed and (ii) the aggregate amount of such Receivables does not exceed
$20,000,000 (provided, however, that the amount of any such Receivable excluded
pursuant to this clause (e) shall only be the excess of such amount);

 

-14-



--------------------------------------------------------------------------------

(f) such Receivable represents a legal, valid and binding payment obligation of
the Account Debtor thereof enforceable in accordance with its terms and arises
from an enforceable contract, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws at the time in effect affecting the
rights of creditors generally and general principles of equity whether applied
by a court of law or equity;

(g) such Receivable is not due from an Account Debtor that has at any time more
than 30% of its aggregate Receivables owed to any Credit Party more than 90 days
past the invoice date (or, if such Account Debtor is a Specified Account Debtor,
more than 120 days past the invoice date);

(h) such Receivable is not owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator, (iii)
filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any Debtor Relief Laws, (iv)
has admitted in writing its inability to, or is generally unable to, pay its
debts as they become due, (v) become insolvent, or (vi) ceased operation of its
business; other than, in each case, any such Receivable for which an irrevocable
letter of credit in form, substance and amount satisfactory to the
Administrative Agent in its Permitted Discretion and issued by an issuer
satisfactory to the Administrative Agent in its Permitted Discretion has been
obtained and which letter of credit has been collaterally assigned to the
Administrative Agent and the issuer thereof has consented to such assignment in
a consent agreement in form and substance reasonably satisfactory to the
Administrative Agent;

(i) the Account Debtor on such Receivable is not a Credit Party, an Affiliate of
a Credit Party, nor a director, officer or employee of a Credit Party or of an
Affiliate of Credit Party;

(j) such Receivable is evidenced by an invoice and not evidenced by any chattel
paper, promissory note or other instrument, unless such chattel paper,
promissory note or other instrument is subject to a perfected Acceptable
Security Interest;

(k) such Receivable, together with all other Receivables due from the same
Account Debtor does not comprise more than 25% of the aggregate Eligible
Receivables with respect to all Account Debtors (provided, however, that the
amount of any such Receivable excluded pursuant to this clause (k) shall only be
the excess of such amount);

(l) such Receivable is not subject to any set-off, counterclaim, defense,
allowance or adjustment and there has been no dispute, objection or complaint by
the Account Debtor concerning its liability for such Receivable or a claim for
any such set-off, counterclaim, defense, allowance or adjustment by the Account
Debtor thereof, unless such set-off, counterclaim, defense, allowance or
adjustment is sufficiently covered under the Agent Reserve Amount as determined
by the Administrative Agent in its Permitted Discretion (provided, however, that
the amount of any such Receivable excluded pursuant to this clause (l) shall
only be only the amount of such set-off, counterclaim, allowance or adjustment
or claimed set-off, counterclaim, allowance or adjustment);

(m) such Receivable is owed in Dollars, Canadian Dollars, Euros or British Pound
Sterling; provided that, for Receivables due in Canadian Dollars, Euros or
British Pound Sterling, the Dollar Equivalent of such Receivables shall be used
in calculating the Borrowing Base;

 

-15-



--------------------------------------------------------------------------------

(n) such Receivable is either (i) due from an Account Debtor organized under
applicable law of the United States or any state of the United States, or the
United Kingdom, or Canada or any province of Canada, or (ii) due from an Account
Debtor organized under any other jurisdiction but only if, and only to the
extent, (x) the payment of such Receivable is fully covered by an irrevocable
letter of credit in form, substance and amount satisfactory to Administrative
Agent in its Permitted Discretion and issued by an issuer satisfactory to
Administrative Agent in its Permitted Discretion and which letter of credit has
been collaterally assigned to the Administrative Agent and the issuer thereof
has consented to such assignment in a consent agreement in form and substance
reasonably satisfactory to the Administrative Agent, (y) the payment of such
Receivable is fully covered under a credit insurance policy (after giving effect
to policies limits and all claims, paid or unpaid, which may be applied against
such policy limits) in form, substance and amount, and by a foreign risk
insurance policy provider, acceptable to the Administrative Agent in its
Permitted Discretion and the proceeds of such policy have been assigned to
Administrative Agent pursuant to documentation reasonably satisfactory to
Administrative Agent and the insurer has accepted such assignment pursuant to
documentation reasonably satisfactory to Administrative Agent, or (z) unless
otherwise provided by the Administrative Agent in its Permitted Discretion, such
Receivable is due from a Specified Account Debtor;

(o) such Receivable is not due from the United States government, or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Receivable has been complied with to the
Administrative Agent’s satisfaction;

(p) such Receivable is not owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report or requires any Credit Party to qualify to do business in order
to permit such Credit Party to seek judicial enforcement in such jurisdiction of
payment of such Receivable, unless such Credit Party has filed such report or
qualified to do business in such jurisdiction;

(q) such Receivable is not owed by an Account Debtor that is a Sanctioned Person
or a Sanctioned Entity;

(r) such Receivable is not the result of (i) a credit balance relating to a
Receivable more than 90 days past the invoice date (or, if the Account Debtor in
respect thereof is a Specified Account Debtor, more than 120 days past the
invoice date), (ii) work-in-progress, (iii) finance or service charges, or (iv)
payments of interest;

(s) such Receivable has not been written off the books of any Credit Party or
otherwise designated as uncollectible by any Credit Party;

(t) such Receivable is not subject to any reduction thereof, other than
discounts and adjustments given in the ordinary course of business and deducted
from such Receivable (provided, however, that the amount of any such Receivable
excluded pursuant to this clause (t) shall only be the amount of such
reduction);

(u) such Receivable is not a newly created Receivable resulting from the unpaid
portion of a partially paid Receivable; and

(v) such Receivable is not subject to any Lien (other than Permitted Liens, so
long as such Permitted Liens (i) is sufficiently covered under the Agent Reserve
Amount if required by the Administrative Agent in its Permitted Discretion and
(ii) do not impair the ability of the Administrative Agent to realize on or
obtain the full benefit of the Collateral) which would be superior to the lien
and rights of Administrative Agent created under the Credit Documents.

 

-16-



--------------------------------------------------------------------------------

In the event that a Receivable which was previously an Eligible Receivable
ceases to be an Eligible Receivable hereunder, the Borrower shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Receivable, the face amount of such Receivable shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances, payables or obligations to the Account Debtor
(including any amount that any Credit Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)), (ii) all taxes, duties or other governmental charges included in such
Receivable, and (iii) the aggregate amount of all cash received in respect of
such Receivable but not yet applied by any Credit Party to reduce the amount of
such Receivable. Notwithstanding the foregoing, Administrative Agent may, from
time to time, in the exercise of its Permitted Discretion, change the criteria
for Eligible Receivables based on either: (A) an event, condition or other
circumstance arising after the Amendment No. 1 Effective Date, or (B) an event,
condition or other circumstance existing on the Amendment No. 1 Effective Date
to the extent the Administrative Agent has no written notice thereof from the
Borrower prior to the Amendment No. 1 Effective Date or is not otherwise
reflected in any appraisals, reports or other similar written information
received by the Administrative Agent in connection with this Agreement prior to
the Amendment No. 1 Effective Date, in either case under clause (A) or (B) which
materially adversely affects or, in the Administrative Agent’s Permitted
Discretion, could reasonably be expected to materially adversely affect, the
Receivables as determined by the Administrative Agent in its Permitted
Discretion. If any Receivable is deemed ineligible as a result of a change in
criteria permitted in the previous sentence, then the Administrative Agent shall
provide notice to the Borrower of such ineligibility or such change in criteria,
which ineligibility or change in criteria shall not be effective for a Borrowing
Base unless such notice to the Borrower is provided at least five (5) Business
Day’s prior to the date such Borrowing Base goes into effect.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C. 9601(8) (1988).

“Environmental Claim” means any third party (including any Governmental
Authority) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, enforceable agreements, and other
requirements, including duties imposed under common law, now or hereafter in
effect and relating to, or in connection with the Environment, including without
limitation CERCLA, relating to (a) pollution, contamination,

 

-17-



--------------------------------------------------------------------------------

injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, or toxic
substances, materials or wastes; or (d) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous,
or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization required or issued under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Equity Funded Capital Expenditure” means Capital Expenditures that are fully
funded solely with Equity Issuance Proceeds.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Equity Issuance” means any issuance of equity securities or any other Equity
Interests (including any preferred equity securities) by the Borrower.

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalent proceeds or cash equivalent investments received by the
Borrower from such Equity Issuance (other than from any other Credit Party)
after payment of, or provision for, all underwriter fees and expenses, SEC and
blue sky fees, printing costs, fees and expenses of accountants, lawyers and
other professional advisors, brokerage commissions and other out-of-pocket fees
and expenses actually incurred in connection with such Equity Issuance.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate (other than Advances that bear interest based upon the Daily One
Month LIBOR).

“Eurodollar Base Rate” means:

(a) in determining Eurodollar Rate for purposes of the “Daily One Month LIBOR”,
the rate per annum for Dollar deposits quoted by the Administrative Agent for
the purpose of calculating effective rates of interest for loans making
reference to the “Daily One-Month LIBOR”, as the inter-bank offered rate in
effect from time to time for delivery of funds for one

 

-18-



--------------------------------------------------------------------------------

(1) month in amounts approximately equal to the principal amount of the
applicable Advances; provided that, (i) the Administrative Agent may base its
quotation of the inter-bank offered rate upon such offers or other market
indicators of the inter-bank market as the Administrative Agent in its
reasonable discretion deems appropriate including, but not limited to, the rate
determined under the following clause (b), and (ii) such rate per annum shall be
generally applicable to all credit facilities agented by the Administrative
Agent which makes reference to the “Daily One-Month LIBOR” or words of similar
import; and

(b) in determining Eurodollar Rate for all other purposes, the rate per annum
(rounded upward to the nearest whole multiple of 1/100th of 1%) equal to the
interest rate per annum set forth on the Reuters Reference LIBOR1 page as the
London Interbank Offered Rate, for deposits in Dollars at 11:00 a.m. (London,
England time) two Business Days before the first day of the applicable Interest
Period and for a period equal to such Interest Period; provided that, if such
quotation is not available for any reason, then for purposes of this clause (b),
Eurodollar Base Rate shall then be the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in immediately available funds in the approximate amount
of the Advances being made, continued or converted by the Lenders and with a
term equivalent to such Interest Period would be offered by the Administrative
Agent’s London Branch (or other branch or Affiliate of the Administrative Agent,
or in the event that the Administrative Agent does not have a London branch, the
London branch of a Lender chosen by the Administrative Agent) to major banks in
the London or other offshore inter-bank market for Dollars at their request at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the
commencement of such Interest Period);

provided further that, in any event, if the applicable interest rate as
determined under any of the preceding provisions of this definition is less than
zero, then “Eurodollar Base Rate” shall be deemed to be equal to zero for such
determination.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurodollar Rate =     

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

  

Where,

“Eurodollar Reserve Percentage” means, as of any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities. The Eurodollar Rate for each outstanding Advance shall
be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 7.1.

“Excess Availability” means, as of any date of determination, a percentage
obtained by dividing (a) Availability on such date by (b) the Borrowing Limit on
such date.

 

-19-



--------------------------------------------------------------------------------

“Excess Cash” means, as of any date of determination, the sum of (a) 35% of
International Cash as of the most recent Month End Date and (b) if and only if
as of such date of determination the Borrowing Base exceeds the aggregate
Revolving Commitments, the amount of Domestic Cash, if any, that could be
deducted from the Borrowing Base calculation as of the most recent Month End
Date without causing the Borrowing Base to be equal to or less than the
aggregate Revolving Commitments.

“Exchange Rate” means, on any Business Day, with respect to any calculation of
the Dollar Equivalent with respect to any Foreign Currency on such date or any
calculation of the Foreign Currency Equivalent on such date, the Administrative
Agent’s spot rate of exchange in the interbank market where its currency
exchange operations in respect of such Foreign Currency are then being
conducted, at or about 12:00 noon local time at such date for the purchase of
such Foreign Currency with Dollars or the purchase of Dollars with such Foreign
Currency, as the case may be, for delivery two Business Days later; provided
that if at the time of any such determination no such spot rate can reasonably
be quoted, the Administrative Agent may use any reasonable method (including
obtaining quotes from three or more market makers for such Foreign Currency) as
it deems appropriate to determine such rate and such determination shall be
presumed correct absent manifest error.

“Excluded Perfection Collateral” shall mean, unless otherwise elected by the
Administrative Agent during the continuance of an Event of Default, collectively
(a) Certificated Equipment, as defined in the Security Agreement, (b) deposit
accounts, commodities accounts and securities accounts other than the Cash
Collateral Account and any such accounts holding Domestic Cash, and (c) any
other Property (i) in which a security interest cannot be perfected by the
filing of a financing statement under the UCC, (ii) with respect to which the
Administrative Agent has determined, in its reasonable discretion, that the
costs of perfecting a security interest in such Property are excessive in
relation to the value of the Lien to be afforded thereby, and (iii) that is not
considered in determining the then effective Borrowing Base.

“Excluded Properties” means (a) all fee owned and leased real property of any
Credit Party, (b) any Properties to the extent owned by any Foreign Subsidiary
or any Unrestricted Subsidiary, (c) commercial tort claims, (d) letter of credit
rights, and (e) the “Excluded Collateral” as defined in the Security Agreement
which include, but is not limited to, (i) Equity Interests issued by Foreign
Subsidiaries other than 66% of the Voting Securities issued by First Tier
Foreign Subsidiaries, and (ii) Excluded JV Equity Interests, as defined in the
Security Agreement.

“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Credit Party or the grant of such security interest becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one “swap” (within the meaning of section 1a(47)
of the

 

-20-



--------------------------------------------------------------------------------

Commodity Exchange Act), such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to swaps (as defined by the Commodity
Exchange Act) for which such guarantee or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Advance or Revolving Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.14 or
reallocation pursuant to Section 2.16 or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 2.13,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.13(g), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Officer” means any Responsible Officer of a Restricted Subsidiary who
is, as part of his/her employment with such Restricted Subsidiary, in contact
with any Responsible Officer of the Borrower regarding the business and
operations of such Restricted Subsidiary on a regular basis.

“Existing Agreement” has the meaning set forth in the Recitals.

“Existing Lenders” has the meaning set forth in the Recitals.

“Existing Letters of Credit” means the letters of credit issued or deemed to be
issued by any of the Issuing Lenders under the Existing Agreement, including
those listed on the attached Schedule 1.1(A).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
between the United States and another country modifying the provisions of the
foregoing (so long as such modifications are not materially more onerous to
comply with than such provisions of the foregoing).

“FCCR Covenant Trigger Date” means any Month End Date on which either (a)
Domestic Cash is less than $40,000,000 and Excess Availability is less than 20%
or (b) Domestic Cash is equal to or greater than $40,000,000 and Excess
Availability is less than 15%, in each case as calculated and set forth in the
Borrowing Base Certificate most recently delivered pursuant to this Agreement.

 

-21-



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to the
Administrative Agent (in its individual capacity) on such day on such
transactions as determined by the Administrative Agent, and (c) in no event
shall the Federal Funds Rate be less than 0.00%.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

“Fee Letter” means that certain engagement and fee letter dated as of October
31, 2013 between the Borrower and Wells Fargo Securities, LLC.

“Field Exam” means a field inspection of the books, records and asset value of
the accounts receivable and inventory of the Borrower and its Restricted
Subsidiaries, including an audit, verification and inspection of the accounts
receivable and inventory of the Borrower and its Subsidiaries, conducted by the
Administrative Agent or any other Person selected by the Administrative Agent.

“First Tier Foreign Subsidiary” means any Foreign Subsidiary the Equity
Interests of which are held directly by the Borrower or a Domestic Subsidiary.

“First Tier Foreign Restricted Subsidiary” means any First Tier Foreign
Subsidiary that is a Restricted Subsidiary.

“Fixed Charge Coverage Ratio” means, as of each fiscal quarter end, the ratio of
(a) the Borrower’s consolidated EBITDA for the four fiscal-quarter period then
ended minus Maintenance Capital Expenditures expended during such period minus
Cash Taxes paid during such period to (b) Fixed Charges for such period.

“Fixed Charges” means, for any period, the sum of the following for the Borrower
and its Restricted Subsidiaries for such period determined on a consolidated
basis, without duplication: (a) Interest Expense paid in cash during such period
plus (b) the aggregate amount of scheduled principal payments of Funded Debt
during such period (regardless of when such payments are made).

“Foreign Currency” means each Agreed Currency (other than Dollars).

“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable Foreign
Currency as determined by the Administrative Agent or the applicable Issuing
Lender, as the case may be, at such time on the basis of the Exchange Rate
(determined in respect of the most recent Computation Date) for the purchase of
such Foreign Currency with Dollars.

 

-22-



--------------------------------------------------------------------------------

“Foreign Currency L/C” means any Letter of Credit issued or deemed issued
hereunder which is denominated in currency other than Dollars.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not a United
States person within the meaning of Section 7701(a)(30) of the Code.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Pro Rata Share
of the outstanding Letter of Credit Obligations with respect to Letters of
Credit issued by such Issuing Lender other than Letter of Credit Obligations as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Revolving
Pro Rata Share of the Swing Line Sublimit Amount other than Swing Line Advance
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Funded Debt” means, as to the Borrower and its consolidated Restricted
Subsidiaries, without duplication:

(a) all Debt of such Restricted Entity of the type described in clauses (a),
(b), (c), (d) and (f) of the definition of “Debt” but excluding any Debt
permitted under Section 6.1(n);

(b) all Debt of such Restricted Entity of the type described in clause (e) of
the definition of “Debt” other than (i) trade accounts payable incurred in the
ordinary course of business, and (ii) contingent obligations of such Restricted
Entity to pay the deferred purchase price of property to the extent, and only to
the extent, (A) such obligations are contingent and (B) with respect to earn out
obligations, the amount of such earn out obligations is not known and payable;

(c) all Debt of such Restricted Entity of the type described in clause (h) of
the definition of “Debt” other than such Debt that is permitted under Section
6.1(l);

(d) all Debt of such Restricted Entity of the type described in clause (i) of
the definition of “Debt”, but only to the extent such Debt is of the type
included in clause (a) - (c) above;

(e) all Debt of such Restricted Entity of the type described in clause (j) of
the definition of “Debt” but only in respect of Debt of any other Person (other
than a Restricted Entity) of the type included in clauses (a) - (d) above; and

 

-23-



--------------------------------------------------------------------------------

(f) all Debt of others of the type included in clauses (a) - (e) above secured
by any Lien on or in respect of any Property of such Restricted Entity, but if
recourse is only to such Property, then only to the extent of the lesser of the
amount of the Debt secured thereby and the fair market value of the Property
subject to such Lien.

“GAAP” means United States of America generally accepted accounting principles
as in effect from time to time, applied on a basis consistent with the
requirements of Section 1.3.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantors” means any Person that now or hereafter executes a Guaranty,
including (a) the Wholly-Owned Domestic Restricted Subsidiaries of the Borrower
listed on Schedule 4.11; and (b) each Wholly-Owned Domestic Restricted
Subsidiary of the Borrower that becomes a guarantor of all or a portion of the
Obligations and which has entered into either a joinder agreement substantially
in the form attached to the Guaranty or a new Guaranty, but excluding any Person
that is and remains released from its guaranty under the Guaranty in accordance
with the terms of this Agreement.

“Guaranty” means the Guaranty Agreement executed in substantially the same form
as Exhibit C.

“Hazardous Substance” means any substance or material identified as hazardous or
extremely hazardous pursuant to CERCLA and those regulated as hazardous or toxic
under any other Environmental Law, including without limitation pollutants,
contaminants, petroleum, petroleum products, radionuclides, and radioactive
materials.

“Hazardous Waste” means any substance or material regulated or designated as
hazardous pursuant to any Environmental Law.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Increase Date” has the meaning set forth in Section 2.15(b).

“Increasing Lender” has the meaning set forth in Section 2.15(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any Obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

-24-



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 9.2.

“Interest Expense” means, for any period and with respect to any Person, total
cash interest expense net of gross interest income of Borrower and its
Restricted Subsidiaries, letter of credit fees and other fees and expenses
incurred by such Person in connection with any Debt for such period whether paid
or accrued (including that attributable to obligations which have been or should
be, in accordance with GAAP, recorded as Capital Leases), including, without
limitation, all commissions, discounts, and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, fees owed with
respect to the Secured Obligations, and net costs under Hedging Arrangements
entered into addressing interest rates, all as determined in conformity with
GAAP; provided that, no amounts of the Unrestricted Subsidiaries’ Interest
Expense shall be taken into account in calculating the Borrower’s consolidated
Interest Expense.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.4, and thereafter, each
subsequent period commencing on the day following the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and Section 2.4. The
duration of each such Interest Period shall be one, three, or six months (or
nine or twelve months if agreed to by all the Lenders), in each case as the
Borrower may select, provided that:

(a) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(b) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(c) the Borrower may not select any Interest Period for any Revolving Advance
which ends after the Revolving Maturity Date.

“International Cash” means cash deposited in a deposit account of a Credit Party
or any of its Restricted Subsidiaries that is (i) maintained by a Lending Party,
as depositary bank, (ii) free and clear of any Lien other than other than a Lien
in favor of the depositary institution holding such deposit accounts arising
solely by virtue of such depositary institution’s standard account documentation
or any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only such deposit accounts
and (iii) located in the United Kingdom or Canada.

“Inventory” of any Person means all inventory (as defined in the Uniform
Commercial Code, as in effect in the State of New York) owned by such Person,
wherever located and whether or not in transit.

 

-25-



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, or purchase or other acquisition of any Debt
or equity participation or interest in, another Person, including any
partnership or Joint Venture interest in such other Person, or (c) the purchase
or other acquisition (in one transaction or a series of transactions) of assets
of another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Lender” means (a) each of Wells Fargo, JPMorgan Chase Bank, N.A. and
Bank of America, N.A., and (b) any other Lender that agrees to act as an issuer
of Letters of Credit hereunder at the request of the Borrower and with the
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed, in any event, in each of their respective
capacity as the Lender that issues Letters of Credit for the account of any
Restricted Entity pursuant to the terms of this Agreement.

“Joint Venture” means, with respect to any Person (the “holder”) at any date,
any incorporated, formed or organized corporation, limited liability company,
partnership, association or other entity, a less than a majority of whose
outstanding Voting Securities shall at any time be owned by the holder or one or
more Subsidiaries of the holder. Unless expressly provided otherwise, all
references herein to any “Joint Venture” or “Joint Ventures” means a Joint
Venture or Joint Ventures of the Borrower.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or official interpretation of any of the
foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority, including, but not limited to, Regulations T, U and X.

“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (b) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender Insolvency Event shall not be
triggered solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or its Parent Company by a governmental authority or an
instrumentality thereof.

“Lenders” means the Persons listed on the signature pages hereto as Lenders, any
other Person that shall have become a Lender hereto pursuant to Section 2.14 or
Section 2.15, and any other Person that shall have become a Lender hereto
pursuant to an Assignment and Acceptance, but in any event, excluding any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance. Unless the context otherwise requires, the term “Lenders” includes
the Swing Line Lender and the Issuing Lenders.

 

-26-



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lending Party” has the meaning set forth in Section 9.8.

“Letter of Credit” means any standby or commercial letter of credit issued by
any Issuing Lender for the account of any Restricted Entity pursuant to the
terms of this Agreement, in such form as may be agreed by the Borrower and such
Issuing Lender.

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application or other reimbursement agreement for standby
or commercial letters of credit which has been executed by the Borrower and
accepted by such Issuing Lender in connection with the issuance of a Letter of
Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof.

“Letter of Credit Exposure” means, at the date of its determination by the
Administrative Agent, the aggregate outstanding undrawn amount of Letters of
Credit plus the aggregate unpaid amount of all of the Borrower’s payment
obligations under drawn Letters of Credit.

“Letter of Credit Maximum Amount” means $25,000,000; provided that, on and after
the Revolving Maturity Date, the Letter of Credit Maximum Amount shall be zero.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

“Letter of Credit Termination Date” means the 5th day prior to the Revolving
Maturity Date.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Liquid Investments” means (a) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America;
(b) commercial paper issued by (i) any Lender or any Affiliate of any Lender or
(ii) any commercial banking institutions or corporations rated at least P-1 by
Moody’s or A-1 by S&P; (c) certificates of deposit, time deposits, and bankers’
acceptances issued by (i) any of the Lenders or (ii) any other commercial
banking institution which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$250,000,000.00 and rated Aa by Moody’s or AA by S&P; (d) repurchase agreements
which are entered into with any of the Lenders or any major money center banks
included in the commercial banking institutions described in clause (c) and
which are secured by readily marketable direct full faith and credit obligations
of the government of the United States of America or any agency thereof;
(e) investments in any money market fund

 

-27-



--------------------------------------------------------------------------------

which holds investments substantially of the type described in the foregoing
clauses (a) through (d); and (f) other investments made through the
Administrative Agent or its Affiliates. All the Liquid Investments described in
clauses (a) through (d) above shall have maturities of not more than 365 days
from the date of issue.

“Liquidity” means, as of a date of determination, the sum of (a) Availability
plus (b) readily and immediately available cash held in deposit accounts of any
Credit Party (other than (A) the Cash Collateral Account and (B) accounts
holding Domestic Cash or International Cash); provided that, such deposit
accounts and the funds therein shall be unencumbered and free and clear of all
Liens and other third party rights other than (i) a Lien in favor of the
Administrative Agent pursuant to Security Documents and (ii) a Lien in favor of
the depositary institution holding such deposit accounts arising solely by
virtue of such depositary institution’s standard account documentation or any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only such deposit accounts plus (c)
Excess Cash.

“Maintenance Capital Expenditure” means, for the Borrower and its consolidated
Restricted Subsidiaries, all Capital Expenditures related to extending the life
of, or maintaining the working condition of, existing assets. The term
“Maintenance Capital Expenditures” does not include capital spending for new
assets or expansion or enhancement of existing assets (so-called “growth capital
expenditures”).

“Majority Lenders” means (a) other than as provided in clause (b) below, two or
more Lenders holding greater than 50% of the sum of (i) the aggregate unfunded
Revolving Commitments at such time plus (ii) the aggregate unpaid principal
amount of the Revolving Advances plus (iii) without duplication of any amounts
included in the preceding clause (ii), the then existing Dollar Equivalent of
the Letter of Credit Exposure (including any such Letter of Credit Exposure that
has been reallocated pursuant to Section 2.16), and Swing Line Advances, and (b)
at any time when there is only one Lender, such Lender; provided that, (i) in
any event, if there are two or more Lenders, the Revolving Commitment of, and
the portion of the Revolving Advances and Letter of Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Majority Lenders unless all Lenders are Defaulting Lenders, and
(ii) for purposes of this definition, Letter of Credit Exposure which is not
reallocated or Cash Collateralized in accordance with Section 2.16 shall be
deemed to be held by the applicable Issuing Lender.

“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a material adverse effect on (a) the
business, operations, property or financial condition of the Borrower and its
Restricted Subsidiaries, taken as a whole; or (b) on the validity or
enforceability of any Credit Document or any right or remedy of any Secured
Party under any Credit Document.

“Material Real Property” means, as of any date of determination, any real
property owned by the Borrower or any Domestic Restricted Subsidiary that (a)
has a net book value equal to or greater than 10% of the aggregate net book
value of the Borrower’s and the Domestic Restricted Subsidiaries’ property,
plant and equipment or (b) when taken together with all other real property
owned by the Borrower or any Domestic Restricted Subsidiary has an aggregate net
book value equal to or greater than 10% of the aggregate net book value of the
Borrower’s and the Domestic Restricted Subsidiaries’ property, plant and
equipment.

 

-28-



--------------------------------------------------------------------------------

“Maximum Rate” means the maximum nonusurious interest rate under applicable law.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Month End Date” means the last day of each calendar month.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any member of the
Controlled Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other Disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets, and (b) the cumulative effect of
any change in GAAP. For the avoidance of doubt, in determining net income, gross
interest income shall be applied to increase income or decrease interest expense
but not both.

“New Lender” has the meaning set forth in Section 2.1(e).

“Non-Consenting Lender” means any Lender who does not agree to a consent, waiver
or amendment which (a) requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 9.3 and (b) has been agreed by
the Majority Lenders.

“Non-Credit Party Obligations” means (a) the Banking Services Obligations owing
by Restricted Entities that are not Credit Parties and (b) all obligations
(other than Excluded Swap Obligations) of Restricted Entities that are not
Credit Parties owing to Swap Counterparties under any Hedging Arrangements;
provided, that notwithstanding the foregoing, “Non-Credit Party Obligations”
shall not include the Excluded Swap Obligations.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by any Restricted Entity (a) of any division of any
Restricted Entity, (b) of the Equity Interest in any Restricted Subsidiary by
the Borrower or any Restricted Subsidiary or (c) outside the ordinary course of
business of any assets of any Restricted Entity, whether in a single transaction
or related series of transactions.

“Notes” means the Revolving Notes and the Swing Line Note.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D.

 

-29-



--------------------------------------------------------------------------------

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts now or hereafter owed
by any of the Credit Parties to the Lenders, the Swing Line Lender, the Issuing
Lenders, or the Administrative Agent under this Agreement and the Credit
Documents, including, the Letter of Credit Obligations, and any increases,
extensions, and rearrangements of those obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, or enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.14).

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant Register” has the meaning set forth in Section 9.7(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition that is permitted under Section
6.4.

“Permitted Debt” has the meaning set forth in Section 6.1.

 

-30-



--------------------------------------------------------------------------------

“Permitted Discretion” means a determination or judgment made by the
Administrative Agent exercising reasonable credit or business judgment (from the
perspective of a secured asset-based lender) in good faith.

“Permitted Investments” has the meaning set forth in Section 6.3.

“Permitted Liens” has the meaning set forth in Section 6.2.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, limited liability company, limited liability
partnership, unincorporated association, joint venture, or other entity, or a
government or any political subdivision or agency thereof, or any trustee,
receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Prime Rate” means the per annum rate of interest established from time to time
by Wells Fargo at its principal office in San Francisco as its prime rate, which
rate may not be the lowest rate of interest charged by such Lender to its
customers.

“Pro Forma Basis” means, for any period during which one or more Specified
Transactions occurs, that such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and non-recurring costs, extraordinary expenses and other pro forma
adjustments attributable to such Specified Transaction may be included to the
extent that such costs, expenses or adjustments:

(a) are reasonably expected to be realized within twelve (12) months of such
Specified Transaction as set forth in reasonable detail on the applicable
Compliance Certificate or Borrowing Base Certificate delivered to the
Administrative Agent; and

(b) are calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934;

provided that the foregoing costs, expenses and adjustments shall be without
duplication of any costs, expenses or adjustments that are already included in
the calculation of EBITDA.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or (b) otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-31-



--------------------------------------------------------------------------------

“Receivables” means, at any date of determination thereof, the unpaid portion of
the obligation, as stated on the invoice or other writing issued to a customer
of a Person in respect of goods sold or services rendered by such Person.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 9.7(b).

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates, and each of their respective successors
and assigns.

“Release” shall have the meaning set forth in CERCLA or under any other
applicable Environmental Law.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such Section).

“Response” shall have the meaning set forth in CERCLA or under any other
applicable Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s chief executive officer, president, chief financial
officer, chief operating officer, general counsel, or vice president, (b) with
respect to any Person that is a limited liability company, if such Person has
officers, then such Person’s chief executive officer, president, chief financial
officer, chief operating officer, general counsel, or vice president, and if
such Person is managed by members, then a chief executive officer, president,
chief financial officer, chief operating officer, general counsel, or vice
president of such Person’s managing member, and if such Person is managed by
managers, then a manager (if such manager is an individual) or a chief executive
officer, president, chief financial officer, chief operating officer, general
counsel, or vice president of such manager (if such manager is an entity), and
(c) with respect to any Person that is a general partnership, limited
partnership or a limited liability partnership, the chief executive officer,
president, chief financial officer, chief operating officer, general counsel, or
vice president of such Person’s general partner or partners.

“Restricted Entity” means (a) the Borrower and (b) each Restricted Subsidiary.

“Restricted Payment” means, with respect to any Person, any direct or indirect
dividend or distribution (whether in cash, securities or other Property) or any
direct or indirect payment of any kind or character (whether in cash, securities
or other Property) in consideration for or otherwise in connection with any
Equity Interest of such Person, including any retirement, purchase, redemption
or other acquisition of such Equity Interest, or any options, warrants or

 

-32-



--------------------------------------------------------------------------------

rights to purchase or acquire any such Equity Interest of such Person; provided
that the term “Restricted Payment” shall not include any dividend or
distribution payable solely in Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests.

“Restricted Subsidiary” means (a) each Subsidiary of the Borrower on the
Effective Date which has not been designated as an Unrestricted Subsidiary under
the Existing Agreement, and (b) each other Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.

“Revolving Advance” means any advance by a Lender to the Borrower as part of a
Revolving Borrowing.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.4(b).

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Acceptance, the amount set forth for such Lender as its Revolving Commitment in
the Register, as such amount may be reduced pursuant to Section 2.1(c) or
increased pursuant to Section 2.15; provided that, after the Revolving Maturity
Date, the Revolving Commitment for each Lender shall be zero; and provided
further that, the aggregate Revolving Commitments shall not exceed
$900,000,000. The aggregate amount of all Revolving Commitments on the Amendment
No. 1 Effective Date is $200,000,000.

“Revolving Maturity Date” means the earlier of (a) November 26, 2018 and (b) the
earlier termination in whole of the Revolving Commitments pursuant to Section
2.1(c) or Article 7.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in substantially
the same form as Exhibit F, evidencing indebtedness of the Borrower to such
Lender resulting from Revolving Advances owing to such Lender.

“Revolving Pro Rata Share” means, at any time with respect to any Lender, (i)
the ratio (expressed as a percentage) of such Lender’s Revolving Commitment at
such time to the aggregate Revolving Commitments at such time, (ii) if all of
the Revolving Commitments have been terminated, the ratio (expressed as a
percentage) of such Lender’s aggregate outstanding Revolving Advances at such
time to the total aggregate outstanding Revolving Advances at such time, or
(iii) if no Revolving Advances are then outstanding, then “ Revolving Pro Rata
Share” shall mean the “ Revolving Pro Rata Share” most recently in effect, after
giving pro forma effect to any Assignment and Acceptances.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Foreign Currency, same day or other funds as may be reasonably
determined by the Administrative Agent or applicable Issuing Lender, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Foreign
Currency.

 

-33-



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“Sanctioned Country” means at any time, a country, territory or region which is
itself, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“S&P” means Standard & Poor’s Rating Agency Group, a division of McGraw-Hill
Companies, Inc., or any successor thereof which is a national credit rating
organization.

“SCF” means, collectively, SCF-V, L.P., SCF-VI, L.P., and SCF-VII, L.P., each a
Delaware limited partnership.

“SEC” means, the Securities and Exchange Commission.

“Secured Obligations” means (a) the Obligations, (b) the Banking Services
Obligations owing by Credit Parties, (c) all obligations of any Credit Party
owing to Swap Counterparties under any Hedging Arrangements (not including the
Excluded Swap Obligations), and (d) all Non-Credit Party Obligations in an
aggregate amount not to exceed $30,000,000. Notwithstanding anything to the
contrary contained herein, “Secured Obligations” shall not include the Excluded
Swap Obligations.

“Secured Parties” means the Administrative Agent, the Issuing Lenders, the
Lenders, the Swap Counterparties and the Banking Service Providers.

“Security Agreement” means the Pledge and Security Agreement among the Credit
Parties and the Administrative Agent in substantially the same form as Exhibit
G.

“Security Documents” means, collectively, the Security Agreement, and any and
all other instruments, documents or agreements now or hereafter executed by any
Credit Party or any other Person to secure the Secured Obligations.

“Senior Secured Leverage Ratio” means, as of each fiscal quarter end, the ratio
of (a) the secured Funded Debt as of such fiscal quarter end to (b) the
Borrower’s consolidated EBITDA for the four-fiscal quarter period then ended.

“September Leverage Ratio” means the ratio of (a) the Funded Debt as of
September 30, 2013 to (b) the Borrower’s consolidated EBITDA for the four-fiscal
quarter period ended September 30, 2013.

 

-34-



--------------------------------------------------------------------------------

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person.

“Specified Account Debtors” means (a) any Account Debtor listed on Schedule
1.1(B), (b) any other Account Debtor approved by the Administrative Agent in its
Permitted Discretion, and (c) any wholly-owned Subsidiary of a Specified Account
Debtor; provided that (x) the Administrative Agent may not approve any Account
Debtor as a Specified Account Debtor under clause (b) above if, at the time of
such approval, such Account Debtor has been assigned a credit rating by Moody’s
or S&P and such credit rating is lower than Ba3 (as set by Moody’s) or BB- (as
set by S&P) or neither of such rating agencies provide a credit rating for such
Account Debtor; provided that, the Administrative Agent may approve an Account
Debtor organized outside the United States as a Specified Account Debtor in its
Permitted Discretion if neither of such rating agencies provide a credit rating
for such Account Debtor, (y) after approval by the Administrative Agent under
clause (b) above, an Account Debtor shall cease to be a Specified Account Debtor
under clause (b) above if such Account Debtor is assigned a credit rating of
less than Ba3 (as set by Moody’s) or BB- (as set by S&P) or neither of such
rating agencies provide a credit rating for such Account Debtor; provided that,
if neither of such rating agencies provide a credit rating for such Account
Debtor and such Account Debtor is organized outside the United States, the
Administrative Agent may, in its Permitted Discretion, permit such Account
Debtor to be a Specified Account Debtor), and (z) a wholly-owned Subsidiary of
an Account Debtor that is a Specified Account Debtor solely based on its status
as a wholly-owned Subsidiary of a Specified Account Debtor shall cease to be a
Specified Account Debtor when its parent company ceases to be a Specified
Account Debtor.

“Specified Transactions” means a transaction or series of related transactions
constituting (a) Investments, Acquisitions and Dispositions permitted hereunder,
(b) the incurrence, prepayment, redemption, defeasance or other satisfaction of
Debt permitted hereunder, (c) the sale, transfer, license, lease or other
disposition of all or substantially all of the assets or Equity Interests of any
Subsidiary of the Borrower or any division, business unit, product line or line
of business to a Person other than a Credit Party, and (e) Restricted Payments.

“Subject Lender” has the meaning set forth in Section 2.14.

“Subject Period” has the meaning set forth in Section 6.9(c).

 

-35-



--------------------------------------------------------------------------------

“Subject Quarter” has the meaning set forth in Section 6.9(c).

“Subsidiary” means, with respect to any Person (the “holder”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the holder in the
holder’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other
entity, a majority of whose outstanding Voting Securities shall at any time be
owned by the holder or one more Subsidiaries of the holder. Unless expressly
provided otherwise, all references herein and in any other Credit Document to
any “Subsidiary” or “Subsidiaries” means a Subsidiary or Subsidiaries of the
Borrower.

“Super-Majority Lenders” means (a) other than as provided in clause (b) below,
two or more Lenders holding greater than 66 2⁄3% of the sum of (i) the aggregate
unfunded Revolving Commitments at such time plus (ii) the aggregate unpaid
principal amount of the Revolving Advances plus (iii) without duplication of any
amounts included in the preceding clause (ii), the then existing Dollar
Equivalent of the Letter of Credit Exposure (including any such Letter of Credit
Exposure that has been reallocated pursuant to Section 2.16), and Swing Line
Advances, and (b) at any time when there is only one Lender, such Lender;
provided that, (i) in any event, if there are two or more Lenders, the Revolving
Commitment of, and the portion of the Revolving Advances and Letter of Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Majority Lenders unless all Lenders are
Defaulting Lenders, and (ii) for purposes of this definition, Letter of Credit
Exposure which is not reallocated or Cash Collateralized in accordance with
Section 2.16 shall be deemed to be held by the applicable Issuing Lender.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedging Arrangement with a Restricted Entity.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means the borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.3 or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Lender” means Wells Fargo.

“Swing Line Note” means the promissory note made by the Borrower payable to the
order of the Swing Line Lender evidencing the indebtedness of the Borrower to
the Swing Line Lender resulting from Swing Line Advances made by the Swing Line
Lender in substantially the same form as Exhibit H.

 

-36-



--------------------------------------------------------------------------------

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender and (iii) the Revolving Maturity Date,
or (b) if an AutoBorrow Agreement is not in effect, the earlier to occur of (i)
three (3) Business Days after demand is made by the Swing Line Lender if no
Default exists, and otherwise upon demand by the Swing Line Lender and (ii) the
Revolving Maturity Date.

“Swing Line Sublimit Amount” means $10,000,000; provided that, (a) such Swing
Line Sublimit Amount may be adjusted as provided in Section 2.3(g) and (b) on
and after the Revolving Maturity Date, the Swing Line Sublimit Amount for all
purposes shall be zero.

“Tangible Net Assets” means (a) the consolidated net book value of all assets of
the Borrower and its consolidated Restricted Subsidiaries minus (b) the
consolidated net book value of all intangible assets of the Borrower and its
consolidated Restricted Subsidiaries.

“Tax Group” has the meaning set forth in Section 4.13.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which would reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan.

“Total Net Leverage Ratio” means, as of each fiscal quarter end, the ratio of
(a) an amount equal to (i) the Funded Debt as of the last day of such fiscal
quarter less (ii) Domestic Cash as of the last day of such quarter, to (b) the
Borrower’s consolidated EBITDA for the four-fiscal quarter period then ended.

“Transactions” means, collectively, (a) the initial borrowings and other
extensions of credit (including any deemed borrowings or extensions of credit)
under this Agreement, (b) the amendment and restatement of the Existing
Agreement, and (c) the payment of fees, commissions and expenses in connection
with each of the foregoing.

“Type” has the meaning set forth in Section 1.4.

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Unfunded Advance” has the meaning set forth in Section 2.12(a).

 

-37-



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower that has been
designated as an Unrestricted Subsidiary in compliance with Section 5.8.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.13(g)(ii)(B).

“Voting Securities” means (a) with respect to any corporation, capital stock of
the corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

“Wholly-Owned” means, as used in reference to a Restricted Subsidiary, any
Restricted Subsidiary whose Equity Interest is owned 100%, either directly or
indirectly, by the Borrower.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

Section 1.3. Accounting Terms; Changes in GAAP.

(a) All accounting terms not specifically defined in this Agreement shall be
construed in accordance with GAAP applied on a consistent basis with those
applied in the preparation of the financial statements delivered to the
Administrative Agent for the fiscal year ended December 31, 2012 as required
under Section 5.2 of the Existing Agreement.

(b) Unless otherwise indicated, all financial statements of the Borrower, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Borrower and its Restricted Subsidiaries in accordance with GAAP
and consistent with the principles of consolidation applied in preparing the
Borrower’s financial statements referred to in Section 4.4.

 

-38-



--------------------------------------------------------------------------------

(c) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Credit Document, and either the
Borrower or the Majority Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Borrower and the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein, and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP. Notwithstanding the foregoing, any lease that was treated as an operating
lease under GAAP at the time it was entered into and that later becomes a
Capital Lease (or is treated for accounting purposes substantially similar to
that of a Capital Lease) as a result of the change in GAAP that occurs upon a
conversion to International Financial Reporting Standards during the life of
such lease, including any renewals, shall be treated as an operating lease for
all purposes under this Agreement.

Section 1.4. Classes and Types of Advances. Advances and Borrowings are
distinguished by “Class” and “Type”. The “Class” of an Advance or Borrowing
refers to the determination of whether such Advance or Borrowing consists of
Revolving Advances or Swing Line Advances. The “Type” of an Advance refers to
the determination of whether such Advance is a Base Rate Advance or a Eurodollar
Advance.

Section 1.5. Miscellaneous. Article, Section, Schedule, and Exhibit references
are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements (including this Agreement) are
references to such instruments, documents, contracts, and agreements as the same
may be amended, supplemented, and otherwise modified from time to time, unless
otherwise specified and shall include all schedules and exhibits thereto unless
otherwise specified. Any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time. Any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained herein). The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The term “including” means “including, without
limitation,”. Paragraph headings have been inserted in this Agreement as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Agreement and shall not be used in the
interpretation of any provision of this Agreement.

Section 1.6. Foreign Currency.

(a) Exchange Rates; Currency Equivalents.

(i) On each Computation Date, the Administrative Agent shall determine the
Exchange Rate as of such Computation Date and deliver to each Issuing Lender and
the Borrower in writing the effective Exchange Rate and the Dollar Equivalent
amount of such determination. The Exchange Rate so determined shall become
effective as of such Computation Date and shall remain effective through the
next succeeding Computation Date. Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Credit Documents shall be such
Dollar Equivalent amount as so determined by the Administrative Agent.

(ii) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in a Foreign Currency, such amount shall be, with respect to such
Foreign Currency L/C, the relevant Foreign Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Foreign Currency, with 0.5 of a unit
being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Lender, as the case may be.

 

-39-



--------------------------------------------------------------------------------

(b) Agreed Currencies.

(i) The Borrower may from time to time request that Letters of Credit be issued
in any Agreed Currency; provided further that, such request in any currency
other than Dollars shall be subject to the approval of the applicable Issuing
Lender.

(ii) Any such request shall be made to the applicable Issuing Lender, with a
copy to the Administrative Agent, not later than 11:00 a.m., twenty (20)
Business Days prior to the date of the desired issuance of a Letter of Credit
(or such other time or date as may be agreed by the applicable Issuing Lender in
its sole discretion). The applicable Issuing Lender shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days (or such
other time or date as may be reasonably agreed by the Administrative Agent in
its sole discretion) after receipt of such request whether it consents, in its
sole discretion, to the issuance of Letters of Credit in such requested
currency.

(iii) Any failure by an Issuing Lender to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Issuing Lender to permit Letters of Credit to be issued in such
requested currency. If the applicable Issuing Lender consents to the issuance of
Letters of Credit in such requested currency, such Issuing Lender shall so
notify the Borrower and the Administrative Agent and such currency shall
thereupon be deemed for all purposes to be an Agreed Currency hereunder for
purposes of any Letter of Credit issuances by such Issuing Lender. Any specified
currency of an Existing Letter of Credit that is neither Dollars nor one of the
Agreed Currencies specifically listed in the definition of “Agreed Currency”
shall be deemed an Agreed Currency with respect to such Existing Letter of
Credit only unless otherwise agreed to by the applicable Issuing Lender.

(iv) If, after the designation of any currency as an Agreed Currency (A)
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, (B) such currency, in the reasonable determination of
the Administrative Agent or an applicable Issuing Lender, no longer qualifies as
an “Eligible Currency” or (C) in the reasonable determination of the
Administrative Agent or any applicable Issuing Lender, a Dollar Equivalent of
such currency is not readily calculable, the Administrative Agent (or if
applicable, such Issuing Lender) shall promptly notify the other Issuing
Lenders, the Borrower, and, in the case of a determination made by an Issuing
Lender, the Administrative Agent, and such currency shall no longer be an Agreed
Currency with respect to all the Issuing Lenders if such determination is made
by the Administrative Agent and with respect to any particular Issuing Lender if
such determination is made by such Issuing Lender, in any event, until such time
as the Administrative Agent and the Issuing Lenders (or such applicable Issuing
Lender), as provided herein, agree to reinstate such currency as an Agreed
Currency.

 

-40-



--------------------------------------------------------------------------------

(c) Change of Currency.

(i) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(ii) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(iii) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

ARTICLE 2

CREDIT FACILITIES

Section 2.1. Revolving Commitment.

(a) Each Lender severally agrees, on the terms and conditions set forth in this
Agreement, to make Revolving Advances to the Borrower from time to time on any
Business Day during the period from the Effective Date until the Business Day
immediately preceding the Revolving Maturity Date; provided that after giving
effect to such Revolving Advances, the sum of the aggregate outstanding amount
of all Revolving Advances plus the Dollar Equivalent of the Letter of Credit
Exposure plus the aggregate outstanding amount of all Swing Line Advances, shall
not exceed the Borrowing Limit. Each Revolving Borrowing shall (A) if comprised
of Base Rate Advances be in an aggregate amount not less than $500,000 and in
integral multiples of $100,000 in excess thereof, (B) if comprised of Eurodollar
Advances be in an aggregate amount not less than $1,000,000 and in integral
multiples of $500,000 in excess thereof, and (C) consist of Revolving Advances
of the same Type made on the same day by the Lenders ratably according to their
respective Revolving Commitments. Within the limits of each Lender’s Revolving
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.5, and reborrow under this Section 2.1(a).

(b) [Reserved].

(c) Reduction of the Commitments.

(i) Revolving Commitments. The Borrower shall have the right, upon at least
three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in a minimum amount
of $1,000,000 and in integral multiples of $1,000,000 in excess thereof. Any
reduction or termination of the Revolving Commitments pursuant to this
Section 2.1(c)(i) shall be applied ratably to each Lender’s Revolving Commitment
and shall be permanent, with no

 

-41-



--------------------------------------------------------------------------------

obligation of the Lenders to reinstate such Revolving Commitments, and the
applicable Commitment Fees shall thereafter be computed on the basis of the
Revolving Commitments, as so reduced; provided that a notice of termination of
the Revolving Commitments delivered by the Borrower may state that such notice
is conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.

(ii) Defaulting Lender. At any time when a Lender is then a Defaulting Lender,
the Borrower, at the Borrower’s election, may elect to terminate such Defaulting
Lender’s Revolving Commitment hereunder; provided that (A) such termination must
be of the Defaulting Lender’s entire Revolving Commitment, (B) the Borrower
shall pay all amounts owed by the Borrower to such Defaulting Lender in such
Lender’s capacity as a Lender under this Agreement and under the other Credit
Documents (including principal of and interest on the Revolving Advances owed to
such Defaulting Lender, accrued Commitment Fees (subject to the proviso Section
2.7(a)), and letter of credit fees but specifically excluding any amounts owing
under Section 2.10 as result of such payment of such Revolving Advances) and
shall deposit with the Administrative Agent into the Cash Collateral Account
cash collateral in the amount equal to such Defaulting Lender’s ratable share of
the Dollar Equivalent of the Letter of Credit Exposure (after giving effect to
any reallocation pursuant to Section 2.16), and (C) a Defaulting Lender’s
Revolving Commitment may be terminated by the Borrower under this
Section 2.1(c)(ii) if and only if at such time, (x) the Borrower has elected, or
is then electing, to terminate the Revolving Commitments of all then existing
Defaulting Lenders and (y) no Default has occurred and is continuing. Upon
written notice to the Defaulting Lender and Administrative Agent of the
Borrower’s election to terminate a Defaulting Lender’s Revolving Commitment
pursuant to this clause (ii) and the payment and deposit of amounts required to
be made by the Borrower under clause (B) and (C) above, (1) such Defaulting
Lender shall cease to be a “Lender” hereunder for all purposes except that such
Lender’s rights and obligations as a Lender under Sections 2.11, 2.13, 8.5 and
9.2 shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a “Lender” hereunder, (2) such Defaulting
Lender’s Revolving Commitment shall be deemed terminated, and (3) such
Defaulting Lender shall be relieved of its obligations hereunder as a “Lender”
except as to its obligations under Section 8.5 and Section 9.2(d) which
obligations shall continue with respect to events and occurrences occurring
before or concurrently with its ceasing to be a “Lender” hereunder, provided
that, any such termination will not be deemed to be a waiver or release of any
claim by the Borrower, the Administrative Agent, the Swing Line Lender, Issuing
Lenders or any Lender may have against such Defaulting Lender.

(d) Evidence of Indebtedness. The Advances made by each Lender, and the Swing
Line Advances made by the Swing Line Lender, shall be evidenced by one or more
accounts or records maintained by such Lender or Swing Line Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent, the Swing Line Lender and the applicable
Lenders shall be conclusive absent manifest error of the amount of the Advances
made by such Lenders and Swing Line Lender to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Note which shall evidence such
Lender’s Advances to the Borrower in addition to such accounts or records. Upon
the request of the Swing Line Lender to the Borrower, the Borrower shall execute
and deliver to the Swing Line Lender the Swing Line Lender Note which shall
evidence the

 

-42-



--------------------------------------------------------------------------------

applicable Swing Line Advances to the Borrower in addition to such accounts or
records. Each Lender and the Swing Line Lender may attach schedules to such
Notes and endorse thereon the date, Type (if applicable), amount, and maturity
of its Advances and payments with respect thereto. In addition to the accounts
and records referred to in the immediately preceding sentences, each Lender,
each Issuing Lender and Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit. In the event of any conflict
between the accounts and records maintained by the Administrative Agent and the
accounts and records of any Lender (other than the respective Issuing Lenders)
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. In the event of any conflict
among the accounts and records maintained by the Administrative Agent, the
accounts and records maintained by an Issuing Lender as to Letters of Credit
issued by it, and the accounts and records of any other Lender in respect of
such matters, the accounts and records of such Issuing Lender shall control in
the absence of manifest error.

(e) Existing Advances. The parties hereto acknowledge and agree that, effective
as of the Effective Date, in order to accommodate and orderly effect the
reallocations, adjustments, acquisitions and decreases under this Section 2.1(e)
below, (i) all outstanding Swing Line Advances under, and as defined in, the
Existing Agreement on the date hereof and funded by Wells Fargo are (and shall
be deemed to be) outstanding as Swing Line Advances made by Wells Fargo under
this Agreement and (ii) the outstanding Revolving Advances under, and as defined
in, the Existing Agreement on the date hereof are (and shall be deemed to be)
outstanding as Revolving Advances made under this Agreement in accordance with
the Notice of Borrowing delivered by the Borrower on November 22, 2013 (which,
as requested in such Notice of Borrowing, are as Eurodollar Advances until
subsequently converted as provided herein). Such Obligations under the Existing
Agreement shall be assigned, renewed, extended, modified, and rearranged as
Obligations outstanding under and pursuant to the terms of this Agreement. The
Existing Lenders have agreed among themselves, in consultation with the
Borrower, to (A) reduce, increase, assign and reallocate their respective
Revolving Commitments (as defined in the Existing Agreement) as provided herein,
(B) allow each Lender party hereto that is not an Existing Lender (each a “New
Lender”), if any, to become a Lender hereunder by acquiring an interest in the
aggregate Commitments (as defined in the Existing Agreement), (C) adjust such
Revolving Commitments (as defined in the Existing Agreement) of the other
Lenders (each an “Adjusting Lender”) accordingly, and (D) to payoff in full such
lenders that were party to the Existing Agreement which will not become a Lender
hereunder (each an “Exiting Lender”). The Administrative Agent, the Lenders, the
Borrower and each Exiting Lender (by receipt of the payment in full of the
Advances as defined in, and owing to it under, the Existing Credit Agreement)
consent to such reallocation of, each Adjusting Lender’s adjustment of, and each
New Lender’s assumption of, an interest in the Revolving Commitments (as defined
in the Existing Agreement) and the Adjusting Lenders’ partial assignments of
their respective Revolving Commitments (as defined in the Existing Agreement)
pursuant to this Section 2.1(e)). On the Effective Date and after giving effect
to such reallocations, adjustments, assignments and increases, the Revolving
Commitment of each Lender shall be as set forth on Schedule II. With respect to
such reallocations, adjustments, acquisitions and increases, each Adjusting
Lender and the New Lender shall be deemed to have acquired the Revolving
Commitment and Advances allocated to it from each of the other Lenders and
Exiting Lenders pursuant to the terms of the Assignment and Acceptance attached
as an exhibit to the Existing Agreement as if each such Exiting Lender,
Adjusting Lender and New Lender had executed such Assignment and Acceptance with
respect to such allocation, adjustment, and increase; provide that, for purposes
of Section 2.10, such allocation of Advances shall be deemed a payment and
re-borrowing of such Advances. The Lenders shall make all appropriate
adjustments and payments between and among themselves to account for the revised
pro rata shares resulting from the initial allocation of the Lenders’ Revolving
Commitments and Advances under this Agreement.

 

-43-



--------------------------------------------------------------------------------

Section 2.2. Letters of Credit

(a) Commitment for Letters of Credit. The Issuing Lenders, the Lenders, and the
Borrower agree that effective as of the Effective Date, the Existing Letters of
Credit shall be deemed to have been issued and maintained under, and to be
governed by the terms and conditions of, this Agreement. Subject to the terms
and conditions set forth in this Agreement, each Issuing Lender agrees, in
reliance upon the agreements of the other Lenders set forth in this Section 2.2,
from time to time on any Business Day during the period from the Effective Date
until the Business Day immediately preceding the Revolving Maturity Date, to
issue Letters of Credit for the account of any Restricted Entity, and increase
or extend the expiration date of Letters of Credit issued by such Issuing
Lender; provided that no Letter of Credit will be issued, increased, or
extended:

(i) if such issuance, increase, or extension would cause the Dollar Equivalent
of the Letter of Credit Exposure to exceed the Letter of Credit Maximum Amount;

(ii) if such issuance, increase, or extension would cause the sum of (A) the
aggregate outstanding amount of all Revolving Advances plus (B) the Dollar
Equivalent of the Letter of Credit Exposure (after taking into account such
issuance, increase, or extension) plus (C) the aggregate outstanding amount of
all Swing Line Advances to exceed the Borrowing Limit in effect at such time;

(iii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) three years after the issuance or extension and (B) the Letter of
Credit Termination Date; provided that, (1) any such Letter of Credit with a
three-year tenor (or shorter tenor) may expressly provide for an automatic
extension of additional periods up to three additional years (or shorter
periods) so long as such Letter of Credit expressly allows the applicable
Issuing Lender, at its sole discretion, to elect not to provide such extension;
provided that, in any event, such automatic extension may not result in an
expiration date that occurs after the Letter of Credit Termination Date unless
the Borrower has complied with Section 2.2(f) on or prior to such extension as
to such Letter of Credit, and (2) such Letter of Credit may have an expiration
date that occurs later than Letter of Credit Termination Date if the Borrower
has complied with Section 2.2(f) with respect to such Letter of Credit on or
prior to the issuance, increase, or extension of such Letter of Credit, provided
that, in any event, such expiration date shall not be later than one-year past
the Revolving Maturity Date;

(iv) unless such Letter of Credit is (A) a standby letter of credit, or (B) with
the consent of the applicable Issuing Lender, a commercial letter of credit;

(v) unless such Letter of Credit is in form and substance acceptable to the
applicable Issuing Lender in its sole discretion;

(vi) unless the Borrower has delivered to the applicable Issuing Lender a
completed and executed Letter of Credit Application; provided that, if the terms
of any Letter of Credit Application conflicts with the terms of this Agreement,
the terms of this Agreement shall control;

(vii) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce;

 

-44-



--------------------------------------------------------------------------------

(viii) if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the applicable
Issuing Lender from issuing, increasing or extending such Letter of Credit, or
any Legal Requirement applicable to the applicable Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the applicable Issuing Lender shall prohibit,
or request that such Issuing Lender refrain from, the issuance, increase or
extension of letters of credit generally or such Letter of Credit in particular
or shall impose upon such Issuing Lender with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon such Issuing Lender any unreimbursed loss, cost or expense
which was not applicable on the Effective Date and which such Issuing Lender in
good faith deems material to it;

(ix) if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of such Issuing Lender that are generally
applicable to letters of credit;

(x) [Reserved];

(xi) if such Letter of Credit supports the obligations of any Person in respect
of (A) a lease of real property, or (B) an employment contract if the applicable
Issuing Lender reasonably determines that the Borrower’s obligation to reimburse
any draws under such Letter of Credit may be limited; or

(xii) if any Lender is at such time a Defaulting Lender hereunder, unless such
Defaulting Lender’s share of Letter of Credit Exposure has been fully
reallocated or Cash Collateralized pursuant to Section 2.16 or the applicable
Issuing Lender has entered into satisfactory arrangements with the Borrower or
such Lender to eliminate such Issuing Lender’s risk with respect to such Lender.

(b) Requesting Letters of Credit. Each Letter of Credit (other than the Existing
Letters of Credit which are deemed issued hereunder) shall be issued, increased
or extended pursuant to a Letter of Credit Application given by the Borrower to
the applicable Issuing Lender with a copy to the Administrative Agent by
facsimile, electronic mail or other writing not later than 1:00 p.m. (Houston,
Texas, time) on the third Business Day before the proposed date of issuance,
increase or extension for the Letter of Credit. Each Letter of Credit
Application shall be fully completed and shall specify the information required
therein. Each Letter of Credit Application shall be irrevocable and binding on
the Borrower.

(c) Reimbursements for Letters of Credit; Funding of Participations.

(i) With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the applicable Issuing Lender an amount equal
to any amount paid by such Issuing Lender under such Letter of Credit. Upon the
applicable Issuing Lender’s demand for payment under the terms of a Letter of
Credit Application, the Borrower may, with a written notice to the
Administrative Agent and such Issuing Lender, request that the Borrower’s
obligations to such Issuing Lender thereunder be satisfied with the proceeds of
a Base Rate Advance in the same amount (notwithstanding any minimum size or
increment limitations on individual Revolving Advances). If the Borrower does
not make such request and does not otherwise make the payments demanded by such
Issuing Lender as required under this Agreement or the Letter of Credit
Application, then upon such notice by the applicable Issuing Lender to the
Administrative

 

-45-



--------------------------------------------------------------------------------

Agent, the Borrower shall be deemed for all purposes of this Agreement to have
requested such Base Rate Advance in the same amount and the transfer of the
proceeds thereof to satisfy the Borrower’s obligations to such Issuing Lender,
and the Borrower hereby unconditionally and irrevocably authorizes, empowers,
and directs the Lenders to make such Base Rate Advance, to transfer the proceeds
thereof to the applicable Issuing Lender in satisfaction of such obligations,
and to record and otherwise treat such payments as a Base Rate Advance to the
Borrower. The Administrative Agent and each Lender may record and otherwise
treat the making of such Revolving Borrowings as the making of a Revolving
Borrowing to the Borrower under this Agreement as if requested by the
Borrower. Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor. The making of any Borrowing under this
Section 2.2(c) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Letter of Credit Application.

(ii) Each Lender (including each Lender acting as an Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.4 and
regardless of whether (A) the conditions in Section 3.2 have been met, (B) such
notice complies with Section 2.4, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the applicable Issuing Lender in
an amount equal to such Lender’s Revolving Pro Rata Share of the amount of such
Revolving Advance not later than 1:00 p.m. on the Business Day specified in such
notice by the Administrative Agent, whereupon each Lender that so makes funds
available shall be deemed to have made a Revolving Advance to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender.

(iii) If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.2, such Lender agrees to
pay interest thereon for each day from such date until the date such amount is
paid at the lesser of (A) the Federal Funds Rate for such day for the first
three days and thereafter the interest rate applicable to the Revolving Advance
and (B) the Maximum Rate. Whenever, at any time after the Administrative Agent
has received from any Lender such Lender’s Revolving Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance was outstanding and funded), which payment
shall be subject to repayment by such Lender if such payment received by the
Administrative Agent is required to be returned. Each Lender’s obligation to
make the Revolving Advance pursuant to this Section 2.2 shall be absolute and
unconditional and shall not be affected by any circumstance, including (1) any
set-off, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have against any Issuing Lender, the Administrative Agent
or any other Person for any reason whatsoever; (2) the occurrence or continuance
of a Default or the termination of the Revolving Commitments; (3) any breach of
this Agreement by any Credit Party or any other Lender; or (4) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(iv) If at any time, the Revolving Commitments shall have expired or be
terminated while any Letter of Credit Exposure is outstanding each Lender, at
the sole option of the applicable Issuing Lender, shall fund its participation
in such Letters of Credit in an amount equal to such Lender’s Revolving Pro Rata
Share of the Dollar Equivalent of the unpaid amount of the Borrower’s payment
obligations under drawn Letters of Credit. The Issuing Lenders shall notify the
Administrative Agent, and in turn, the Administrative Agent shall notify each
such Lender of

 

-46-



--------------------------------------------------------------------------------

the amount of such participation, and such Lender will transfer to the
Administrative Agent for the account of the applicable Issuing Lender on the
next Business Day following such notice, in Same Day Funds, the amount of such
participation. At any time after an Issuing Lender has made a payment under any
Letter of Credit and has received from any Lender funding of its participation
in respect of such payment in accordance with this clause (iv), if the
Administrative Agent receives for the account of such Issuing Lender any payment
in respect of the related Letter of Credit Exposure or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent shall
distribute to such Lender its Revolving Pro Rata Share thereof in the same funds
as those received by the Administrative Agent.

(v) If any payment received by the Administrative Agent for the account of any
Issuing Lender pursuant to this Section 2.2(c) is required to be returned under
any of the circumstances described in Section 9.13 (including pursuant to any
settlement entered into by such Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Lender its
Revolving Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate in
effect from time to time. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(d) Participations. Upon the date of the issuance or increase of a Letter of
Credit or the deemed issuance of the Existing Letters of Credit under Section
2.2(a), the applicable Issuing Lender shall be deemed to have sold to each other
Lender and each other Lender shall have been deemed to have purchased from such
Issuing Lender a participation in the related Letter of Credit Obligations equal
to such Lender’s Revolving Pro Rata Share at such date and such sale and
purchase shall otherwise be in accordance with the terms of this Agreement. The
applicable Issuing Lender shall promptly notify each such participant Lender by
facsimile, telephone, or electronic mail (PDF) of each Letter of Credit issued
or increased and the actual dollar amount of such Lender’s participation in such
Letter of Credit.

(e) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit Documents;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii) the existence of any claim, set-off, defense or other right which any
Restricted Entity may have at any time against any beneficiary or transferee of
such Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), any Issuing Lender, any Lender or any other person or
entity, whether in connection with this Agreement, the transactions contemplated
in this Agreement or in any Letter of Credit Documents or any unrelated
transaction;

(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
applicable Issuing Lender would not be liable therefor pursuant to the following
paragraph (g);

 

-47-



--------------------------------------------------------------------------------

(v) payment by the applicable Issuing Lender under such Letter of Credit against
presentation of documents which do not comply with the terms of such Letter of
Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit.

(f) Prepayments of Letters of Credit. In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Letter of Credit Termination Date (including as a result of the termination in
whole pursuant to Section 2.1(c)(i) of the Revolving Commitments), the Borrower
shall pay to the Administrative Agent an amount equal to 104% of the Dollar
Equivalent of the Letter of Credit Exposure allocable to such Letter of Credit,
such amount to be due and payable on the Letter of Credit Termination Date, and
to be held in the Cash Collateral Account and applied in accordance with
paragraph (h) below. Furthermore, if a Letter of Credit with an expiration date
that is later than the Letter of Credit Termination Date is issued, increased or
extended, then on or prior to such date of issuance, increase or extension, the
Borrower shall deposit into the Cash Collateral Account cash in an amount equal
to 104% of the Dollar Equivalent of the Letter of Credit Exposure allocable to
such Letter of Credit (or allocable to such increased amount in the case of an
increase to an existing Letter of Credit).

(g) Liability of Issuing Lenders. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. No Issuing Lender and no Related Party
thereof shall be liable or responsible for:

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged;

(iii) payment by any Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING ANY ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against the applicable Issuing
Lender, and such Issuing Lender shall be liable to, and shall promptly pay to,
the Borrower, to the extent of any direct, as opposed to consequential, damages
suffered by the Borrower which a court of competent jurisdiction in a final,
non-appealable finding rules were caused by (A) such Issuing Lender’s willful
misconduct or gross negligence in determining whether documents presented under
a Letter of Credit comply with the terms of such Letter of Credit or (B) such
Issuing Lender’s gross negligence or willful failure to make lawful payment
under any Letter of Credit after the presentation to it of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, any Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

-48-



--------------------------------------------------------------------------------

(h) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.2(f), 2.2(i), 2.3 (a)(vi), 2.16, 7.2(b) or 7.3(b) or any
other provision under this Agreement, then the Borrower and the Administrative
Agent shall establish the Cash Collateral Account and the Borrower shall execute
any documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent reasonably
requests in connection therewith to establish the Cash Collateral Account and
grant the Administrative Agent an Acceptable Security Interest in such account
and the funds therein. The Borrower hereby pledges to the Administrative Agent
and grants the Administrative Agent a security interest in the Cash Collateral
Account, whenever established, all funds held in the Cash Collateral Account
from time to time, and all proceeds thereof as security for the payment of the
Secured Obligations.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit or outstanding Swing Line
Advances, as applicable, and promptly applied by the Administrative Agent at the
request of the applicable Issuing Lender or the Swing Line Lender to any
reimbursement or other obligations under Letters of Credit that exist or occur
and to any outstanding Swing Line Advances, as applicable. To the extent that
any surplus funds are held in the Cash Collateral Account above the Letter of
Credit Exposure and the outstanding amount of the Swing Line Advances during the
existence of an Event of Default the Administrative Agent may (A) hold such
surplus funds in the Cash Collateral Account as cash collateral for the Secured
Obligations or (B) apply such surplus funds to any Secured Obligations in any
manner directed by the Majority Lenders. If no Default exists, the
Administrative Agent shall release any surplus funds held in the Cash Collateral
Account above the sum of (x) the Letter of Credit Exposure and (y) all
Defaulting Lenders’ Revolving Pro Rata Share of the Swing Line Sublimit Amount
other than Swing Line Advances as to which such Defaulting Lender’s
participation obligation has been funded by it or reallocated to other Lenders,
to the Borrower at the Borrower’s written request.

(iii) Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(i) Defaulting Lender. Subject to Section 2.16(c), if, at any time, a Defaulting
Lender exists hereunder, then, at the request of any Issuing Lender subject to
Section 2.16(c), the Borrower shall deposit funds with Administrative Agent into
the Cash Collateral Account an amount equal to such Defaulting Lender’s
Revolving Pro Rata Share of the Letter of Credit Exposure as it relates to such
requesting Issuing Lender.

 

-49-



--------------------------------------------------------------------------------

(j) Letters of Credit Issued for Guarantors or any Restricted
Subsidiary. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Guarantor or any Restricted Subsidiary, the Borrower shall be obligated to
reimburse each Issuing Lender hereunder for any and all drawings under such
Letter of Credit issued hereunder by such Issuing Lender. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any
Guarantor, the Borrower or any Restricted Subsidiary inures to the benefit of
the Borrower, and that the Borrower’s business (indirectly or directly) derives
substantial benefits from the businesses of such other Persons.

Section 2.3. Swing Line Advances.

(a) Facility. On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swing Line Lender shall, from time-to-time on any
Business Day during the period from the date of this Agreement until the
Business Day immediately preceding the Revolving Maturity Date, make Swing Line
Advances to the Borrower which shall be due and payable on the Swing Line
Payment Date, bearing interest at the Adjusted Base Rate plus the Applicable
Margin for Base Rate Advances or such other per annum rate as agreed to between
the Borrower and the Swing Line Lender; provided that (i) after giving effect to
such Swing Line Advance, the aggregate outstanding principal amount of all Swing
Line Advances advanced by the Swing Line Lender shall not exceed the Swing Line
Sublimit Amount; (ii) after giving effect to such Swing Line Advance, the sum of
the aggregate outstanding amount of all Revolving Advances plus the Dollar
Equivalent of the Letter of Credit Exposure plus the aggregate outstanding
amount of all Swing Line Advances, shall not exceed the Borrowing Limit then in
effect; (iii) no Swing Line Advance shall be made by the Swing Line Lender if
the conditions set forth in Section 3.2 have not been met as of the date of such
Swing Line Advance, it being agreed by the Borrower that the giving of the
applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swing Line Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swing Line Advance such
conditions have been met; (iv) each Swing Line Advance shall be in an aggregate
amount not less than $100,000 and in integral multiples of $50,000 in excess
thereof, except as otherwise set forth in any AutoBorrow Agreement; (v) if an
AutoBorrow Agreement is in effect, such additional terms and conditions of such
AutoBorrow Agreement shall have been satisfied, and in the event that any of the
terms of this Section 2.3(a) conflict with such AutoBorrow Agreement, the terms
of the AutoBorrow Agreement shall govern and control; and (vi) if any Lender is
at such time a Defaulting Lender hereunder, the Swing Line Lender shall not be
obligated to make any Swing Line Advances unless the Borrower shall have
deposited with the Administrative Agent into the Cash Collateral Account cash
collateral in an amount equal to such Defaulting Lender’s Revolving Pro Rata
Share of the aggregate Swing Line Sublimit Amount; provided that, in the event
that the Administrative Agent, the Borrower, and the Swing Line Lender each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then if no Default exists, any cash
collateral posted by the Borrower pursuant to this clause (vi) with respect to
such Lender shall be returned to the Borrower. No Lender shall have any rights
or obligations under any AutoBorrow Agreement, but each Lender shall have the
obligation to purchase and fund risk participations in the Swing Line Advances
and to refinance Swing Line Advances as provided below and as provided in
Section 2.16(d).

(b) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.3(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed. If the aggregate outstanding principal amount of the
Swing Line Advances advanced by the Swing Line Lender ever exceeds the Swing
Line Sublimit Amount, the Borrower shall, upon receipt of written notice of such
condition from the Swing Line Lender and to the extent of such excess, prepay to
the Swing Line Lender outstanding principal of the Swing Line Advances such that
such excess is eliminated. If an AutoBorrow Agreement is in effect, each
prepayment of a Swing Line Borrowing shall be made as provided in such
AutoBorrow Agreement.

 

-50-



--------------------------------------------------------------------------------

(c) Reimbursements for Swing Line Obligations.

(i) With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement and, if an AutoBorrow Agreement is in effect, in accordance with
the terms of such AutoBorrow Agreement. If the Borrower does not pay to the
Swing Line Lender any such amounts when due and payable to the Swing Line
Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable. Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing of Base Rate Advances in the amount of such obligation and
the transfer of the proceeds thereof to the Swing Line Lender. The
Administrative Agent shall promptly forward notice of such Revolving Borrowing
to the Borrower and the Lenders, and each Lender shall, regardless of whether
(A) the conditions in Section 3.2 have been met, (B) such notice complies with
Section 2.4, or (C) a Default exists, make available such Lender’s Revolving Pro
Rata Share of such Revolving Borrowing to the Administrative Agent, and the
Administrative Agent shall promptly deliver the proceeds thereof to the Swing
Line Lender for application to such amounts owed to the Swing Line Lender. The
Borrower hereby unconditionally and irrevocably authorizes, empowers, and
directs the Swing Line Lender to make such requests for Revolving Borrowings on
behalf of the Borrower in accordance with this Section, and the Lenders to make
Revolving Advances to the Administrative Agent for the benefit of the Swing Line
Lender in satisfaction of such obligations. The Administrative Agent and each
Lender may record and otherwise treat the making of such Revolving Borrowings as
the making of a Revolving Borrowing to the Borrower under this Agreement as if
requested by the Borrower. Nothing herein is intended to release the Borrower’s
obligations with respect to Swing Line Advances, but only to provide an
additional method of payment therefor. The making of any Borrowing under this
Section 2.3(c) shall not constitute a cure or waiver of any Default, other than
the payment Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or any AutoBorrow Agreement.

(ii) If at any time, the Revolving Commitments shall have expired or be
terminated while any Swing Line Advance is outstanding, each Lender, at the sole
option of the Swing Line Lender, shall either (A) notwithstanding the expiration
or termination of the Revolving Commitments, make a Revolving Advance as a Base
Rate Advance, or (B) be deemed, without further action by any Person, to have
purchased from the Swing Line Lender a participation in such Swing Line Advance,
in either case in an amount equal to the product of such Lender’s Revolving Pro
Rata Share times the outstanding aggregate principal balance of the Swing Line
Advances made by the Swing Line Lender. The Swing Line Lender shall notify the
Administrative Agent, and in turn, the Administrative Agent shall notify each
such Lender of the amount of such Revolving Advance or participation, and such
Lender will transfer to the Administrative Agent for the account of the Swing
Line Lender on the next Business Day following such notice, in Same Day Funds,
the amount of such Revolving Advance or participation.

(iii) If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.3, such

 

-51-



--------------------------------------------------------------------------------

Lender agrees to pay interest thereon for each day from such date until the date
such amount is paid at the lesser of (A) the Federal Funds Rate for such day for
the first three days and thereafter the interest rate applicable to the
Revolving Advance and (B) the Maximum Rate. Whenever, at any time after the
Administrative Agent has received from any Lender such Lender’s Revolving
Advance or participating interest in a Swing Line Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance or participating interest was outstanding
and funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned. Each
Lender’s obligation to make the Revolving Advance or purchase such participating
interests pursuant to this Section 2.3 shall be absolute and unconditional and
shall not be affected by any circumstance, including (1) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Lender, the Administrative Agent or any
other Person for any reason whatsoever; (2) the occurrence or continuance of a
Default or the termination of the Revolving Commitments; (3) any breach of this
Agreement by the Borrower or any other Lender; or (4) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing. Each Swing Line Advance, once so participated by any Lender, shall
cease to be a Swing Line Advance with respect to that amount for purposes of
this Agreement, but shall continue to be a Revolving Advance.

(d) Method of Borrowing. If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow
Agreement. Otherwise, and except as provided in the clause (c) above, each
request for a Swing Line Advance shall be made pursuant to telephone notice to
the Swing Line Lender given no later than 1:00 p.m. (Houston, Texas time)(or
such later time as accepted by the Swing Line Lender) on the date of the
proposed Swing Line Advance, promptly confirmed by a completed and executed
Notice of Borrowing telecopied or facsimiled to the Administrative Agent and the
Swing Line Lender. The Swing Line Lender will promptly make the Swing Line
Advance available to the Borrower at the Borrower’s account with the
Administrative Agent or as otherwise directed by the Borrower with written
notice to the Administrative Agent.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
made by the Swing Line Lender (provided that any failure of the Swing Line
Lender to provide such invoice shall not release the Borrower from its
respective obligation to pay such interest). Until each Lender funds its
Revolving Advance or risk participation pursuant to clause (c) above, interest
in respect of Lender’s Revolving Pro Rata Share of the Swing Line Advances shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Advances directly to the
Swing Line Lender.

(g) Adjustments to Swing Line Sublimit Amount. If any Lender becomes a
Defaulting Lender hereunder, at the Borrower’s option and with at least one
Business Day’s prior written notice to the Administrative Agent and the Swing
Line Lender, the Borrower may decrease the Swing Line Sublimit Amount to such
lesser amount notified to the Administrative Agent and the Swing Line Lender. If
such election is made, then in the event that the Administrative Agent, the
Borrower, and the Swing Line Lender agree that all existing Defaulting Lenders
have adequately remedied all matters that caused such Lenders to be Defaulting
Lenders, the Swing Line Sublimit Amount shall automatically, without further
notice or action to be taken by any party hereto, be increased back up to the
Swing Line Sublimit Amount that was in effect prior to the Borrower’s election
made pursuant to this clause (g).

 

-52-



--------------------------------------------------------------------------------

Section 2.4. Advances.

(a) Notice. Each Borrowing (other than Swing Line Borrowings), shall be made
pursuant to the applicable Notice of Borrowing given not later than (i) 1:00
p.m. (Houston, Texas time) on the third Business Day before the date of the
proposed Borrowing, in the case of a Eurodollar Advance or (ii) 1:00 p.m.
(Houston, Texas time) on the Business Day before the date of the proposed
Borrowing, in the case of a Base Rate Advance, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice of such
proposed Borrowing, by facsimile or electronic mail; provided that, the
Borrowings to be made on the Effective Date, including any such Borrowings, if
any, necessary to continue the advances outstanding under the Existing
Agreement, shall be made pursuant to the applicable Notice of Borrowing given
not later than (x) 1:00 p.m. (Houston, Texas time) on the second Business Day
before the Effective Date, in the case of a Eurodollar Advance or (ii) 1:00 p.m.
(Houston, Texas time) on the Business Day before the Effective Date, in the case
of a Base Rate Advance. Each Notice of Borrowing shall be by facsimile or by
electronic mail (with a PDF file of the executed Notice of Borrowing attached),
(A) specifying the requested date of such Borrowing, (B) specifying the
requested Type and Class of Advances comprising such Borrowing, (C) specifying
the aggregate amount of such Borrowing, and (D) if such Borrowing is to be
comprised of Eurodollar Advances, specifying the requested Interest Period for
each such Advance; provided that, any and all Borrowings to be made on an
Increase Date shall consist only of Base Rate Advances which may, subject to the
terms of this Agreement, be thereafter Converted into Eurodollar Advances. In
the case of a proposed Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each Lender of the applicable
interest rate under Section 2.8(b). Each Lender shall, before 12:00 noon
(Houston, Texas time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.9, or such other location as the Administrative
Agent may specify by notice to the Lenders, in same day funds, such Lender’s
Revolving Pro Rata Share of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article 3, the Administrative Agent will make such funds available to
the Borrower at its account with the Administrative Agent or as otherwise
directed by the Borrower with written notice to the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or continue an
Advance under this paragraph, the Borrower shall deliver an irrevocable Notice
of Continuation or Conversion to the Administrative Agent at the Administrative
Agent’s office no later than 1:00 p.m. (Houston, Texas time) (i) on the Business
Day before the date of the proposed conversion date in the case of a Conversion
to a Base Rate Advance and (ii) at least three (3) Business Days in advance of
the proposed Conversion or continuation date in the case of a Conversion to, or
a continuation of, a Eurodollar Advance; provided that, if Conversions to
Eurodollar Advances, if any, are to be made on the Effective Date, such
Conversions shall be made pursuant to the applicable Notice of Continuation or
Conversion given not later than 1:00 p.m. (Houston, Texas time) on the second
Business Day before the Effective Date. Each such Notice of Continuation or
Conversion shall be in writing or by facsimile or electronic mail (with a PDF
file of the executed Notice of Continuation or Conversion attached), specifying
(i) the requested Conversion or continuation date (which shall be a Business
Day), (ii) the amount, Type, and Class of the Advance to be Converted or
continued, (iii) whether a Conversion or continuation is requested and, if a
Conversion, into what Type of Advance, and (iv) in the case of a Conversion to,
or a continuation of, a Eurodollar Advance, the requested Interest
Period. Promptly after receipt of a Notice of Continuation or Conversion under
this paragraph, the Administrative Agent shall provide each Lender with a copy
thereof and, in the case of a Conversion to or a continuation of a Eurodollar
Advance, notify each Lender of the applicable interest rate under
Section 2.8(b). The portion of Advances comprising part of the same Borrowing
that are Converted to Advances of another Type shall constitute a new Borrowing.

 

-53-



--------------------------------------------------------------------------------

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and (b)
above:

(i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;

(ii) the Borrower may not select Eurodollar Advances for any Borrowing at any
time when an Event of Default has occurred and is continuing;

(iii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent (which notice the
Administrative Agent shall promptly deliver to the Borrower) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make Eurodollar
Advances or to fund or maintain Eurodollar Advances, (A) the obligation of such
Lender to make such Eurodollar Advance as part of the requested Borrowing or for
any subsequent Borrowing shall be suspended until such Lender shall notify the
Borrower that the circumstances causing such suspension no longer exist and such
Lender’s portion of such requested Borrowing or any subsequent Borrowing of
Eurodollar Advances shall be made in the form of a Base Rate Advance, and
(B) such Lender agrees to use commercially reasonable efforts (consistent with
its internal policies and legal and regulatory restrictions) to designate a
different Lending Office if the making of such designation (i) would eliminate
the restriction on such Lender described above, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender;

(iv) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance;

(v) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Advances, as the case may be, for such Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist, and each Advance comprising such Borrowing shall be a Base Rate
Advance; and

(vi) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of Interest Period in Section 1.1 and paragraph (b)
above, the Administrative Agent will forthwith so notify the Borrower and the
Lenders and such Advances will be made available to the Borrower on the date of
such Borrowing as Base Rate Advances or, if an existing Eurodollar Advance,
Convert into a Base Rate Advance.

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made under Section 2.2(c) or Section 2.3(c), shall be irrevocable and
binding on the Borrower.

 

-54-



--------------------------------------------------------------------------------

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the date of any Borrowing that such Lender
will not make available to the Administrative Agent such Lender’s applicable pro
rata share of such Borrowing, the Administrative Agent may assume that such
Lender has made its applicable pro rata share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.4(a), and the Administrative Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made its applicable pro rata share of
such Borrowing available to the Administrative Agent, such Lender and the
Borrower severally agree to immediately repay to the Administrative Agent on
demand such corresponding amount, together with interest on such amount, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid to the Administrative Agent, at (i) in the case of
the Borrower, the Adjusted Base Rate plus the Applicable Margin; and (ii) in the
case of such Lender, the lesser of (A) the Federal Funds Rate for such day and
(B) the Maximum Rate. If such Lender shall repay to the Administrative Agent
such corresponding amount and interest as provided above, such corresponding
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement even though not made on the same day as
the other Advances comprising such Borrowing.

Section 2.5. Prepayments.

(a) Right to Prepay; Ratable Prepayment. The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this Section
2.5, Section 2.1(c)(ii), Section 2.3(b) and Section 2.14, and all notices given
pursuant to this Section 2.5 shall be irrevocable and binding upon the Borrower;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.1(c), then such notice of prepayment may be revoked if such notice
of termination is revoked in accordance with Section 2.1(c). Each payment of any
Advance pursuant to this Section 2.5 shall be made in a manner such that all
Advances comprising part of the same Borrowing are paid in whole or ratably in
part other than Advances owing to a Defaulting Lender as provided in Section
2.16 or Section 2.1(c)(ii).

(b) Optional. The Borrower may elect to prepay any of the Advances without
penalty or premium except as set forth in Section 2.10 and after giving by 1:00
p.m. (Houston, Texas time) (i) in the case of Eurodollar Advances, at least
three Business Days’ or (ii) in case of Base Rate Advances, one Business Day’s
prior written notice to the Administrative Agent stating the proposed date and
aggregate principal amount of such prepayment. If any such notice is given, the
Borrower shall prepay Advances comprising part of the same Borrowing in whole or
ratably in part in an aggregate principal amount equal to the amount specified
in such notice, together with, in the case of Eurodollar Advances, accrued
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.10 as a result of
such prepayment being made on such date; provided that (A) each optional
prepayment of Eurodollar Advances shall be in a minimum amount not less than
$1,000,000 and in multiple integrals of $500,000 in excess thereof, (B) each
optional prepayment of Base Rate Advances shall be in a minimum amount not less
than $500,000 and in multiple integrals of $100,000 in excess thereof and (C)
each optional prepayment of Swing Line Advances shall be in a minimum amount not
less than $250,000 and in multiple integrals of $50,000 in excess thereof,
except as otherwise set forth in any AutoBorrow Agreement. If an AutoBorrow
Agreement is in effect, each prepayment of Swing Line Advances shall be made as
provided in such AutoBorrow Agreement.

(c) Mandatory.

(i) If, on any Business Day, the sum of (A) the outstanding Revolving Advances
plus (B) the outstanding Swing Line Advances plus (C) the Dollar Equivalent of
the Letter of

 

-55-



--------------------------------------------------------------------------------

Credit Exposure exceeds the aggregate Revolving Commitments, then the Borrower
shall, on such Business Day, to the extent of such excess, first prepay to the
Swing Line Lender the outstanding principal amount of the Swing Line Advances on
a pro rata basis, second prepay to the Lenders on a pro rata basis the
outstanding principal amount of the Revolving Advances; and third make deposits
into the Cash Collateral Account to provide cash collateral in the remaining
amount of such excess (if any) for the Letter of Credit Exposure.

(ii) On any date that a Borrowing Base Deficiency exists as stated in the
Borrowing Base Certificate delivered pursuant to Section 5.2(g) or as notified
to the Borrower by the Administrative Agent (with such calculation set forth in
reasonable detail which shall be conclusive absent manifest error), the Borrower
shall, within one Business Day, to the extent of such deficiency, first prepay
to the Swing Line Lender the outstanding principal amount of the Swing Line
Advances on a pro rata basis, second prepay to the Lenders on a pro rata basis
the outstanding principal amount of the Revolving Advances; and third make
deposits into the Cash Collateral Account to provide cash collateral in the
amount of such excess (if any) for the Letter of Credit Exposure.

(iii) If an increase in the aggregate Revolving Commitments is effected as
permitted under Section 2.15, the Borrower shall prepay any Revolving Advances
outstanding on the date such increase is effected to the extent necessary to
keep the outstanding Revolving Advances ratable to reflect the revised Revolving
Pro Rata Shares of the Lenders arising from such increase. Any prepayment made
by Borrower in accordance with this clause (ii) may be made with the proceeds of
Revolving Advances made by all the Lenders in connection such increase occurring
simultaneously with the prepayment.

(d) Interest; Costs. Each prepayment of Eurodollar Advances pursuant to this
Section 2.5 shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.10 as a result of such prepayment being made on such date.

Section 2.6. Repayment.

(a) Revolving Advances. The Borrower shall pay to the Administrative Agent for
the ratable benefit of each Lender the aggregate outstanding principal amount of
the Revolving Advances on the Revolving Maturity Date.

(b) Swing Line Advances. Each Swing Line Advance shall be paid in full on the
Swing Line Payment Date.

Section 2.7. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee (the “Commitment Fee”) on the
average daily amount by which (i) such Lender’s Revolving Commitment exceeds
(ii) the sum of such Lender’s outstanding Revolving Advances plus such Lender’s
Revolving Pro Rata Share of the Dollar Equivalent of the Letter of Credit
Exposure, at the per annum rate equal to the Applicable Margin for Commitment
Fees for such period; provided that, no such Commitment Fee shall accrue on the
Revolving Commitment of a Defaulting Lender during the period such Lender
remains a Defaulting Lender. Such Commitment Fee is due quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year commencing on
December 31, 2013, and on the Revolving Maturity Date. For purposes of this
Section 2.7(a) only, Swing Line Advances shall not reduce the amount of the
unused Revolving Commitment.

 

-56-



--------------------------------------------------------------------------------

(b) Fees for Letters of Credit. The Borrower agrees to pay the following:

(i) Subject to Section 2.16, to the Administrative Agent for the pro rata
benefit of the Lenders a per annum letter of credit fee for each Letter of
Credit issued hereunder, for the period such Letter of Credit is outstanding, in
an amount equal to the greater of (A) the Applicable Margin for Eurodollar
Advances per annum on the Dollar Equivalent of the available amount of such
Letter of Credit, and (B) $600.00 per Letter of Credit. Such fee shall be due
and payable quarterly in arrears on March 31, June 30, September 30, and
December 31 of each year, and on the Revolving Maturity Date.

(ii) To each Issuing Lender, a fronting fee for each Letter of Credit issued,
increased or extended by such Issuing Lender, equal to the greater of (A) 0.125%
per annum on the available amount of such Letter of Credit and (B) $600.00. Such
fee shall be due and payable quarterly in arrears on March 31, June 30,
September 30, and December 31 of each year, and on the Letter of Credit
Termination Date.

(iii) To each Issuing Lender, an additional fronting fee for each commercial
Letter of Credit equal to an amount agreed to between the Borrower and such
Issuing Lender. Such fee shall be due and payable in advance on the date of the
issuance of the Letter of Credit in writing, and, in the case of an increase or
extension only, on the date of such increase or such extension.

(iv) To each Issuing Lender such other usual and customary fees associated with
any transfers, amendments, drawings, negotiations, issuances or reissuances of
any Letters of Credit issued by such Issuing Lender. Such fees shall be due and
payable as requested by the applicable Issuing Lender in accordance with such
Issuing Lender’s then current fee policy.

The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

(c) Additional Fees. The Borrower agrees to pay the fees to the Administrative
Agent and Wells Fargo Securities, LLC as set forth in the Fee Letter.

Section 2.8. Interest.

(a) Base Rate Advances. Each Base Rate Advance shall bear interest at the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances for such period. The Borrower shall pay to Administrative
Agent for the ratable account of each Lender all accrued but unpaid interest on
such Lender’s Base Rate Advances on each March 31, June 30, September 30, and
December 31 commencing on December 31, 2013, and on the Revolving Maturity
Date. The Swing Line Advances shall bear interest only at the Adjusted Base Rate
plus the Applicable Margin for Base Rate Advances or such other per annum rate
to be agreed to between the Borrower and the Swing Line Lender.

(b) Eurodollar Advances. Each Eurodollar Advance shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances for such period. The
Borrower shall pay to the Administrative Agent for the ratable account of each
Lender all accrued but unpaid interest on each of such Lender’s Eurodollar
Advances on the last day of the Interest Period therefor (provided that for
Eurodollar Advances with six month Interest Periods, or, if agreed to by all
Lenders, nine or twelve month Interest Periods, accrued but unpaid interest
shall also be due every three months from the first day of such Interest
Period), on the date any Eurodollar Advance is repaid, and on the Revolving
Maturity Date.

 

-57-



--------------------------------------------------------------------------------

(c) Retroactive Adjustments of Applicable Margin. In the event that any
financial statement, Compliance Certificate or Borrowing Base Certificate
delivered pursuant to Section 5.2 is shown to be inaccurate (regardless of
whether this Agreement or the Revolving Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period then in effect (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then (i) the Borrower shall promptly deliver to the Administrative Agent
a corrected Compliance Certificate or Borrowing Base Certificate for such
Applicable Period, (ii) the Applicable Margin shall be determined as if the
higher Applicable Margin then in effect that would have applied were applicable
for such Applicable Period (and in any event at the highest level then in effect
if the inaccuracy was the result of intentional dishonesty, fraud or willful
misconduct), and (iii) the Borrower shall promptly, without further action by
the Administrative Agent, any Lender or any Issuing Lender, pay to the
Administrative Agent for the account of the applicable Lenders, the accrued
additional interest owing as a result of such increased Applicable Margin for
such Applicable Period. This Section 2.8(c) shall not limit the rights of the
Administrative Agent and Lenders with respect to the default rate of interest as
set forth in Section 2.8(d) below or Article 7. The Borrower’s obligations under
this Section 2.8(c) shall survive the termination of the Revolving Commitments
and the repayment of all other Secured Obligations hereunder.

(d) Default Rate. Notwithstanding the foregoing, (a) upon the occurrence and
during the continuance of an Event of Default under Section 7.1(a), all overdue
amounts shall bear interest, after as well as before judgment, at the Default
Rate and (b) upon the occurrence and during the continuance of any Event of
Default (including under Section 7.1(a)), upon the request of the Majority
Lenders, all Obligations shall bear interest, after as well as before judgment,
at the Default Rate. Interest accrued pursuant to this Section 2.8(d) and all
interest accrued but unpaid on or after the Revolving Maturity Date shall be due
and payable on demand, and if no express demand is made, then due and payable on
such other dates as when interest is due hereunder.

Section 2.9. Illegality. If any Lender shall notify the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its applicable Lending
Office to perform its obligations under this Agreement to make, maintain, or
fund any Eurodollar Advances of such Lender then outstanding hereunder, (a) the
Borrower shall, no later than 12:00 noon (Houston, Texas, time) (i) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Advance or (ii) if required by such notice, on the second Business
Day following its receipt of such notice, prepay all of the Eurodollar Advances
of such Lender then outstanding, together with accrued interest on the principal
amount prepaid to the date of such prepayment and amounts, if any, required to
be paid pursuant to Section 2.10 as a result of such prepayment being made on
such date, (b) such Lender shall simultaneously make a Base Rate Advance to the
Borrower on such date in an amount equal to the aggregate principal amount of
the Eurodollar Advances prepaid to such Lender, and (c) the right of the
Borrower to select Eurodollar Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Borrower that
the circumstances causing such suspension no longer exist. Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

-58-



--------------------------------------------------------------------------------

Section 2.10. Breakage and Other Costs. Within 5 Business Days of demand made by
any Lender to the Borrower (with a copy to the Administrative Agent) from time
to time, the Borrower shall compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for in Section 2.12(a) or Section 2.16) of any Eurodollar Advance on a
day other than the last day of the Interest Period for such Advance (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or convert any Eurodollar
Advance on the date or in the amount notified by the Borrower;

(c) any payment by the Borrower of reimbursement drawings under any Foreign
Currency L/C in a currency other than such Foreign Currency; or

(d) any assignment of an Eurodollar Advance on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.14;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing. For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.10, the
requesting Lender shall be deemed to have funded the Eurodollar Advances made by
it at the Eurodollar Base Rate used in determining the Eurodollar Rate for such
Advance by a matching deposit or other borrowing in the offshore interbank
market for Dollars for a comparable amount and for a comparable period, whether
or not such Eurodollar Advance was in fact so funded. Notice of any Lender
(including delivered by the Administrative Agent on behalf of any Lender
providing such notice to the Administrative Agent) setting forth in reasonable
detail any amount or amounts that such Lender is entitled to receive pursuant to
this Section 2.10 shall be delivered to Borrower and shall be conclusive and
binding absent manifest error.

Section 2.11. Increased Costs.

(a) Eurodollar Advances. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, financial
institutions generally, including any Lender (or its applicable Lending Office)
(except any reserve requirement reflected in the Eurodollar Rate) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, Letters of
Credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on financial institutions generally, including any Lender or any
Issuing Lender (or its applicable Lending Office) or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Advances made by such Lender or any Letter of Credit or participation therein;

 

-59-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) of making or maintaining any
Eurodollar Advance (or of maintaining its obligation to make any such Advance),
or to increase the cost to such Lender or such Issuing Lender of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender (or its applicable
Lending Office) or such Issuing Lender hereunder (whether of principal, interest
or any other amount) then, upon request of such Lender or such Issuing Lender,
the Borrower shall pay to such Lender or such Issuing Lender, as the case may
be, within three Business Days after written demand therefor, such additional
amount or amounts as will compensate such Lender or such Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender or Issuing Lender determines that any Change
in Law affecting such Lender or Issuing Lender or any lending office of such
Lender or such Lender’s or such Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Lender’s capital or
on the capital of financial institutions generally, including such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement, the Revolving Commitments of such Lender or the Advances made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or such Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Lender’s policies and the policies of such Lender’s or
such Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower shall pay to such Lender or such Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an Issuing
Lender setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay to the Administrative Agent for the account of such Lender or such Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.11 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.11 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Designation of a Different Lending Office. If any Lender requests
compensation under this Section 2.11 then, at the request of the Borrower, such
Lender shall use commercially reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such

 

-60-



--------------------------------------------------------------------------------

Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to this Section 2.11 in the future and (ii) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.12. Payments and Computations.

(a) Payments. Except as otherwise expressly provided herein, all payments of
principal, interest, and other amounts to be made by the Borrower under this
Agreement and other Credit Documents shall be made to the Administrative Agent
in Dollars and in Same Day Funds, without setoff, deduction, or counterclaim;
provided that, the Borrower may setoff amounts owing to any Lender that is at
such time a Defaulting Lender against Advances that such Defaulting Lender
failed to the fund to the Borrower under this Agreement (the “Unfunded
Advances”) so long as (i) the Borrower shall have delivered prior written notice
of such setoff to the Administrative Agent and such Defaulting Lender, (ii) the
Advances made by the Lenders (other than such Defaulting Lender) as part of the
original Borrowing to which the Unfunded Advances applied shall still be
outstanding, (iii) if such Defaulting Lender failed to fund Advances under more
than one Borrowing, such setoff shall be applied in a manner satisfactory to the
Administrative Agent, and (iv) upon the application of such setoff, the Unfunded
Advances shall be deemed to have been made by such Defaulting Lender on the
effective date of such setoff.

(b) Payment Procedures. The Borrower shall make each payment under this
Agreement not later than 12:00 noon (Houston, Texas time) on the day when due in
Dollars to the Administrative Agent at the location referred to in Schedule II
(or such other location as the Administrative Agent shall designate in writing
to the Borrower). Subject to Section 7.6, the Administrative Agent will promptly
thereafter, and in any event prior to the close of business on the day any
timely payment is made, cause to be distributed like funds relating to the
payment of principal, interest or fees ratably to the applicable Class of
Advances in accordance with each Lender’s Revolving Pro Rata Share for the
account of their respective applicable Lending Offices (other than amounts
payable solely to the Administrative Agent, a specific Issuing Lender or a
specific Lender pursuant to Sections 2.2, 2.3, 2.9, 2.10, 2.11, 2.13, 2.14, 9.1,
and 9.2 but after taking into account payments effected pursuant to
Section 7.4), and like funds relating to the payment of any other amount payable
to any Lender to such Lender for the account of its applicable Lending Office
(or to the Administrative Agent, a specific Issuing Lender or a specific
Lender), in each case to be applied in accordance with the terms of this
Agreement. Upon receipt of other amounts due solely to the Administrative Agent,
a specific Issuing Lender, a specific Swing Line Lender, or a specific Lender,
the Administrative Agent shall distribute such amounts to the appropriate party
to be applied in accordance with the terms of this Agreement.

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the immediately preceding Business Day.

(d) Computations. All computations of interest for Base Rate Advances (other
than Base Rate Advances based on the Federal Funds Rate or the Daily One-Month
LIBOR) shall be made by the Administrative Agent on the basis of a year of
365/366 days and all computations of all other interest and fees shall be made
by the Administrative agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

 

-61-



--------------------------------------------------------------------------------

(e) Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Advances or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Revolving Advances and accrued interest thereon or other such
obligations greater than its Revolving Pro Rata Share thereof as provided herein
(other than as a result of a termination of a Defaulting Lender’s Revolving
Commitment under Section 2.1(c)(ii), the setoff right of the Borrower under
clause (a) above, or the non-pro rata application of payments provided in the
penultimate sentence of this clause (e)), then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Revolving Advances and
such other obligations of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Advances and other amounts owing
them, provided that: (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Advances or participations in Letter of Credit Obligations
or Swing Line Advances to any assignee or participant, other than to the
Borrower, any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply). If a Lender fails to fund a Revolving Advance with
respect to a Revolving Borrowing as and when required hereunder and the Borrower
subsequently makes a repayment of any Revolving Advances, then, after taking
into account any setoffs made pursuant to Section 2.12(a) above, such payment
shall be applied among the non-Defaulting Lenders ratably in accordance with
their respective Revolving Commitment percentages until each Lender (including
any Lender that is at such time a Defaulting Lender) has its percentage of all
of the outstanding Revolving Advances and the balance of such repayment shall be
applied among the Lenders in accordance with their Revolving Pro Rata
Share. Each Credit Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

Section 2.13. Taxes.

(a) Defined Terms. For purposes of this Section 2.13, the term “Lender” includes
any Issuing Bank and the term “applicable Legal Requirement” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
reduction or withholding for any Taxes, except as required by applicable Legal
Requirement. If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Credit Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings of
Indemnified Taxes applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

-62-



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d) Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.7(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.13, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the

 

-63-



--------------------------------------------------------------------------------

completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.13(g)(ii)(A), (ii)(B) and (ii)(D), below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

A. any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

B. any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Credit Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

C. any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by an applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

-64-



--------------------------------------------------------------------------------

D. if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Legal Requirement and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.13 (including by
the payment of additional amounts pursuant to this Section 2.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.13 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

(j) Designation of a Different Lending Office. If any Lender requires the
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to this Section 2.13, then, at
the request of the Borrower, such Lender shall use commercially reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the

 

-65-



--------------------------------------------------------------------------------

judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to this Section 2.13 in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

Section 2.14. Replacement of Lenders. If (a) the Borrower is required pursuant
to Section 2.11 or 2.13 to make any additional payment to any Lender, (b) any
Lender’s obligation to make or continue, or to convert Base Rate Advances into,
Eurodollar Advances shall be suspended pursuant to 2.4(c)(iii) or 2.9, (c) any
Lender is a Non-Consenting Lender, or (d) any Lender is a Defaulting Lender (any
such Lender described in any of the preceding clauses (a) – (d), being a
“Subject Lender”), then (i) in the case of a Defaulting Lender, the
Administrative Agent may, upon notice to the Subject Lender and the Borrower,
require such Defaulting Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.7), all of its interests, rights and obligations under
this Agreement and the related Credit Documents as a Lender to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment) and (ii) in the case of any Subject
Lender, the Borrower may, upon notice to the Subject Lender and the
Administrative Agent and at the Borrower’s sole cost and expense, require such
Subject Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
9.7), all of its interests, rights and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that, in any event

(A) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee specified in Section 9.7, unless
such fee has been waived by the Administrative Agent;

(B) such Subject Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in
outstanding Letter of Credit Obligations, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 2.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter;

(D) such assignment does not conflict with applicable Legal Requirements; and

(E) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have agreed to the
applicable departure, waiver or amendment of the Credit Documents.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.14 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and

 

-66-



--------------------------------------------------------------------------------

authority, for and on behalf of and in the name of such Lender to execute,
acknowledge and deliver the Assignment and Acceptance required hereunder if such
Lender is a Defaulting Lender and such Lender shall be bound thereby as fully
and effectively as if such Lender had personally executed, acknowledged and
delivered the same. In lieu of the Borrower or the Administrative Agent
replacing a Defaulting Lender as provided in this Section 2.14, the Borrower may
terminate such Defaulting Lender’s applicable Revolving Commitment as provided
in Section 2.1(c)(ii).

Section 2.15. Increase in Commitments.

(a) At any time prior to the Business Day immediately preceding the Revolving
Maturity Date, the Borrower may effectuate one or more increases in the
aggregate Revolving Commitments (each such increase being a “Commitment
Increase”), by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more other Eligible Assignees
that at the time agree, in the case of any such Eligible Assignee that is an
existing Lender to increase its Revolving Commitment as such Lender shall so
select (an “Increasing Lender”) and, in the case of any other Eligible Assignee
that is not an existing Lender (an “Additional Lender”), to become a party to
this Agreement as a Lender; provided, however, that (i) each such Commitment
Increase shall be equal to at least $25,000,000, (ii) all Revolving Commitments
and Advances provided pursuant to a Commitment Increase shall be available on
the same terms as those applicable to the existing Revolving Commitments and
Revolving Advances, as applicable, except as to upfront fees which may be as
agreed to between the Borrower and such Increasing Lender or Additional Lender,
as the case may be, (iii) the aggregate of all such Commitment Increases shall
not exceed $150,000,000, (iv) such Commitment Increase shall not effect an
increase in the aggregate Revolving Commitments if the Revolving Maturity Date
has occurred, and (v) no Commitment Increase may be effected if the Fixed Charge
Coverage Ratio as of the fiscal quarter ended immediately prior to proposed
Increase Date for which financial statements have been delivered by the Borrower
pursuant to this Agreement was less than 1.50 to 1.00. The Borrower shall
provide prompt notice of such proposed Commitment Increase pursuant to this
Section 2.15 to the Administrative Agent and the Lenders. This Section 2.15
shall not be construed to create any obligation on the Administrative Agent or
any of the Lenders to advance or to commit to advance any credit to the Borrower
or to arrange for any other Person to advance or to commit to advance any credit
to the Borrower.

(b) The Commitment Increase shall become effective on the date (the “Increase
Date”) on or prior to which each of following conditions shall have been
satisfied: (i) the receipt by the Administrative Agent of (A) an agreement in
form and substance reasonably satisfactory to the Administrative Agent signed by
the Borrower, each Increasing Lender and/or each Additional Lender, setting
forth the Revolving Commitments, if any, of each such Increasing Lender and/or
Additional Lender and, if applicable, setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof binding upon each Lender and (B) such evidence of
appropriate authorization on the part of the Borrower with respect to such
Commitment Increase and such legal opinions as the Administrative Agent may
reasonably request, (ii) the funding by each Increasing Lender and Additional
Lender of the Revolving Advances to be made by each such Lender to effect the
prepayment requirement set forth in Section 2.5(c)(ii), (iii) receipt by the
Administrative Agent of a certificate of an authorized officer of the Borrower
certifying (A) both before and after giving effect to such Commitment Increase,
no Default has occurred and is continuing, (B) all representations and
warranties made by the Borrower in this Agreement are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), unless such representation or
warranty relates to an earlier date which remains true and correct in all
material respects as of such earlier date (except that

 

-67-



--------------------------------------------------------------------------------

such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), and (C) the pro forma compliance with the covenants in Sections 6.17
and 6.18 and a calculation of the minimum Fixed Charge Coverage Ratio required
under Section 2.5(a) above, in each case, after giving effect to such Commitment
Increase, and (iv) receipt by the Increasing Lender or Additional Lender, as
applicable, of all such fees as agreed to between such Increasing Lender and /or
Additional Lender and the Borrower.

(c) Notwithstanding any provision contained herein to the contrary, from and
after the date of such Commitment Increase, all calculations and payments of
interest on the Revolving Advances shall take into account the actual Revolving
Commitment of each Lender and the principal amount outstanding of each Revolving
Advance made by such Lender during the relevant period of time.

(d) On such Increase Date if such Commitment Increase involves an increase in
the aggregate Revolving Commitments, each Lender’s share of the Letter of Credit
Exposure on such date shall automatically be deemed to equal such Lender’s
Revolving Pro Rata Share of such Letter of Credit Obligations (such Revolving
Pro Rata Share for such Lender to be determined as of the Increase Date in
accordance with its Revolving Commitment on such date as a percentage of the
aggregate Revolving Commitments on such date) without further action by any
party.

Section 2.16. Defaulting Lender.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.4 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or Swing Line Lender hereunder;
third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.2(h) and the Swing Line
Lender’s Fronting Exposure, if any, with respect to such Defaulting Lender;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Advance hereunder in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s current or
potential future funding obligations with respect to Advances under this
Agreement and (y) Cash Collateralize the Issuing Lenders’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.2(h) and the
Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender
with respect to future Swing Line Advances; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lenders or the Swing Line Lender as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lenders or the

 

-68-



--------------------------------------------------------------------------------

Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Advances or Letter of Credit Obligations in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.2 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and Letter of Credit Obligations
owed to, all Non-Defaulting Lenders on the applicable pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in Letter of Credit Obligations and Swing Line Advances
are held by the Revolving Lenders pro rata in accordance with the applicable
Revolving Commitments without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

A. No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

B. Each Defaulting Lender shall be entitled to receive fees under Section 2.7(b)
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Pro Rata Share of the stated amount of Letters
of Credit for which it has provided Cash Collateral pursuant to Section 2.2(h).

C. With respect to any fee under Section 2.7(b) not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in the Dollar Equivalent of the Letter of Credit Exposure that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the applicable Issuing Lender the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Lender’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in the Dollar Equivalent of the Letter
of Credit Exposure and Swing Line Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Pro Rata
Share (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
3.2 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the sum of
the aggregate outstanding Revolving Advances, plus the Revolving Pro Rata Share
of the Dollar Equivalent of the Letter of Credit Exposure and the

 

-69-



--------------------------------------------------------------------------------

Swing Line Advances of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 9.24, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Legal Requirement, (x) first, prepay Swing Line Advances in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lenders’ Fronting Exposure in accordance with the
procedures set forth in Section 2.2(h).

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lenders agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances and funded and unfunded participations in Letters of Credit and
Swing Line Advances to be held pro rata by the Lenders in accordance with the
Revolving Commitments (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Notwithstanding the above, the
Borrower’s and the Administrative Agent’s right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrower or the Administrative Agent
against such Defaulting Lender under this Agreement, at law, in equity or by
statute.

(c) Letters of Credit. So long as any Lender is a Defaulting Lender, no Issuing
Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

(d) Swing Line Advances. So long as any Lender is a Defaulting Lender, the Swing
Line Lender shall not be required to make any Swing Line Advances unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

ARTICLE 3

CONDITIONS

Section 3.1. Conditions Precedent to Effectiveness. The Existing Agreement shall
be amended and restated in its entirety as set forth herein upon the occurrence
of the following conditions precedent on or before the Effective Date:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules and the Notes payable
to the order of each Lender requesting a Note;

 

-70-



--------------------------------------------------------------------------------

(ii) the reaffirmation of the Guaranty executed by all Wholly-Owned Domestic
Restricted Subsidiaries of the Borrower existing on the Effective Date;

(iii) the reaffirmation of the Security Agreement executed by each Credit Party,
together with appropriate UCC-3 financing statements, if any, and intellectual
property security agreements, if any, necessary for filing with the appropriate
authorities and any other documents, agreements, or instruments necessary to
create, perfect or maintain an Acceptable Security Interest in the Collateral
described in the Security Agreement;

(iv) certificates of insurance naming the Administrative Agent as loss payee
with respect to property insurance, or additional insured with respect to
liability insurance, and covering the Credit Party’s Properties with such
insurance carriers, for such amounts and covering such risks as required by
Section 5.3;

(v) a certificate from an authorized officer of the Borrower dated as of the
Effective Date stating that as of such date (A) all representations and
warranties of the Borrower set forth in this Agreement are true and correct in
all material respects (except to the extent that such representation is
qualified by materiality), except that any representation and warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) only as of such
specified date, (B) no Default has occurred and is continuing; and (C) all
conditions precedent set forth in this Section 3.1 have been met;

(vi) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) authorizing resolutions, (C) organizational
documents, and (D) governmental approvals, if any, with respect to the Credit
Documents to which such Person is a party;

(vii) certificates of good standing for each Credit Party in each state in which
each such Person is organized, which certificate shall be (A) dated a date not
earlier than 30 days prior to Effective Date or (B) otherwise effective on the
Effective Date;

(viii) a legal opinion of Baker Botts L.L.P. as outside counsel to the Credit
Parties, in form and substance reasonably acceptable to the Administrative
Agent; and

(ix) such other documents, governmental certificates, agreements, and lien
searches as the Administrative Agent or any Lender may reasonably request.

(b) Consents; Authorization; Conflicts. The Borrower shall have received any
consents, licenses and approvals of any Governmental Authority or any other
Person and required in accordance with applicable Legal Requirement, or in
accordance with any document, agreement, instrument or arrangement to which the
Borrower or any Restricted Subsidiary is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents other than immaterial consents, licenses or
approvals the absence of which would not reasonably be expected to be adverse to
any Secured Party.

 

-71-



--------------------------------------------------------------------------------

(c) Representations and Warranties. The representations and warranties contained
in Article 4 and in each other Credit Document shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the Effective Date
before and after giving effect to the initial Borrowing or issuance (or deemed
issuance) of Letters of Credit and to the application of the proceeds from such
Borrowing, as though made on and as of such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) only as of
such specified date.

(d) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of the Effective Date by Sections 2.7(c) and 9.1 (other than legal
fees) or any other provision of a Credit Document. The Borrower shall have paid
the legal fees for the Administrative Agent as required under Section 9.1 to the
extent such fees have been invoiced at least two Business Days prior to the
Effective Date.

(e) Other Proceedings. No action, suit, investigation or other proceeding by or
before any arbitrator or any Governmental Authority shall be threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered in connection with this Agreement, any
other Credit Document, or any of the Transactions.

(f) Material Adverse Change. Since December 31, 2012, there shall not have
occurred any event or circumstance that could reasonably be expected to result
in a Material Adverse Change.

(g) No Default. No Default shall have occurred and be continuing.

(h) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a
Responsible Officer of the Borrower certifying that, before and after giving
effect to the initial Borrowings made hereunder on the Effective Date and the
other Transactions, the Credit Parties, taken as a whole, are Solvent.

(i) Delivery of Financial Statements; Projections. The Administrative Agent
shall have received audited consolidated financial statements for the Borrower
and its consolidated Subsidiaries for the fiscal year ended in 2012 and
unaudited consolidated financial statements for the Borrower and its
consolidated Subsidiaries for the first, second and third fiscal quarters of
2013. The Administrative Agent shall have also received projections prepared by
management of balance sheets, income statements and cashflow statements of the
Borrower and its Subsidiaries, after giving effect to the Transactions, which
shall be quarterly for the first year after the Effective Date and annually
thereafter until the Revolving Maturity Date.

(j) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing from the Borrower, with appropriate insertions and executed by a
duly authorized officer of the Borrower.

(k) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

 

-72-



--------------------------------------------------------------------------------

(l) September Compliance Certificate. The Administrative Agent shall have
received an officer’s certificate executed by a Responsible Officer of the
Borrower, reflecting the September Leverage Ratio of no greater than 4.50 to
1.00, after giving pro forma effect to the Transactions.

(m) Compliance with Law. The Borrower and each Subsidiary shall have been in
compliance with all Legal Requirements which are applicable to such Persons,
including the operations, business or Property of such Persons, except in any
case where the failure to be in compliance could not reasonably be expected to
result in a Material Adverse Change or affect the consummation or the legality
of the Transactions.

(n) Certain Advances under Existing Agreement. The Borrower shall have paid in
full all other Advances (as defined in the Existing Agreement) if any, which are
outstanding on the date hereof and not continued as Advances outstanding under
this Agreement pursuant to Section 2.1(e).

Section 3.2. Conditions Precedent to Each Borrowing and to Each Issuance,
Extension or Renewal of a Letter of Credit. The obligation of each Lender to
make an Advance on the occasion of each Borrowing (including the initial
Borrowing), the obligation of the Issuing Lenders to issue, increase, renew or
extend a Letter of Credit (including the deemed issuance of Existing Letters of
Credit on the Effective Date) and of any reallocation of Letter of Credit
Exposure provided in Section 2.16, shall be subject to the further conditions
precedent that on the date of such Borrowing or such issuance, increase, renewal
or extension:

(a) Representations and Warranties. As of the date of the making of any Advance
or issuance, increase, renewal or extension of any Letter of Credit or the
reallocation of the Letter of Credit Exposure, the representations and
warranties made by any Credit Party or any officer of any Credit Party contained
in the Credit Documents shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to (i) any
representations and warranties that already are qualified or modified by
materiality in the text thereof or (ii) any representations and warranties that
are in Section 4.19 or Section 4.20 on such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to (i) any representations and warranties that
already are qualified or modified by materiality in the text thereof or (ii) any
representations and warranties that are in Section 4.19 or Section 4.20 only as
of such specified date and each request for the making of any Advance or
issuance, increase, renewal or extension of any Letter of Credit and the making
of such Advance or the issuance, increase, renewal or extension of such Letter
of Credit shall be deemed to be a reaffirmation of such representations and
warranties. Each of the giving of the applicable Notice of Borrowing or Letter
of Credit Application, the acceptance by the Borrower of the proceeds of such
Borrowing, the issuance, increase, or extension of such Letter of Credit, and
the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit or such
reallocation, as applicable, the foregoing condition has been met.

(b) Default. As of the date of the making of any Advance, the issuance,
increase, renewal or extension of any Letter of Credit, or the reallocation of
the Letter of Credit Exposure, as applicable, no Default shall exist, and the
making of such Advance or issuance, increase, renewal or extension of such
Letter of Credit, or the reallocation of the Letter of Credit Exposure would not
cause a Default. Each of the giving of the applicable Notice of Borrowing or
Letter of Credit Application, the acceptance by the Borrower of the proceeds of
such Borrowing, the issuance, increase, or extension of such Letter of Credit,
and the reallocation of the Letter of Credit Exposure, shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing,
such issuance, increase, or extension of such Letter of Credit or such
reallocation, as applicable, the foregoing condition has been met.

(c) Borrowing Base Certificate. The Administrative Agent shall have received
from the Borrower a Borrowing Base Certificate as required under Section 5.2(g).

 

-73-



--------------------------------------------------------------------------------

Section 3.3. Determinations Under Sections 3.1 and 3.2. For purposes of
determining compliance with the conditions specified in Sections 3.1 and 3.2
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Credit Documents shall have received written notice from such Lender prior to
the Borrowings hereunder specifying its objection thereto and such Lender shall
not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowings.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows:

Section 4.1. Organization. The Borrower and each of its Restricted Subsidiaries
is duly and validly organized and existing and in good standing under the laws
of its jurisdiction of incorporation or formation and is authorized to do
business and is in good standing in all jurisdictions in which such
qualifications or authorizations are necessary except where the failure to be so
qualified or authorized could not reasonably be expected to result in a Material
Adverse Change. As of the Amendment No. 1 Effective Date, each Credit Party’s
type of organization and jurisdiction of incorporation or formation are set
forth on Schedule 4.1.

Section 4.2. Authorization. The execution, delivery, and performance by each
Credit Party of each Credit Document to which such Credit Party is a party and
the consummation of the transactions contemplated thereby (a) are within such
Credit Party’s organizational powers, (b) have been duly authorized by all
necessary corporate, limited liability company or partnership action, as
applicable, of such Credit Party, (c) do not contravene any articles or
certificate of incorporation or bylaws, partnership or limited liability company
agreement, as applicable, binding on or affecting such Credit Party, (d) do not
contravene any law or any contractual restriction binding on or affecting such
Credit Party except for immaterial laws or contractual restrictions the
noncompliance with which would not reasonably be expected to be adverse to any
Secured Party, (e) do not result in or require the creation or imposition of any
Lien prohibited by this Agreement, and (f) do not require any authorization or
approval or other action by, or any notice or filing with, any Governmental
Authority except for immaterial authorizations, approvals, other actions,
notices or filings the failure to obtain of which would not reasonably be
expected to be adverse to any Secured Party. At the time of each Advance or the
issuance, renewal, extension or increase of each Letter of Credit, such Advance
and the use of the proceeds of such Advance or the issuance, renewal, extension
or increase of such Letter of Credit are within the Borrower’s corporate powers,
have been duly authorized by all necessary action, do not contravene (i) the
Borrower’s certificate of incorporation or bylaws, or (ii) any Legal Requirement
or any contractual restriction binding on or affecting the Borrower, will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement, and do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority except for any
immaterial contractual restrictions the noncompliance with which would not
reasonably be expected to be adverse to any Secured Party.

Section 4.3. Enforceability. The Credit Documents have each been duly executed
and delivered by each Credit Party that is a party thereto and each Credit
Document constitutes the legal, valid, and binding obligation of each Credit
Party that is a party thereto enforceable against such Credit Party in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws at the time in effect
affecting the rights of creditors generally and by general principles of equity
whether applied by a court of law or equity.

 

-74-



--------------------------------------------------------------------------------

Section 4.4. Financial Condition.

(a) The financial statements (other than the projections) delivered under
Section 3.1(j) were prepared in accordance with GAAP and fairly present, in all
material respects, the consolidated financial condition of the Persons covered
thereby as of the respective dates thereof for the periods covered therein,
subject, in the case of unaudited financial statements, to normal year-end
adjustments and the absence of footnotes. As of the date of the aforementioned
financial statements, there were no material contingent obligations, liabilities
for taxes, unusual forward or long -term commitments, or unrealized or
anticipated losses of the applicable Persons, except as disclosed therein and
adequate reserves for such items have been made in accordance with GAAP.

(b) Since December 31, 2012, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

Section 4.5. Ownership and Liens; Real Property. Each Restricted Entity (a) has
good and marketable fee simple title to, or a valid leasehold interest or
easement in, all Material Real Property, and good title to all material personal
Property, used in its business, and (b) none of the Property owned by the
Borrower or a Restricted Subsidiary is subject to any Lien except Permitted
Liens.

Section 4.6. True and Complete Disclosure. All written factual information
(whether delivered before or after the date of this Agreement) prepared by or on
behalf of the Borrower and its Restricted Subsidiaries and furnished to the
Administrative Agent or the Lenders for purposes of or in connection with this
Agreement or any other Credit Document, taken as a whole, does not contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein not misleading as of the date such information is
dated or certified. There is no fact known to any Responsible Officer of any
Credit Party on the date of this Agreement that has not been disclosed to the
Administrative Agent that could reasonably be expected to result in a Material
Adverse Change. All projections, estimates, budgets, and pro forma financial
information furnished by the Borrower or any of its Restricted Subsidiaries (or
on behalf of the Borrower or any such Restricted Subsidiary), were prepared on
the basis of assumptions, data, information, tests, or conditions (including
current and reasonably foreseeable business conditions) believed to be
reasonable at the time such projections, estimates, and pro forma financial
information were furnished (it being recognized by the Administrative Agent and
the Lenders, however, that projections as to future events are not to be viewed
as facts and that results during the period(s) covered by such projections may
differ from the projected results and that such differences may be material and
that the Credit Parties make no representation that such projections will be
realized).

Section 4.7. Litigation. There are no actions, suits, or proceedings pending or,
to any Restricted Entity’s knowledge, threatened against the Borrower or any
Restricted Subsidiary, at law, in equity, or in admiralty, or by or before any
Governmental Authority, which could reasonably be expected to result in a
Material Adverse Change. Additionally, except as disclosed in writing to the
Administrative Agent and the Lenders, there is no pending or, to the knowledge
of any Restricted Entity, threatened action or proceeding instituted against the
Borrower or any Restricted Subsidiary which seeks to adjudicate the Borrower or
any Restricted Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property.

 

-75-



--------------------------------------------------------------------------------

Section 4.8. Compliance with Agreements.

(a) Neither the Borrower nor any of its Restricted Subsidiaries is a party to
any indenture, loan or credit agreement or any lease or any other types of
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation the performance of or
compliance with which could reasonably be expected to cause a Material Adverse
Change. Neither the Borrower nor any of its Restricted Subsidiaries is in
default under or with respect to any contract, agreement, lease or any other
types of agreement or instrument to which the Borrower or such Restricted
Subsidiary is a party and which could reasonably be expected to cause a Material
Adverse Change. To the knowledge of the Credit Parties, neither the Borrower nor
any of its Restricted Subsidiaries is in default under, or has received a notice
of default under, any contract, agreement, lease or any other document or
instrument to which the Borrower or its Restricted Subsidiaries is a party which
is continuing and which, if not cured, could reasonably be expected to cause a
Material Adverse Change.

(b) No Default has occurred and is continuing.

Section 4.9. Pension Plans. (a) Except for matters that could not reasonably be
expected to result in a Material Adverse Change, all Plans are in compliance
with all applicable provisions of ERISA, (b) no Termination Event has occurred
with respect to any Plan that would result in an Event of Default under Section
7.1(i), and, except for matters that could not reasonably be expected to result
in a Material Adverse Change, each Plan has complied with and been administered
in accordance with applicable provisions of ERISA and the Code, (c) there has
been no failure to satisfy the “minimum funding standard” under Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA with respect to any Plan, or
excise tax imposed under Section 4971 of the Code, (d) the present value of all
benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits in an
amount that could reasonably be expected to result in a Material Adverse Change,
(e) neither the Borrower nor any member of the Controlled Group has had a
complete or partial withdrawal from any Multiemployer Plan for which there is
any unsatisfied withdrawal liability that could reasonably be expected to result
in a Material Adverse Change or an Event of Default under Section 7.1(j), and
(f) neither the Borrower nor any member of the Controlled Group has incurred any
liability as a result of a Multiemployer Plan being in reorganization or
insolvent that could reasonably be expected to result in a Material Adverse
Change. Based upon GAAP existing as of the date of this Agreement and current
factual circumstances, no Restricted Entity has any reason to believe that the
annual cost during the term of this Agreement to the Borrower or any Subsidiary
for post-retirement benefits to be provided to the current and former employees
of the Borrower or any Subsidiary under Plans that are welfare benefit plans (as
defined in Section 3(1) of ERISA) could, in the aggregate, reasonably be
expected to cause a Material Adverse Change.

Section 4.10. Environmental Condition. Except as set forth on Schedule 4.10:

(a) Permits, Etc. Each Restricted Entity (i) has obtained all material
Environmental Permits necessary for the ownership and operation of its
Properties and the conduct of its businesses; (ii) is and, during the relevant
time periods specified under applicable statutes of limitation, has been in
material compliance with all terms and conditions of such Permits and with all
other material requirements of applicable Environmental Laws; (iii) has not
received written notice of any material violation or alleged material violation
of any Environmental Law or Environmental Permit; and (iv) is not subject to any
actual or contingent Environmental Claim which could reasonably be expected to
cause a Material Adverse Change.

 

-76-



--------------------------------------------------------------------------------

(b) Certain Liabilities. To each Restricted Entity’s knowledge, none of the
present or previously owned or operated Property of any Restricted Entity or of
any Subsidiary thereof, wherever located, (i) has been placed on or proposed to
be placed on the National Priorities List, the Comprehensive Environmental
Response Compensation Liability Information System list, or their state or local
analogs, or have been otherwise investigated, designated, listed, or identified
by a Governmental Authority as a potential site for removal, remediation,
cleanup, closure, restoration, reclamation, or other response activity under any
Environmental Laws; (ii) is subject to a Lien, arising under or in connection
with any Environmental Laws, that attaches to any revenues or to any Property
owned or operated by any Restricted Entity, wherever located, which could
reasonably be expected to cause a Material Adverse Change; or (iii) has been the
site of any Release of Hazardous Substances or Hazardous Wastes from present or
past operations which has caused at the site or at any third -party site any
condition that has resulted in or could reasonably be expected to result in the
need for Response that could cause a Material Adverse Change.

(c) Certain Actions. Without limiting the foregoing, (i) all necessary material
notices have been properly filed, and no further action is required under
current applicable Environmental Law as to each Response or other restoration or
remedial project required to be undertaken by the Borrower, any of its
Subsidiaries or any of the Borrower’s or such Subsidiary’s former Subsidiaries,
pursuant to any Environmental Law, on any of their presently or formerly owned
or operated Property and (ii) the present and, to the Credit Parties’ knowledge,
future liability, if any, of the Borrower or of any Subsidiary which could
reasonably be expected to arise in connection with requirements under
Environmental Laws is not expected to result in a Material Adverse Change.

Section 4.11. Subsidiaries. As of the Amendment No. 1 Effective Date, the
Borrower has no Subsidiaries other than those listed on Schedule 4.11. Each
Restricted Subsidiary of the Borrower (including any such Restricted Subsidiary
formed or acquired subsequent to the Effective Date) has complied (or will
comply within the time periods specified therein) with the requirements of
Section 5.8.

Section 4.12. Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.13. Taxes. Proper and accurate (in all material respects), federal and
all material state, local and foreign tax returns, reports and statements
required to be filed (after giving effect to any extension granted in the time
for filing) by the Borrower and each Restricted Subsidiary or any member of the
Affiliated Group as determined under Section 1504 of the Code (hereafter
collectively called the “Tax Group”) have been filed with the appropriate
Governmental Authorities, and all taxes (which are material in amount) and other
impositions due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceeding. Neither the Borrower nor any member of the Tax Group has given, or
been requested to give, a waiver of the statute of limitations relating to the
payment of any federal, state, local or foreign taxes or other
impositions. Proper and accurate amounts have been withheld by the Borrower and
all other members of the Tax Group from their employees for all periods to
comply in all material respects with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and foreign law.

Section 4.14. Permits, Licenses, etc. Each of the Borrower and its Restricted
Subsidiaries possesses all permits, licenses, patents, patent rights or
licenses, trademarks, trademark rights, trade names rights, and copyrights which
are material to the conduct of its business. Each of the Borrower and its
Restricted Subsidiaries manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change;
provided that this Section 4.14 does not apply with respect to Environmental
Permits.

 

-77-



--------------------------------------------------------------------------------

Section 4.15. Use of Proceeds. The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 6.6. No Credit Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U). No proceeds of any Advance
will be used to purchase or carry, or to extend credit to others to purchase or
carry, any margin stock in violation of Regulation T, U or X.

Section 4.16. Condition of Property; Casualties. The material Properties used or
to be used in the continuing operations of the Borrower and each Restricted
Subsidiary, taken as a whole, are in good working order and condition, normal
wear and tear excepted. Neither the business nor the material Properties of the
Borrower or any Restricted Subsidiary has been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

Section 4.17. Insurance. Each of the Borrower and its Restricted Subsidiaries
carry insurance (which may be carried by the Borrower on a consolidated basis)
with reputable insurers in respect of such of their respective Properties, in
such amounts and against such risks as is customarily maintained by other
Persons of similar size engaged in similar businesses or, self -insure to the
extent that is customary for Persons of similar size engaged in similar
businesses.

Section 4.18. Security Interest. Each Credit Party has authorized the filing of
financing statements sufficient when filed to perfect the Lien created by the
Security Documents to the extent such Lien can be perfected by filing financing
statements. When such financing statements are filed in the offices noted
therein, the Administrative Agent will have a valid and perfected security
interest in all Collateral that is capable of being perfected by filing
financing statements (excluding, for perfection purposes, the Excluded
Perfection Collateral).

Section 4.19. Pro Forma Compliance with Senior Secured Leverage Ratio. Before
and after giving effect to the making of each Advance and each issuance,
increase or amendment of a Letter of Credit the Senior Secured Leverage Ratio as
of the most recent fiscal quarter end for which financial statements have been
delivered to the Administrative Agent is less than or equal to (a) the ratio for
such fiscal quarter end required under Section 6.17, or (b) 4.50 to 1.00 if no
ratio is required under Section 6.17 for such fiscal quarter end, but in any
event, after giving pro forma effect to such Advance or such issuance, increase,
or extension of a Letter of Credit, as applicable (which calculation, for the
avoidance of doubt, uses all outstanding secured Funded Debt on the date of such
Advance or the issuance, increase or extension of any Letter of Credit as
applicable, and the Borrower’s consolidated EBITDA for the four fiscal quarter
period ended as of such fiscal quarter end).

Section 4.20. Solvency. Before and after giving effect to the making of each
Advance and the issuance or increase of each Letter of Credit, in each case,
after the Effective Date, the Borrower and its Restricted Subsidiaries are, when
taken as a whole, Solvent.

Section 4.21. Senior Indebtedness. The Obligations of each Credit Party under
this Agreement and each of the other Credit Documents (i) rank at least senior
in priority of payment to all subordinated Debt, if any, (ii) rank at least pari
passu with all senior unsecured Debt, if any, of each such Person and (iii) are
designated as “senior indebtedness” under all instruments and documents relating
to such Debt to the extent possible under the relevant documents in respect
thereof.

 

-78-



--------------------------------------------------------------------------------

Section 4.22. Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers, employees, or to the
knowledge of the Borrower or such Subsidiary, any of their respective
affiliates, or (b) to the knowledge of the Borrower, any agent or representative
of the Borrower or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, (i) is a Sanctioned
Person or currently the subject or target of any Sanctions or (ii) has taken any
action, directly or indirectly, that would result in a violation by such Persons
of any Anti-Corruption Laws in any material respect. The Credit Parties have
instituted and maintain policies and procedures designed to promote and achieve
continued compliance with applicable Anti-Corruption Laws and Sanctions.

ARTICLE 5

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Revolving Commitment hereunder, or there shall exist any Letter of Credit
Exposure (unless such Letter of Credit Exposure shall have been cash
collateralized on terms and in amounts reasonably acceptable to the applicable
Issuing Lenders), each Credit Party agrees to comply with the following
covenants.

Section 5.1. Organization. Each Credit Party shall, and shall cause each of its
respective Restricted Subsidiaries to, preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization. Each Credit Party shall, and
shall cause each of its respective Restricted Subsidiaries to qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, except where failure to so qualify could not
reasonably be expected to cause a Material Adverse Change. Nothing contained in
this Section 5.1 shall prevent any transaction permitted by Section 6.7 or
Section 6.8.

Section 5.2. Reporting.

(a) Annual Financial Reports. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event
within 120 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2013) or such earlier date as required
for the filing of Borrower’s Form 10-K pursuant to SEC rules, a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of
PricewaterhouseCoopers LLP or any other independent certified public accountant
of nationally recognized standing reasonably acceptable to the Administrative
Agent, which report and opinion (i) shall be prepared in accordance with GAAP,
(ii) shall not be subject to any “going concern” or like qualification or
exception (other than with regard to the current maturity of the Obligations or
a portion thereof in any opinion delivered for the fiscal year ending
immediately prior to the Revolving Maturity Date) or any qualification or
exception as to the scope of such audit, and (iii) shall state that such
statements fairly present, in all material respects, the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Restricted Subsidiaries in accordance with GAAP.

(b) Quarterly Financials. The Borrower shall provide, or shall cause to be
provided, to the Administrative Agent, as soon as available, but in any event,
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended

 

-79-



--------------------------------------------------------------------------------

March 31, 2014) or such earlier date as required for the filing of Borrower’s
Form 10-Q pursuant to SEC rules, a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of the Borrower as fairly presenting the financial condition,
results of operations, and cash flows of the Borrower and its Restricted
Subsidiaries, in all material respects, in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

(c) Compliance Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.2(a) and (b) above, the Borrower shall
provide to the Administrative Agent a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower.

(d) Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Borrower, the Borrower shall provide to the
Administrative Agent an annual operating, capital and cash flow budget for the
immediately following fiscal year and reasonably detailed on a quarterly basis.

(e) Defaults. The Credit Parties shall provide to the Administrative Agent
promptly, but in any event within five Business Days after a Responsible Officer
of any Credit Party obtains knowledge thereof, a notice of any Default, together
with a statement of a Responsible Officer of the Borrower setting forth the
details of such Default and the actions which the Credit Parties have taken and
propose to take with respect thereto.

(f) Other Creditors. The Credit Parties shall provide to the Administrative
Agent promptly after the giving or receipt thereof, copies of any material
default notices given or received by the Borrower or by any of its Restricted
Subsidiaries pursuant to the terms of any indenture, loan agreement, credit
agreement, or similar agreement evidencing Debt in an amount in excess of
$10,000,000.

(g) Borrowing Base Certificate. (i) The Borrower shall provide, or shall cause
to be provided, to the Administrative Agent, as soon as available, but in any
event, within 30 days after the end of each Month End Date, a Borrowing Base
Certificate as of such Month End Date; provided that, if no Advances are
outstanding at a Month End Date, a Borrowing Base Certificate shall not be
required under this clause (i) for such Month End Date so long as such date is
not the last day of a fiscal quarter. (ii) Notwithstanding clause (i) above, at
least five (5) Business Days prior to the delivery of a Notice of Borrowing for
a Revolving Advance or a request to the Swing Line Lender for a Swing Line
Advance, in each case, delivered or requested at a time when no Advances are
outstanding, the Borrower shall also provide, or shall cause to be provided, to
the Administrative Agent a Borrowing Base Certificate as of the Month End Date
occurring immediately prior to the date of such Notice of Borrowing or the date
of such request.

(h) Environmental Notices. Promptly upon, and in any event no later than 15 days
after, the receipt thereof, or the acquisition of knowledge thereof, by any
Restricted Entity, the Credit Parties shall provide the Administrative Agent
with a copy of any form of request, claim, complaint, order, notice, summons or
citation received from any Governmental Authority or any other Person,
(i) concerning violations or alleged violations of Environmental Laws, which
seeks to impose liability therefore in excess of $10,000,000, (ii) concerning
any action or omission on the part of any of the Credit Parties or any of their
former Subsidiaries in connection with Hazardous Waste or Hazardous Substances
which

 

-80-



--------------------------------------------------------------------------------

could reasonably result in the imposition of liability in excess of $10,000,000
or requiring that action be taken to respond to or clean up a Release of
Hazardous Substances or Hazardous Waste into the environment and such action or
clean-up could reasonably be expected to exceed $10,000,000, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) concerning the filing of a Lien (other
than a Permitted Lien) upon, against or in connection with the Borrower, any
Subsidiary, or any of their respective former Subsidiaries, or any of their
leased or owned Property, wherever located pursuant to any Environmental Law.

(i) Material Changes. The Credit Parties shall provide to the Administrative
Agent prompt written notice of any condition or event of which any Responsible
Officer of any Credit Party obtains knowledge and which could reasonably be
expected to result in a Material Adverse Change.

(j) Termination Events. As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows that any
Termination Event described in clause (a) of the definition of Termination Event
with respect to any Plan has occurred, and (ii) within 10 days after the
Borrower or any member of the Controlled Group knows that any other Termination
Event with respect to any Plan has occurred, the Credit Parties shall provide to
the Administrative Agent a statement of an authorized officer of the Borrower
describing such Termination Event and the action, if any, which the Borrower or
any Affiliate of the Borrower proposes to take with respect thereto.

(k) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, the Credit Parties shall provide to the Administrative Agent copies of
each notice received by the Borrower or any such member of the Controlled Group
of the PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan.

(l) Other ERISA Notices. Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, the Credit Parties shall provide to the
Administrative Agent a copy of each notice received by the Borrower or any
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Borrower or any member of the Controlled Group pursuant
to Section 4202 of ERISA.

(m) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Borrower or any Restricted Subsidiary, the
Credit Parties shall provide to the Administrative Agent a copy of any notice,
summons, citation, or proceeding seeking to modify, revoke, or suspend any
contract, license, permit, or agreement with any Governmental Authority the
modification, revocation or suspension of which could reasonably be expected to
result in a Material Adverse Change.

(n) Disputes; etc. The Credit Parties shall provide to the Administrative Agent
prompt written notice of (i) any claims, legal or arbitration proceedings before
any Governmental Authority, or disputes, or to the knowledge of any Credit
Party, any such actions threatened, or affecting the Borrower or any Restricted
Subsidiary, in any event, which could reasonably be expected to cause a Material
Adverse Change, or any material labor controversy of which any Credit Party has
knowledge resulting in or which could reasonably be expected to result in a
strike against the Borrower or any Restricted Subsidiary, and (ii) any claim,
judgment, Lien or other encumbrance (other than a Permitted Lien) affecting any
Property of the Borrower or any Restricted Subsidiary, if the value of the
claim, judgment, Lien, or other encumbrance affecting such Property shall exceed
$10,000,000.

(o) Management Letters; Other Accounting Reports. Promptly upon receipt thereof
(to the extent permitted by the Borrower’s auditors), the Borrower shall provide
a copy of each “management letter” submitted to the Borrower or any Restricted
Subsidiary by independent accountants in connection

 

-81-



--------------------------------------------------------------------------------

with any annual, interim or special audit made by them of the books of the
Borrower and its Restricted Subsidiaries, and a copy of any response by the
Borrower or any Restricted Subsidiary of the Borrower, or the board of directors
or managers (or other applicable governing body) of the Borrower or any
Restricted Subsidiary of the Borrower, to such letter.

(p) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Credit Parties shall provide to the Administrative Agent such other
information respecting the business, operations, or Property of the Borrower or
any Restricted Subsidiary, financial or otherwise, as any Lender through the
Administrative Agent may reasonably request.

Any documentation or information that the Borrower is required to deliver to the
Administrative Agent under this Section 5.2 shall be deemed to have been
delivered to the Administrative Agent on the date on which such information or
documentation is posted to (i) any website established by the Borrower of which
Borrower notifies the Administrative Agent in accordance with Section 9.9,
(ii) the then-current website for the SEC, or (iii) www.intralinks.com;
www.syndtrak.com; www.debtx.com; or (A) any successor website thereto of which
Borrower notifies the Administrative Agent in accordance with Section 9.9 or
(B) any other virtual data room website that is commonly used in the banking
industry to facilitate syndicated loan transactions and to which all Lenders
have been granted access, and in any case, accessible by the Administrative
Agent free of charge.

Section 5.3. Insurance.

(a) Each Credit Party shall, and shall cause each of its Restricted Subsidiaries
to, carry and maintain all such insurance in such amounts and against such risks
as is customarily maintained by other Persons of similar size engaged in similar
businesses and with reputable insurers.

(b) Copies of all certificates of insurance for policies covering the property
or business of the Credit Parties, and endorsements and renewals thereof, shall
be delivered by Borrower to and retained by the Administrative Agent. At the
request of the Administrative Agent, copies of such policies of insurance,
certified as true and correct copies of such documents by a Responsible Officer
of the Borrower shall be delivered by Borrower to and retained by the
Administrative Agent. All policies of property insurance with respect to the
Collateral either shall have attached thereto a lender’s loss payable
endorsement in favor of the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties or name the Administrative Agent as loss payee
for its benefit and the ratable benefit of the Secured Parties, in either case,
in form reasonably satisfactory to the Administrative Agent, and all policies of
liability insurance shall name the Administrative Agent for its benefit and the
ratable benefit of the Secured Parties as an additional insured. All policies or
certificates of insurance shall set forth the coverage, the limits of liability,
the name of the carrier, the policy number, and the period of coverage. All such
policies shall contain a provision that notwithstanding any contrary agreements
between the Borrower, its Restricted Subsidiaries, and the applicable insurance
company, such policies will not be canceled or allowed to lapse without renewal
without at least 30 days’ (or such shorter period as may be accepted by the
Administrative Agent) prior written notice to the Administrative Agent.

(c) Prior to the occurrence and continuance of an Event of Default, (i) all
proceeds of property insurance received by a Credit Party for the loss of
Property which constitutes Collateral shall be paid directly to the applicable
Credit Party to repair or replace the damaged or destroyed Property covered by
such policy; provided that such Credit Party shall begin to make (or enter into
contractual commitments to make) such repair or replace such Property within 180
days from the receipt of such proceeds and (ii) any amount of proceeds that were
paid to such Credit Party as permitted under clause (i)

 

-82-



--------------------------------------------------------------------------------

above not contractually committed to be used toward the repair or replacement of
such Property within the 180 days required under such clause (i) or not so used
within 365 days from the receipt of such proceeds, shall be paid directly to the
Administrative Agent and if necessary, assigned to the Administrative Agent to
be, at the election of the Administrative Agent, (A) applied in accordance with
Section 7.6 of this Agreement, whether or not the Secured Obligations are then
due and payable, or (B) returned to such Credit Party to repair or replace the
damaged or destroyed Property covered by such policy or to make such other
investments permitted under Section 6.3 of this Agreement.

(d) After the occurrence and during the continuance of an Event of Default, if
requested by the Administrative Agent, all proceeds of insurance of any Credit
Party, including any casualty insurance proceeds, property insurance proceeds,
proceeds from actions, and any other proceeds, shall be paid directly to the
Administrative Agent and if necessary, assigned to the Administrative Agent, to
be applied in accordance with Section 7.6 of this Agreement, whether or not the
Secured Obligations are then due and payable.

(e) In the event that any insurance proceeds are paid to any Credit Party in
violation of clause (c) or clause (d), such Credit Party shall hold the proceeds
in trust for the Administrative Agent, segregate the proceeds from the other
funds of such Credit Party, and promptly pay the proceeds to the Administrative
Agent with any necessary endorsement. Upon the request of the Administrative
Agent, each of Credit Party shall execute and deliver to the Administrative
Agent any additional assignments and other documents as may be necessary to
enable the Administrative Agent to directly collect the proceeds as set forth
herein.

Section 5.4. Compliance with Laws and Sanctions. Each Credit Party shall, and
shall cause each of its Restricted Subsidiaries to, comply with Legal
Requirements (including Environmental Laws) which are applicable to such
Restricted Entity, including the operations, business or Property of such
Restricted Entity and maintain all related permits necessary for the ownership
and operation of such Restricted Entity’s Property and business, except in any
case where the failure to so comply could not reasonably be expected to result
in a Material Adverse Change. The Borrower shall maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. Borrower will use commercially
reasonable efforts to ensure that no funds used to pay the Obligations (i)
constitute the property of, or are beneficially owned, directly or indirectly,
by any Sanctioned Person; (ii) are derived from any transactions or business
with any Sanctioned Person or Sanctioned Country; or (iii) are derived from any
unlawful activity, including but not limited to, activity in violation of
anti-money-laundering rules and regulations.

Section 5.5. Taxes. Each Credit Party shall, and shall cause each of its
Restricted Subsidiaries to pay and discharge all material taxes, assessments,
and other charges and claims related thereto imposed on the Borrower or any of
its Restricted Subsidiaries prior to the date on which penalties attach other
than any tax, assessment, charge, or claims which is being contested in good
faith and for which adequate reserves have been established in compliance with
GAAP.

Section 5.6. Anti-Corruption; Sanctions. Each Credit Party shall, and shall
cause each of its Restricted Subsidiaries to, maintain in effect policies and
procedures designed to promote compliance by each Credit Party and their
respective directors, officers, employees, and agents with all applicable
Anti-Corruption Laws and applicable Sanctions.

Section 5.7. Security. The Borrower agrees that at all times before the
termination of this Agreement, payment in full of the Obligations (other than
reimbursement and indemnity obligations which survive for which the Borrower has
not received a notice of claim and with respect to any Letter of

 

-83-



--------------------------------------------------------------------------------

Credit Obligations, such obligations that have been cash collateralized on terms
and in amounts reasonably acceptable to the applicable Issuing Lenders or other
arrangements have been made that are satisfactory to the applicable Issuing
Lenders), and termination in full of the Revolving Commitments, the
Administrative Agent shall have an Acceptable Security Interest in the
applicable Collateral, as required below, subject to any permitted releases
pursuant to the terms of this Agreement or the Security Documents and to the
grace periods set forth in Section 5.8 below and Schedule 5.8 with respect to
newly created or acquired Subsidiaries or Unrestricted Subsidiaries designated
as Restricted Subsidiaries, to secure the performance and payment of the
Obligations as set forth in the Security Documents. The Borrower shall, and
shall cause each Restricted Subsidiary to take such actions, including execution
and delivery of any Security Documents necessary to create, perfect and maintain
an Acceptable Security Interest in favor of the Administrative Agent in the
following Properties, whether now owned or hereafter acquired: (a) all Equity
Interests issued by any Subsidiary (other than a Foreign Subsidiary) and held by
a Wholly-Owned Domestic Restricted Subsidiary or the Borrower; (b) 66% of the
outstanding Voting Securities issued by any First Tier Foreign Subsidiary and
100% of the outstanding non-Voting Securities issued by any First Tier Foreign
Subsidiary; and (c) all other Properties of the Credit Parties other than
Excluded Properties. For the avoidance of doubt, notwithstanding the preceding
provisions of this Section 5.7 or any other provisions of the Credit Documents,
(i) neither the Borrower nor any Domestic Subsidiary shall be required to grant
any security interest in more than 66% of the Voting Securities issued by any
First Tier Foreign Subsidiary, (ii) neither the Borrower nor any Subsidiary
shall be required to grant any security interest in Equity Interests in any
Foreign Subsidiary that is not a First Tier Foreign Subsidiary, and (iii) no
Foreign Subsidiary or Unrestricted Subsidiary shall be required to grant an
Acceptable Security Interest in any of its Properties or otherwise be bound by
the requirements of this Section 5.7.

Section 5.8. New Subsidiaries; Designations with Respect to Subsidiaries.

(a) In connection with the creation or acquisition of any new Restricted
Subsidiary after the Effective Date, the Borrower shall deliver each of the
applicable items set forth in Schedule 5.8 attached hereto within the time
requirements set forth in Schedule 5.8. Any newly acquired or formed Subsidiary
shall be deemed a Restricted Subsidiary unless designated by the Borrower as an
Unrestricted Subsidiary in accordance with the terms of Section 5.8(b) or (c)
below.

(b) The Borrower may designate or redesignate any Unrestricted Subsidiary as a
Restricted Subsidiary or designate or redesignate any Restricted Subsidiary or a
newly created or acquired Subsidiary as an Unrestricted Subsidiary, if each of
the following conditions are satisfied:

(i) immediately before and after giving effect to such designation or
redesignation, no Default shall exist and be continuing;

(ii) if such designation or redesignation is to make an Unrestricted Subsidiary
a Restricted Subsidiary, the Borrower shall deliver to the Administrative Agent
each of the applicable items set forth in Schedule 5.8 attached hereto within
the time requirements set forth in Schedule 5.8;

(iii) the Borrower shall otherwise be in compliance with Section 5.7 and Section
6.4; and

(iv) if such designation or redesignation is to make a Restricted Subsidiary an
Unrestricted Subsidiary or to designate any newly acquired or formed Subsidiary
as an Unrestricted Subsidiary (other than as permitted under Section 5.8(c)
below), the Borrower can demonstrate compliance with Sections 6.1 – 6.4, 6.8,
6.9, 6.14 and 6.17 – 6.22 as of the date of

 

-84-



--------------------------------------------------------------------------------

such designation or redesignation, assuming such designation or redesignation
had not been made, in such detail as is reasonably acceptable to the
Administrative Agent; provided that (A) only two such designations may be made
as to any particular Subsidiary, and (B) such designation shall be made
effective as of a fiscal quarter end.

(c) Notwithstanding the foregoing, the Borrower may designate any newly acquired
or formed Subsidiary as an Unrestricted Subsidiary if (i) such Subsidiary was
acquired pursuant to, or formed in connection with, a Permitted Acquisition and
has not been otherwise designated as a Restricted Subsidiary, (ii) such
designation is made immediately following or concurrently with the acquisition
or formation of such Subsidiary, and (iii) within 30 days after such acquisition
or formation, such Subsidiary becomes a Joint Venture as a result of the sale,
transfer, conveyance, redemption, repurchase, conversion or other disposition of
Equity Interests in such Subsidiary in compliance with the terms of this
Agreement. For the avoidance of doubt, the conditions set forth in Section
5.8(a) and Schedule 5.8 attached hereto shall not be required to be satisfied in
connection with any designation pursuant to this clause (c).

(d) The Borrower shall deliver to the Administrative Agent, within 20 Business
Days after any such designation, a certificate of a Responsible Officer of
Borrower stating the effective date of such designation and stating that the
applicable foregoing conditions have been satisfied.

(e) Notwithstanding anything herein to the contrary: (i) no Subsidiary may be
designated as an Unrestricted Subsidiary if it will be or is treated as a
“restricted subsidiary” for purposes of any other credit agreement, indenture or
similar agreement (other than the Credit Documents), and such Subsidiary shall
be, for all purposes under the Credit Documents, a Restricted Subsidiary; and
(ii) the designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence at the time of designation of any Debt and Liens
of such Subsidiary existing at such time.

Section 5.9. Records; Inspection. Each Credit Party shall maintain, in all
material respects, proper, complete and consistent books of record with respect
to such Person’s operations, affairs, and financial condition. From time to time
upon reasonable prior notice, each Credit Party shall permit any Lender, at such
reasonable times and intervals and to a reasonable extent and under the
reasonable guidance of officers of or employees delegated by officers of such
Credit Party, to, subject to any applicable confidentiality considerations,
examine and copy the books and records of such Credit Party, to visit and
inspect the Property of such Credit Party, and to discuss the business
operations and Property of such Credit Party with the officers and directors
thereof (provided that, so long as no Event of Default has occurred and is
continuing, the Lenders shall be entitled to only one such visit per year
coordinated by the Administrative Agent).

Section 5.10. Maintenance of Property. Each Credit Party shall, and shall cause
each of its Restricted Subsidiaries to, maintain their owned, leased, or
operated material Property, taken as a whole, in good condition and repair,
except for normal wear and tear; and shall abstain from, and cause each of its
Restricted Subsidiaries to abstain from, knowingly or willfully permitting the
commission of waste or other injury, destruction, or loss of natural resources,
or the occurrence of pollution, contamination, or any other condition in, on or
about the owned or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.

Section 5.11. Field Exams.

(a) Field Exams. Each Credit Party shall permit the Administrative Agent to, at
any reasonable time and upon reasonable prior notice, and from time to time upon
request by the

 

-85-



--------------------------------------------------------------------------------

Administrative Agent with reasonable notice, perform a Field Exam, subject to
the confidentiality provisions of Section 9.8; provided that, unless an Event of
Default has occurred and is continuing, the Borrower shall bear the cost of only
one such Field Exam for each Credit Party per fiscal year. Notwithstanding
anything herein to the contrary, (i) no Credit Party nor any Affiliate thereof
nor any of the foregoing’s respective equity holders are intended to, and no
such Person shall be, third party beneficiaries of any audits, appraisals, field
exams or collateral audit conducted by any Secured Party or any other Person at
the direction of any Secured Party, (ii) no Secured Party is obligated to share
any such material or information with any Person other than the directly
intended and express beneficiary thereof and (iii) as a condition to any
disclosure of such material or information which a Secured Party may, but is not
obligated to, provide, the applicable Secured Party may require that the
Borrower execute and deliver a confidential, non-reliance, or other disclosure
agreement in form and substance acceptable to the disclosing Secured Party
(which agreement would not go into effect until the delivery of the applicable
audit, appraisal or field exam).

(b) Default. If an Event of Default has occurred and is continuing, the
Administrative Agent may perform, or cause to be performed, any additional Field
Exams, and all such exams shall be performed at the Borrower’s sole cost and
expense.

Section 5.12. Post-Closing. On or prior to the date 30 days after the Amendment
No. 1 Effective Date (or such later date as the Administrative Agent may agree
to in its sole discretion), the Borrower shall cause to be delivered to the
Administrative Agent a Field Exam of the Credit Parties’ accounts receivable and
inventory and including an inspection and review of the books and records of the
Credit Parties.

Section 5.13 Deposit Accounts. Commencing with the date that is 90 days after
the Amendment No. 1 Effective Date (or such later date agreed to by the
Administrative Agent in its sole discretion), the Borrower shall, and shall
cause each Credit Party to deposit all proceeds of Eligible Receivables which
were considered in calculating the then effective Borrowing Base into one or
more deposit accounts subject to an Account Control Agreement (other than any
Eligible Receivables acquired by, or generated by any business or Person that is
acquired by and becomes, a Credit Party in connection with a Permitted
Acquisition to the extent proceeds of such Eligible Receivables are deposited in
Acquired Deposit Accounts during the 90-day period provided for in the
definition thereof). Nothing in this Agreement or any other Credit Document
shall be construed as requiring an Account Control Agreement on deposit accounts
that are designated solely as accounts for, and are used solely for (i) payroll
funding, employee compensation or employee benefits, (ii) taxes or (iii) petty
cash in an amount not to exceed $500,000 in the aggregate at any time.

ARTICLE 6

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid, any Lender shall have any
Revolving Commitment hereunder, or there shall exist any Letter of Credit
Exposure (unless such Letter of Credit Exposure shall have been cash
collateralized on terms and in amounts reasonably acceptable to the applicable
Issuing Lenders), the Borrower agrees to comply with the following covenants.

 

-86-



--------------------------------------------------------------------------------

Section 6.1. Debt. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, suffer to exist, or in any
manner become liable, directly, indirectly, or contingently in respect of, any
Debt other than the following (collectively, the “Permitted Debt”):

(a) (i) the Obligations, and (ii) the Banking Services Obligations subject, in
the case of overdraft lines of credit for the benefit of Foreign Restricted
Entities, to the limits in Section 6.1(j) below;

(b) Debt existing on the date hereof and set forth in Schedule 6.1 and
extensions, refinancings, refundings, replacements and renewals of any such Debt
subject to the last sentence of this Section 6.1;

(c) intercompany Debt incurred by (i) the Borrower and owing to any Domestic
Restricted Subsidiary or (ii) any Domestic Restricted Subsidiary and owing to
(x) the Borrower or (y) any Domestic Restricted Subsidiary; provided that, if
such Domestic Restricted Subsidiary to whom such Debt under either subclause (i)
or (ii) is owed is not a Guarantor, then such Debt shall be subordinated to the
Obligations pursuant to terms substantially the same as the subordination terms
applicable to the Guarantors pursuant to the Guaranty;

(d) (i) intercompany Debt incurred by any Foreign Restricted Subsidiary and
owing to the Borrower or to any Wholly-Owned Domestic Restricted Subsidiary;
provided that, (A) such Debt is evidenced by a note, (B) the Administrative
Agent shall have an Acceptable Security Interest in such note and the receivable
evidenced thereby, and (C) the aggregate outstanding principal amount of such
Debt incurred by Foreign Restricted Subsidiaries which are not First Tier
Foreign Restricted Subsidiaries, together with the aggregate amount of
Investments in the form of Equity Interests made by the Restricted Entities in
or to Foreign Restricted Subsidiaries permitted under Section 6.3(n), shall not
exceed $450,000,000 at any time; and (ii) intercompany Debt incurred by any
Foreign Restricted Subsidiary and owing to any other Foreign Restricted
Subsidiary;

(e) intercompany Debt incurred by any Credit Party for general corporate
purposes and owing to any Foreign Restricted Subsidiary; provided that, (i) such
Debt shall be subordinated to the Obligations pursuant to terms substantially
the same as the subordination terms applicable to the obligations owing to a
Guarantor pursuant to the Guaranty and (ii) the aggregate outstanding principal
amount of such Debt permitted under this clause (e) shall not exceed $50,000,000
at any time;

(f) purchase money Debt or Capital Lease obligations in an aggregate outstanding
principal amount not to exceed $10,000,000 at any time;

(g) Hedging Arrangements permitted under Section 6.16;

(h) (i) Debt arising from the endorsement of instruments for collection in the
ordinary course of business and (ii) Debt incurred in the ordinary course of
business under performance, surety and appeal bonds, government contracts, bids,
statutory obligations, regulatory obligations and other obligations of a like
nature;

(i) a guaranty of Debt so long as such underlying Debt is otherwise permitted
under this Section 6.1; provided that, for the avoidance of doubt, such guaranty
shall also be subject to the limitations of such underlying Debt;

(j) Debt incurred under overdraft lines of credit made available for the purpose
of supporting the operations of any Foreign Restricted Entity in the United
Kingdom, Canada, Singapore, Dubai or any other jurisdiction that is not a
Sanctioned Entity; provided that, the aggregate outstanding principal amount of
such Debt permitted under this clause (j) shall not exceed $30,000,000 at any
time;

 

-87-



--------------------------------------------------------------------------------

(k) unsecured Debt of the Borrower evidenced by bonds, debentures, notes or
other similar instruments (including extensions, refinancings, refundings,
replacements and renewals of thereof subject to the last sentence of this
Section 6.1); provided that, (i) the scheduled maturity date of such Debt shall
not be earlier than one year after the Revolving Maturity Date, (ii) such Debt
shall not have any amortization or other requirement to purchase, redeem,
retire, defease or otherwise make any payment in respect thereof, other than at
scheduled maturity thereof and mandatory prepayments or puts triggered upon
change in control, sale of all or substantially all assets and certain asset
sales, in each case which are customary with respect to such type of Debt, (iii)
the aggregate outstanding principal amount of all Debt permitted under this
clause (k) shall not exceed $150,000,000 at any time, (iv) before and after
giving effect thereto, the Total Net Leverage Ratio, determined on a Pro Forma
Basis, shall be less than 4.50 to 1.00, and (v) the agreements and instruments
governing such Debt shall not contain (A) (x) any financial maintenance
covenants that are more restrictive than those in this Agreement, or (y) any
other affirmative or negative covenants that are, taken as a whole, materially
more restrictive than those set forth in this Agreement; provided that the
inclusion of any covenant that is customary with respect to such type of Debt
and that is not found in this Agreement shall not be deemed to be more
restrictive for purposes of this clause (A), (B) any restriction on the ability
of the Borrower or any of its Restricted Subsidiaries to amend, modify, restate
or otherwise supplement this Agreement or the other Credit Documents, (C) any
restrictions on the ability of any Subsidiary of the Borrower to guarantee the
Secured Obligations (as such Secured Obligations may be amended, supplemented,
modified, or amended and restated), provided that a requirement that any such
Subsidiary also guarantee such Debt shall not be deemed to be a violation of
this clause (C), (D) any restrictions on the ability of any Restricted
Subsidiary or the Borrower to pledge assets as collateral security for the
Secured Obligations (as such Secured Obligations may be amended, supplemented,
modified, or amended and restated), or (E) any restrictions on the ability of
any Restricted Subsidiary or the Borrower to incur Debt under this Agreement or
any other Credit Document other than a restriction as to the outstanding
principal amount of such Debt in excess of the aggregate Revolving Commitments
in effect on the date of the initial issuance of such Debt (after giving effect
to the application of the proceeds from such issuance);

(l) unsecured Debt in respect of redeemable preferred Equity Interests, provided
that, the terms thereof shall not require any purchase, redemption, retirement,
defeasance or other payment in respect thereof at any time prior to one year
after the Revolving Maturity Date;

(m) Debt of any Restricted Entity that is not recourse to any other Restricted
Entity and that is assumed by such Restricted Entity in connection with any
Permitted Acquisition (or, if such Restricted Subsidiary is acquired as part of
such Permitted Acquisition, Debt of such Restricted Subsidiary existing prior
thereto that is not recourse to any other Restricted Entity other than another
Restricted Entity that is acquired as part of the same Permitted Acquisition)
and the refinancing and renewal thereof; provided, however, that (i) such Debt
exists at the time of such Permitted Acquisition at least in the amounts assumed
in connection therewith and is not drawn down, created or increased in
contemplation of or in connection with such Permitted Acquisition, (ii) such
Debt is not recourse to any Restricted Entity or any Property thereof prior to
the date of such Permitted Acquisition, and (iii) the aggregate principal amount
of Debt at any time outstanding pursuant to this clause (m) shall not exceed
$10,000,000;

(n) Debt arising from the financing of insurance premium of any Restricted
Entity, so long as (i) such Debt shall not be in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance
for the underlying term of such insurance policy, (ii) any unpaid amount of such
Debt is fully cancelled upon termination of the underlying insurance policy, and
(iii) the aggregate principal amount of Debt at any time outstanding pursuant to
this clause (n) shall not exceed $10,000,000;

 

-88-



--------------------------------------------------------------------------------

(o) secured Debt in connection with letters of credit issued by any financial
institution that is a Lender hereunder at the time of such issuance pursuant to
a bilateral line of credit available for the account of any Credit Party,
provided that the sum of (i) outstanding amounts drawn plus (ii) available
amounts to be drawn under all such letters of credit issued under all such
bilateral lines of credit shall not exceed $10,000,000 at any time;

(p) unsecured Debt in respect of Investments permitted by Section 6.3(e) and
Section 6.3(o); and

(q) unsecured Debt not otherwise permitted under the preceding provisions of
this Section 6.1; provided that (i) before and after giving effect to the
creation, assumption or other incurrence thereof, the Total Net Leverage Ratio,
determined on a Pro Forma Basis, shall be less than 4.50 to 1.00, and (ii) the
aggregate outstanding principal amount of Debt permitted under this clause (q)
shall not exceed $50,000,000 at any time.

Any extensions, refinancings, refundings, replacements and renewals of Debt as
permitted above in clauses (b) and (k) of this Section 6.1 shall also be subject
to the condition that any such Debt incurred for the purpose of effecting such
extension, refinancing, refunding, replacement or renewal shall be in an
aggregate principal amount not greater than the aggregate principal amount of
the Debt being extended, refinanced, refunded, replaced or renewed, plus the
amount necessary to pay all accrued (including, for the purposes of defeasance,
future accrued) and unpaid interest thereon, the amount of any premiums required
to be paid thereon and reasonable fees and expenses associated therewith and an
amount equal to any unutilized active commitment under the Debt being extended,
refinanced, refunded, replaced or renewed.

Section 6.2. Liens. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, create, assume, incur, or suffer to exist any Lien
on the Property of any Credit Party or any Restricted Subsidiary, whether now
owned or hereafter acquired, or assign any right to receive any income, other
than the following (collectively, the “Permitted Liens”):

(a) Liens securing the Secured Obligations pursuant to the Security Documents;

(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens, landlord’s liens and other similar liens, and
such Liens granted under contract with such materialmen, mechanic, carrier,
workmen, repairmen and landlord, in any case, arising in the ordinary course of
business securing obligations which are not overdue for a period of more than 30
days or are being contested in good faith by appropriate procedures or
proceedings and for which adequate reserves have been established;

(c) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(d) Liens for taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by
appropriate proceedings;

(e) Liens securing purchase money Debt or Capital Lease obligations permitted
under Section 6.1(f); provided that each such Lien encumbers only the Property
purchased in connection with the creation of any such purchase money Debt or the
subject of any such Capital Lease, and all proceeds thereof (including insurance
proceeds);

 

-89-



--------------------------------------------------------------------------------

(f) Liens arising from precautionary UCC financing statements regarding
operating leases;

(g) encumbrances consisting of easements, zoning restrictions, servitudes or
other restrictions on the use of real property that do not (individually or in
the aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of any Credit Party to use such assets in its
business;

(h) Liens arising solely by virtue of a depository institution’s standard
account documentation or any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a depository institution;

(i) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(j) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;

(k) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business or Liens arising by operation of law under Article 2 of the UCC or by
contract in favor of a reclaiming seller of goods or buyer of goods (including
purchase money security interests in favor of vendors in the ordinary course of
business);

(l) Liens solely on cash earnest money deposits made in connection with any
letter of intent or purchase agreement permitted hereunder;

(m) Lien arising by reason of deposits with or giving of any form of security to
any Governmental Authority for any purpose at any time as required by applicable
law as a condition to the transaction of any business or the exercise of any
privilege or license;

(n) Liens created pursuant to joint venture agreements and related documents (to
the extent a Lien on the Equity Interest owned by any Borrower or Restricted
Entity in the applicable Joint Venture is required thereunder) having ordinary
and customary terms (including with respect to Liens) and entered into in the
ordinary course of business and securing obligations other than Debt;

(o) Liens encumbering Properties of the Restricted Entities which is not
Collateral or Property required to be Collateral under Section 5.7 and securing
Debt permitted under Section 6.1(o);

(p) Liens encumbering Properties of Foreign Subsidiaries securing Debt permitted
under Section 6.1(j);

(q) Liens on Property of a Person which becomes a Restricted Subsidiary after
the date hereof or on Property of a Restricted Entity that is acquired pursuant
to a Permitted Acquisition, to the extent that (i) such Liens are in existence
at the time such Person becomes a Restricted Subsidiary or such Property was
acquired and were not created in anticipation thereof and (ii) the Debt secured
by such Liens does not thereafter increase in amount; and

(r) Liens existing as of the date hereof and set forth on Schedule 6.2; and

 

-90-



--------------------------------------------------------------------------------

(s) Liens granted to any Lender in its individual capacity (and not, if
applicable, as Administrative Agent), on cash, Liquid Investments and deposit
accounts to secure Debt permitted under Section 6.1(o);

provided that, for the avoidance of doubt, no Permitted Lien (other than the
Liens permitted under clause (a), clause (d), and clause (h) above) shall
encumber International Cash or Domestic Cash.

Section 6.3. Investments. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, make or hold any Investment other than the following
(collectively, the “Permitted Investments”):

(a) Investments in the form of trade credit to customers of a Restricted Entity
arising in the ordinary course of business and represented by accounts from such
customers;

(b) Liquid Investments;

(c) Investments made prior to the Effective Date as specified in the attached
Schedule 6.3;

(d) Investments in any Unrestricted Subsidiary; provided that, (i) the aggregate
amount of all such Investments permitted under this clause (d) does not exceed
$25,000,000 at any time outstanding (other than as a result of appreciation),
and (ii) if any Restricted Payments made by Unrestricted Subsidiaries are
included in the calculation of EBITDA of any period for any purpose under this
Agreement, then no Investments may be made by any Restricted Entity in such
applicable Unrestricted Subsidiary during such period (under this clause (d) or
otherwise) unless the Borrower would otherwise be in compliance with the
applicable covenant without taking into account such Restricted Payments from
the Unrestricted Subsidiaries;

(e) Investments by a Credit Party to any other Credit Party;

(f) Investments in the form of Permitted Acquisitions; provided that, if such
Permitted Acquisition involves a Subsidiary, such Acquisition otherwise complies
with this Agreement, including Section 5.8 as to Wholly-Owned Domestic
Restricted Subsidiaries and either (i) clause (d) above with respect to any
Unrestricted Subsidiary or (ii) clause (n) below with respect to any Foreign
Restricted Subsidiary;

(g) creation of any additional Restricted Subsidiaries in compliance with
Section 5.8;

(h) creation of any Unrestricted Subsidiaries in compliance with Section 5.8;
provided that, the initial capitalization thereof is permitted under clause (d)
above;

(i) loans or advances to directors, officers and employees of any Restricted
Entity for expenses or other payments incident to such Person’s employment or
association with any Restricted Entity; provided that the aggregate outstanding
amount of such advances and loans shall not exceed $2,500,000 at any time
outstanding;

(j) (i) Investments made by any Foreign Restricted Subsidiary in or to any other
Foreign Restricted Subsidiary, and (ii) Investments in the form of intercompany
Debt to the extent permitted under Section 6.1(c), (d) or (e);

(k) Investments (including debt obligations and Equity Interests) and other
assets received in connection with the bankruptcy or reorganization of suppliers
and customers or in settlement or

 

-91-



--------------------------------------------------------------------------------

delinquent obligations of, or other disputes with, customers and suppliers
arising in the ordinary course of business or received upon the foreclosure with
respect to any secured investment or other transfer of title with respect to any
secured investment;

(l) Investments in the form of mergers and consolidations of Restricted Entities
in compliance with Section 6.7(a); provided that, if such Investments involves a
Subsidiary, such Acquisitions otherwise complies with this Agreement, including
Section 5.8 as to Restricted Subsidiaries and clause (d) above with respect to
any Subsidiary that is not a Credit Party;

(m) Capital Expenditures permitted under Section 6.20;

(n) Investments in the form of Equity Interests, including the purchase or
acquisition thereof and capital contributions in connection therewith, made by
the Restricted Entities in or to Foreign Restricted Subsidiaries; provided that,
(i) such Investments are made for general corporate purposes, including to fund
a Permitted Acquisition, and (ii) the aggregate amount of such Investments
permitted under this clause (n), together with the aggregate outstanding
principal amount of intercompany Debt incurred by Foreign Restricted
Subsidiaries which are not First Tier Foreign Restricted Subsidiaries permitted
under Section 6.1(d), shall not exceed $450,000,000 at any time outstanding
(other than as a result of appreciation);

(o) other Investments in an aggregate amount not to exceed $10,000,000 at any
time outstanding (other than as a result of appreciation); and

(p) Investments in Joint Ventures in an aggregate amount not to exceed
$65,000,000 at any time outstanding (other than as a result of appreciation);

provided that in the case of each such Investment made after the Amendment No. 1
Effective Date pursuant to clause (d), (g)(but only to the extent such new
Restricted Subsidiary is not a Credit Party), (n), (o) or (p) above, both before
and after the making of such Investment, Liquidity determined on a Pro Forma
Basis must be at least $75,000,000.

Section 6.4. Acquisitions. No Credit Party shall, nor shall it permit any of its
Restricted Subsidiaries to, make an Acquisition in a single transaction or
related series of transactions other than:

(a) mergers and consolidations permitted by Section 6.7(a), and

(b) an Acquisition that meets each of the following conditions: (i) no Default
exists both before and after giving effect to such Acquisition; and (ii) both
before and after giving effect to such Acquisition, Liquidity, determined on a
Pro Forma Basis, shall be at least $75,000,000

Section 6.5. Agreements Restricting Liens. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any contract, agreement or understanding which in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property, whether now owned or hereafter acquired, to secure the Secured
Obligations or restricts any Restricted Subsidiary from paying Restricted
Payments to the Borrower, or which requires the consent of or notice to other
Persons in connection therewith other than:

(a) this Agreement and the other Credit Documents;

(b) agreements governing Debt permitted by Section 6.1(f) to the extent such
restrictions govern only the assets financed pursuant to such Debt and the
proceeds thereof;

 

-92-



--------------------------------------------------------------------------------

(c) agreements governing Debt permitted by Section 6.1(j), (m), and (o) to the
extent such restrictions do not apply to Collateral or Properties which are
required to be Collateral under Section 5.7 and such agreements do not require
the direct or indirect granting of any Lien securing such Debt or other
obligation by virtue of the granting of Liens on or pledge of Collateral to
secure the Secured Obligations;

(d) any prohibition or limitation that (i) exists pursuant to applicable
requirements of a Governmental Authority, (ii) restricts subletting or
assignment of leasehold interests contained in any lease governing a leasehold
interest of Borrower or a Restricted Subsidiary and customary provisions in
other contracts restricting assignment thereof, or (iii) exists in any agreement
in effect at the time a Subsidiary becomes a Restricted Subsidiary of Borrower,
so long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary;

(e) any prohibition or limitation that exists in any contract to which a Credit
Party is a party on the date hereof so long as (i) such prohibition or
limitation is generally applicable and does not specifically address any of the
Secured Obligations or the Liens granted under the Credit Documents, and (ii)
the noncompliance of such prohibition or limitation would not reasonably be
expected to be adverse to any Secured Party; and

(f) prohibitions or limitations contained in the organizational documents of any
Joint Venture or the related joint venture or similar agreement that prohibit or
restrict the granting, conveying, creation or imposition of any Lien on any
Equity Interest in such joint venture.

Section 6.6. Use of Proceeds; Use of Letters of Credit.

(a) No Credit Party shall, nor shall it permit any of its Subsidiaries to: (i)
use the proceeds of the Revolving Advances for any purposes other than (A) to
continue the advances and other obligations, including without limitation the
Existing Letters of Credit, outstanding under the Existing Agreement as provided
herein, (B) the payment of fees and expenses related to the entering into of
Transactions, (C) working capital purposes of the Borrower and any Restricted
Subsidiary, or (D) other general corporate purposes of the Borrower and any
Restricted Subsidiary, including Permitted Acquisitions and permitted Restricted
Payments; or (ii) use the proceeds of the Swing Line Advances or the Letters of
Credit for any purposes other than (A) working capital purposes of the Borrower
and any Restricted Subsidiary or (B) other general corporate purposes of the
Borrower and any Restricted Subsidiary. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, use any part of the
proceeds of Advances or Letters of Credit for any purpose which violates, or is
inconsistent with, Regulations T, U, or X.

(b) The Borrower shall not request any Borrowing or Letter of Credit, and the
Borrower shall not use and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

Section 6.7. Corporate Actions; Accounting Changes.

(a) No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, merge or consolidate with or into any other Person, except:

(i) that the Borrower may merge with any of its Wholly-Owned Restricted
Subsidiaries and any Credit Party may merge or be consolidated with or into any
other Credit Party; provided that immediately after giving effect to any such
proposed transaction no Default would exist and, in the case of any such merger
to which the Borrower is a party, the Borrower is the surviving entity;

 

-93-



--------------------------------------------------------------------------------

(ii) that any Restricted Entity that is not a Credit Party may merge or
consolidate with any other Restricted Entity that is not a Credit Party;

(iii) that any Restricted Entity that is not a Credit Party may merge or
consolidate with any Credit Party; provided that a Credit Party is the surviving
entity or such merger or consolidation is otherwise permitted by Section 6.8;

(iv) merger or consolidation as part of a Permitted Acquisition under Section
6.4(b), subject to the conditions set forth therein; provided that (x) if a
Credit Party is a party to such merger or consolidation, the surviving entity
shall be a Credit Party and (y) if a Restricted Entity is a party to such merger
or consolidation, the surviving entity shall be a Restricted Entity; and

(v) any Subsidiary may dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Change and such Subsidiary
may effect the same by merger or consolidation.

(b) No Credit Party shall, nor shall it permit any of its Restricted
Subsidiaries to, (i) without at least fifteen (15) days (or such shorter period
as agreed to by the Administrative Agent) prior written notice to the
Administrative Agent, change its name, change its state of incorporation,
formation or organization, change its organizational identification number or
reorganize in another jurisdiction (except that this clause (i) shall not apply
to any Foreign Restricted Subsidiary unless such Subsidiary is a First Tier
Foreign Restricted Subsidiary), (ii) amend, supplement, modify or restate their
articles or certificate of incorporation or formation, limited partnership
agreement, bylaws, limited liability company agreements, or other equivalent
organizational documents, in any manner that could reasonably be expected to be
materially adverse to the Lenders, or (iii) change the method of accounting
employed in the preparation of the financial statements referred to in Section
4.4 or change the fiscal year end of the Borrower unless such changes are
required to conform to GAAP or such changes are to conform the accounting
practices of the Borrower and its Restricted Subsidiaries and notice of such
changes have been delivered to the Administrative Agent prior to effecting such
changes.

Section 6.8. Disposition of Assets. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, make a Disposition other than:

(a) Disposition by any Restricted Entity of any of its Properties to any Credit
Party; provided that, at the reasonable request of the Administrative Agent, the
receiving Credit Party shall ratify, grant and confirm the Liens on such assets
(and any other related Collateral) pursuant to documentation reasonably
satisfactory to the Administrative Agent;

(b) Disposition by any Restricted Entity that is not a Credit Party of any of
its Properties to any other Restricted Entity that is not a Credit Party;
provided that, if such Property is an Equity Interest that is Collateral or
otherwise required to be Collateral under Section 5.7, then at the reasonable
request of the Administrative Agent, the receiving Restricted Entity (other than
a Foreign Subsidiary) shall ratify, grant and confirm the Liens on such Equity
Interest (and any other related Collateral) pursuant to documentation reasonably
satisfactory to the Administrative Agent;

 

-94-



--------------------------------------------------------------------------------

(c) Sale of inventory in the ordinary course of business and Disposition of cash
or Liquid Investments in the ordinary course of business;

(d) Disposition of worn out, obsolete or surplus property in the ordinary course
of business and the abandonment or other Disposition of patents, trademarks and
copyrights that, in the reasonable judgment of Borrower and its Subsidiaries,
should be replaced or are no longer economically practicable to maintain or
useful in the conduct of the business of the Borrower and its Subsidiaries taken
as a whole;

(e) mergers and consolidations in compliance with Section 6.7(a);

(f) Permitted Investments;

(g) assignments and licenses of patents, trademarks or copyrights of any
Restricted Entity in the ordinary course of business;

(h) Disposition of any assets required under Legal Requirements;

(i) Dispositions of equipment in the ordinary course of business the proceeds of
which are reinvested in the acquisition of equipment of comparable value and
type within 90 days and on which the Administrative Agent has an Acceptable
Security Interest;

(j) Dispositions of Equity Interests in a Joint Venture or Unrestricted
Subsidiary;

(k) leases of real or personal property in the ordinary course of business; and

(l) Disposition of Properties not otherwise permitted under the preceding
clauses of this Section 6.8; provided that, such Disposition, taken together
with all such other Dispositions completed since the Effective Date, does not
exceed 5% of the Tangible Net Assets in the aggregate and calculated at the time
of such subject Disposition.

Section 6.9. Restricted Payments. No Credit Party shall, nor shall it permit any
of its Restricted Subsidiaries to make any Restricted Payments except that:

(a) (i) the Restricted Subsidiaries may make Restricted Payments to the Borrower
or any other Credit Party, and (ii) the Restricted Subsidiaries that are not
Credit Parties may make Restricted Payments to other Restricted Subsidiaries
that are not Credit Parties; and

(b) so long as no Default exists or would result from the making of such
Restricted Payment, the Borrower or any Restricted Subsidiary may make cash
Restricted Payments in an amount not to exceed $10,000,000 in the aggregate
after the Effective Date to existing and former officers, directors, and
employees of the Borrower or such Restricted Subsidiary; provided that such
Restricted Payments are in consideration for the retirement, purchase, or
redemption of any of the Equity Interests of such Restricted Entity, or any
option, warrant or other right to purchase or acquire such Equity Interest, in
any event, held by such Person.

Section 6.10. Affiliate Transactions. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates which are not Restricted
Entities other than:

(a) such transaction or series of transactions are arm’s length transactions
entered into on terms that are not materially less favorable to the Borrower or
any Restricted Subsidiary, as applicable, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not such an Affiliate;

 

-95-



--------------------------------------------------------------------------------

(b) the intercompany agreements described on Schedule 6.10; provided that the
terms thereof may not be amended, supplemented or otherwise modified unless such
amended, supplemented or otherwise modified terms complies with clause (a)
above;

(c) the Restricted Payments permitted under Section 6.9;

(d) Investments in the form of Equity Interests of Subsidiaries, including the
purchase or acquisition thereof and capital contributions in connection
therewith;

(e) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans).

Section 6.11. Line of Business. No Credit Party shall, and shall not permit any
of its Restricted Subsidiaries to, change the character of the Borrower’s and
its Restricted Subsidiaries collective business as conducted on the date of this
Agreement, or engage in any type of business not reasonably related to, or a
normal extension of, the Borrower’s and its Restricted Subsidiaries collective
business as presently conducted.

Section 6.12. Hazardous Materials. No Credit Party (a) shall, nor shall it
permit any of its Subsidiaries to, create, handle, transport, use, or dispose of
any Hazardous Substance or Hazardous Waste, except in the ordinary course of its
business and except in compliance with Environmental Law other than to the
extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any
liability on the Lenders or the Administrative Agent, and (b) shall, nor shall
it permit any of its Subsidiaries to, Release any Hazardous Substance or
Hazardous Waste into the Environment and shall not permit any Credit Party’s or
any Subsidiary’s Property to be subjected to any Release of Hazardous Substance
or Hazardous Waste, except in compliance with Environmental Law other than to
the extent that such non-compliance could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Change or in any material
liability on the Lenders or the Administrative Agent.

Section 6.13. Compliance with ERISA. Except for matters that could not
reasonably be expected to cause a Material Adverse Change, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly:
(a) engage in any transaction in connection with which the Borrower or any
Subsidiary could be subjected to either a civil penalty assessed pursuant to
Section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code; (b) terminate, or permit any member of the Controlled Group to
terminate, any Plan in a manner, or take any other action with respect to any
Plan, which could result in any liability to the Borrower, any Subsidiary or any
member of the Controlled Group to the PBGC; (c) fail to make, or permit any
member of the Controlled Group to fail to make, full payment when due of all
amounts which, under the provisions of any Plan, agreement relating thereto or
applicable law, the Borrower, a Subsidiary or member of the Controlled Group is
required to pay as contributions thereto; (d) permit to exist, or allow any
Subsidiary or any member of the Controlled Group to permit to exist, any failure
to satisfy the “minimum funding standard” under Sections 412 or 430 of the Code
or Sections 302 or 303 of ERISA with respect to any Plan; (e) permit, or allow
any member of the Controlled Group to permit, the actuarial present value of the
benefit liabilities (as “actuarial present value of the benefit liabilities”
shall have the meaning specified in Section 4041 of ERISA) under any Plan that
is regulated under Title IV of ERISA to exceed the current value of

 

-96-



--------------------------------------------------------------------------------

the assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities; (f) contribute to or
assume an obligation to contribute to, or permit any member of the Controlled
Group to contribute to or assume an obligation to contribute to, any
Multiemployer Plan; (g) acquire, or permit any member of the Controlled Group to
acquire, an interest in any Person that causes such Person to become a member of
the Controlled Group if such Person sponsors, maintains or contributes to, or at
any time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any member
of the Controlled Group to incur, a liability to or on account of a Plan under
Sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; or (i) contribute to or
assume an obligation to contribute to any employee welfare benefit plan, as
defined in Section 3(1) of ERISA, including, without limitation, any such plan
maintained to provide benefits to former employees of such entities, that may
not be terminated by such entities in their sole discretion at any time without
any liability.

Section 6.14. Sale and Leaseback Transactions. No Credit Party shall, nor shall
it permit any of its Restricted Subsidiaries to, sell or transfer to a Person
any Property, whether now owned or hereafter acquired, if at the time or
thereafter the Borrower or a Restricted Subsidiary shall lease as lessee such
Property or any part thereof or other Property which the Borrower or a
Restricted Subsidiary intends to use for substantially the same purpose as the
Property sold or transferred; provided that, the Restricted Entities may effect
such transactions with Property that is not Collateral so long as such
transactions do not exceed $10,000,000 in the aggregate.

Section 6.15. [Reserved].

Section 6.16. Limitation on Hedging. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which is entered into for reasons
other than as a part of its normal business operations as a risk management
strategy and/or hedge against changes resulting from market conditions related
to the Borrower’s or its Restricted Subsidiaries’ operations; provided that, for
the avoidance of doubt, any Restricted Entity may enter into Hedging
Arrangements (A) to mitigate risk to which such Restricted Entity has actual
exposure, (B) to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of any Restricted
Entities and (C) consisting of spot and forward delivery foreign exchange
contracts entered into in the ordinary course of business and not for
speculative purposes.

Section 6.17. Senior Secured Leverage Ratio. The Borrower shall not permit the
Senior Secured Leverage Ratio (a) as of the last day of each fiscal quarter
ending after the Amendment No. 1 Effective Date and on or prior to December 31,
2016, to be more than 4.50 to 1.00; (b) as of the last day of each fiscal
quarter ending in 2017, to be more than 4.00 to 1.00, and (c) as of the last day
of each fiscal quarter ending after December 31, 2017, to be more than 3.50 to
1.00.

Section 6.18. Minimum Fixed Charge Coverage Ratio. If the last day of any
calendar month is a FCCR Covenant Trigger Date, the Borrower shall not permit
its Fixed Charge Coverage Ratio as of the most recently ended fiscal year or
quarter for which financial statements have been delivered under Section 5.2(a)
or Section 5.2(b), to be less than 1.25 to 1.00.

Section 6.19. [Reserved].

 

-97-



--------------------------------------------------------------------------------

Section 6.20. Capital Expenditures. No Credit Party shall, nor shall it permit
any of its Restricted Subsidiaries to, expend any Capital Expenditure (other
than Equity Funded Capital Expenditures); provided that (i) Borrower shall be in
pro forma compliance with the covenants in Sections 6.17 and 6.18, and (ii)
before and after giving effect thereto, no Default shall have occurred.

Section 6.21. Non-Obligors. No Credit Party shall, nor shall it permit any of
its Restricted Subsidiaries to, (a) permit the Net Income of the Credit Parties
to be less than 85% of the consolidated Net Income of the Borrower and its
Domestic Restricted Subsidiaries, (b) permit the net book value of all assets of
the Credit Parties to be less than 85% of the aggregate consolidated net book
value of all assets of the Borrower and its Domestic Restricted Subsidiaries,
(c) permit the Net Income of the Combined Entities to be less than 85% of the
consolidated Net Income of the Borrower and its Restricted Subsidiaries, (d)
permit the net book value of all assets of the Combined Entities to be less than
85% of the aggregate consolidated net book value of all assets of the Borrower
and its Restricted Subsidiaries, in each case, as established in accordance with
GAAP and as reflected in the financial statements most recently delivered to the
Administrative Agent pursuant to the terms hereof.

Section 6.22. Prepayment of Certain Debt. No Credit Party shall, nor shall it
permit any of its Restricted Subsidiaries to, prepay, redeem, purchase, defease
or otherwise satisfy prior to the scheduled maturity thereof in any manner, or
make any payment in violation of any subordination terms of, any Debt, except:

(a) the prepayment of the Obligations in accordance with the terms of this
Agreement,

(b) regularly scheduled or required repayments, purchases or redemptions of
Permitted Debt (other than Debt permitted under Section 6.1(k) and Debt
permitted under Section 6.1(l)),

(c) refinancings and refundings of Permitted Debt so long as such refinancings
and refundings would otherwise be permitted under Section 6.1, including the
last sentence therein (to the extent applicable),

(d) prepayments of intercompany Debt owing to a Credit Party, and

(e) so long as no Event of Default exists or would result therefrom, other
prepayments, repayments, redemptions, purchases, defeasances or other
satisfactions of Permitted Debt not described in the immediately preceding
clauses (a) through (d), but specifically excluding any prepayments, repayments,
redemptions, purchases, defeasances or other satisfactions of Debt permitted
under Section 6.1(l), provided that before and after giving effect thereto, (i)
Liquidity, determined on a Pro Forma Basis, shall be at least $100,000,000, (ii)
the Fixed Charge Coverage Ratio, determined on a Pro Forma Basis, shall be at
least 1.25 to 1.00; and (iii) the aggregate principal amount of such Permitted
Debt that is permitted to be prepaid, repaid, redeemed, purchased, defeased or
otherwise satisfied under this Section 6.23(e) shall not to exceed $50,000,000;
provided that, the limit required under this clause (iii) shall not apply if the
Total Net Leverage Ratio, determined on a Pro Forma Basis, is less than or equal
to 4.50 to 1.00.

ARTICLE 7

DEFAULT AND REMEDIES

Section 7.1. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or under any AutoBorrow Agreement (other the failure to pay
such principal under such AutoBorrow Agreement which is fully satisfied with a
Borrowing under Section 2.3(c)) or (ii) fails to pay, within three (3) Business
Days of when due, any other amount due under this Agreement or any other Credit
Document, including payments of interest fees, reimbursements, and
indemnifications;

 

-98-



--------------------------------------------------------------------------------

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party or any officer thereof in this Agreement,
in any other Credit Document or in any certificate delivered in connection with
this Agreement or any other Credit Document is incorrect, false or otherwise
misleading in any material respect (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) at the time it was
made or deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(e), Section 5.2(g), Section 5.3(a) or Article 6 of this
Agreement; or (ii) any breach by any Credit Party of any other covenant
contained in this Agreement or any other Credit Document and such breach shall
remain unremedied for a period of thirty (30) days after the earliest of (A) the
date any officer of the Borrower has actual knowledge of such breach, (B) the
date any Executive Officer of any Restricted Subsidiary has actual knowledge of
such breach, and (C) the date written notice thereof shall have been given to
the Borrower by the Administrative Agent or a Lender;

(d) Guaranties. Any material provision in the Guaranty shall at any time (before
the Guaranty expires in accordance with its terms) and for any reason be
determined by a court of competent jurisdiction to cease to be in full force and
effect and valid and binding on the Guarantors party thereto or shall be
contested by any Guarantor party thereto or by the Borrower; the Borrower or any
Guarantor shall deny in writing that it has any liability or obligation under
such Guaranty; or any Guarantor shall cease to exist other than as expressly
permitted by the terms of this Agreement;

(e) Security Documents. Any Security Document shall at any time and for any
reason cease to create an Acceptable Security Interest with respect to any
Collateral having a fair market value, individually or in the aggregate, in
excess of $25,000,000 (unless released or terminated pursuant to the terms of
such Security Document) or any material provisions thereof shall cease to be in
full force and effect and valid and binding on the Credit Party that is a party
thereto or any such Person shall so state in writing (unless released or
terminated pursuant to the terms of this Agreement or such Security Document);

(f) Cross-Default. (i) Any Restricted Entity shall fail to pay any principal of
or premium or interest on its Debt which is outstanding in a principal amount of
at least $25,000,000 individually or when aggregated with all such Debt of the
Restricted Entities so in default (but excluding Debt owing to the Lenders
hereunder) when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt of the
Restricted Entities which is outstanding in a principal amount of at least
$25,000,000 individually or when aggregated with all such Debt of the Restricted
Entities so in default (but excluding Debt owing to the Lenders hereunder), and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt prior to
the stated maturity thereof; or (iii) any such Debt shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment); provided that, for purposes of this paragraph (f), the
“principal amount” of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

 

-99-



--------------------------------------------------------------------------------

(g) Bankruptcy and Insolvency. (i) Except as otherwise permitted under this
Agreement, any Credit Party shall terminate its existence or dissolve or (ii)
any Restricted Entity (A) admits in writing its inability to pay its debts
generally as they become due; makes an assignment for the benefit of its
creditors; consents to or acquiesces in the appointment of a receiver,
liquidator, fiscal agent, or trustee of itself or any of its Property; files a
petition under bankruptcy or other laws for the relief of debtors; or consents
to any reorganization, arrangement, workout, liquidation, dissolution, or
similar relief or (B) shall have had, without its consent: any court enter an
order appointing a receiver, liquidator, fiscal agent, or trustee of itself or
any of its Property; any petition filed against it seeking reorganization,
arrangement, workout, liquidation, dissolution or similar relief under
bankruptcy or other laws for the relief of debtors and such petition described
in this clause (B) shall not be dismissed, stayed, or set aside for an aggregate
of 60 days, whether or not consecutive;

(h) Adverse Judgment. Any Restricted Entity suffers final judgments against any
of them since the date of this Agreement in an aggregate amount, less any
insurance proceeds covering such judgments which are received or as to which the
insurance carriers have not denied coverage, greater than $25,000,000 and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgments or (ii) there shall be any period of 30 consecutive days during which
a stay of enforcement of such judgments, by reason of a pending appeal or
otherwise, shall not be in effect;

(i) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expected to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $25,000,000;

(j) Plan Withdrawals. The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $25,000,000;

(k) Invalidity of Credit Agreement. Any material provision of this Agreement
shall cease to be in full force and effect and valid and binding on the Borrower
or the Borrower shall so state in writing (except as permitted by the terms of
this Agreement or as waived in accordance with Section 9.3); or

(l) Change in Control. The occurrence of a Change in Control.

Section 7.2. Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to Section 7.1(g)) shall have occurred and be
continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Lender to make Revolving Advances and the obligation of the Issuing
Lenders to issue Letters of Credit shall be terminated, whereupon the same shall
forthwith terminate and (ii) shall at the request, or may with the consent, of
the Majority Lenders, by notice to the Borrower, declare the principal of the
Obligations, all interest thereon, and all other Obligations to be forthwith due
and payable, whereupon such principal, all such interest, and all such amounts
shall become and be forthwith due and payable in full, without presentment,
demand, protest or further notice of any kind (including, without limitation,
any notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by each of the Credit Parties,

 

-100-



--------------------------------------------------------------------------------

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 104% of the Dollar
Equivalent of the outstanding Letter of Credit Exposure as security for the
Secured Obligations to the extent the Letter of Credit Obligations are not
otherwise paid or cash collateralized at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.3. Automatic Acceleration of Maturity. If any Event of Default
pursuant to Section 7.1(g) shall occur,

(a) the obligation of each Lender to make Advances and the obligation of the
Issuing Lenders to issue Letters of Credit shall immediately and automatically
be terminated and all Obligations shall immediately and automatically become and
be due and payable in full, without presentment, demand, protest or any notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration), all of which are hereby expressly waived by each of
the Credit Parties,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 104% of the Dollar
Equivalent of the outstanding Letter of Credit Exposure as security for the
Secured Obligations to the extent the Letter of Credit Obligations are not
otherwise paid or cash collateralized at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, the Guaranties, or any other Credit Document for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.4. Right of Set-Off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower or any other Credit Party against any
and all of the obligations of the Borrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or
such Issuing Lender, irrespective of whether or not such Lender or such Issuing
Lender shall have made any demand under this Agreement or any other Credit
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, such Issuing Lender
and their respective Affiliates under this Section 7.4 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
Issuing Lender or their respective Affiliates may have. Each Lender and each
Issuing Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

-101-



--------------------------------------------------------------------------------

Section 7.5. Remedies Cumulative, No Waiver. No right, power, or remedy
conferred to any Lender in this Agreement or the Credit Documents, or now or
hereafter existing at law, in equity, by statute, or otherwise shall be
exclusive, and each such right, power, or remedy shall to the full extent
permitted by law be cumulative and in addition to every other such right, power
or remedy. No course of dealing and no delay in exercising any right, power, or
remedy conferred to any Lender in this Agreement and the Credit Documents or now
or hereafter existing at law, in equity, by statute, or otherwise shall operate
as a waiver of or otherwise prejudice any such right, power, or remedy. Any
Lender may cure any Event of Default without waiving the Event of Default. No
notice to or demand upon the Borrower or any other Credit Party shall entitle
the Borrower or any other Credit Party to similar notices or demands in the
future.

Section 7.6. Application of Payments. Prior to an Event of Default, all payments
made hereunder shall be applied by the Administrative Agent as directed by the
Borrower, but subject to the terms of this Agreement, including the application
of prepayments according to Section 2.5 and Section 2.12. During the existence
of an Event of Default, all payments and collections received by the
Administrative Agent shall be applied to the Secured Obligations in accordance
with Section 2.12 and otherwise in the following order:

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent (in its capacity as such hereunder or under any other Credit Document) in
connection with this Agreement or any of the Secured Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent as secured party
hereunder or under any other Credit Document on behalf of any Credit Party and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Credit Document;

SECOND, to the payment of all accrued interest constituting part of the Secured
Obligations other than Non-Credit Party Obligations (the amounts so applied to
be distributed ratably among the Lenders (and to the extent applicable to
Hedging Arrangements, the Swap Counterparties and to the extent applicable to
Banking Services Obligations, the Banking Service Providers) pro rata in
accordance with the amounts of the Secured Obligations owed to them on the date
of any such distribution);

THIRD, to the payment of any then due and owing principal constituting part of
the Secured Obligations other than Non-Credit Party Obligations (the amounts so
applied to be distributed ratably among the Lenders (and to the extent
applicable to Hedging Arrangements, the Swap Counterparties and to the extent
applicable to Banking Services Obligations, the Banking Service Providers) pro
rata in accordance with the principal amounts of the Secured Obligations owed to
them on the date of any such distribution);

FOURTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Secured Obligations other than Non-Credit
Party Obligations (the amounts so applied to be distributed ratably among the
Lenders (and to the extent applicable to Hedging Arrangements, the Swap
Counterparties and to the extent applicable to Banking Services Obligations, the
Banking Service Providers) pro rata in accordance with such amounts owed to them
on the date of any such distribution);

FIFTH, to the payment of all accrued interest constituting part of the
Non-Credit Party Obligations (the amounts so applied to be distributed ratably
among the Swap Counterparties and the Banking Service Providers) pro rata in
accordance with the amounts of the Non-Credit Party Obligations owed to them on
the date of any such distribution;

 

-102-



--------------------------------------------------------------------------------

SIXTH, to the payment of any then due and owing principal constituting part of
the Non-Credit Party Obligations (the amounts so applied to be distributed
ratably among the Swap Counterparties and the Banking Service Providers) pro
rata in accordance with the principal amounts of the Non-Credit Party
Obligations owed to them on the date of any such distribution;

SEVENTH, to the payment of any then due and owing other amounts (including fees
and expenses) constituting part of the Non-Credit Party Obligations (the amounts
so applied to be distributed ratably among the Swap Counterparties and the
Banking Service Providers) pro rata in accordance with such amounts owed to them
on the date of any such distribution; and

EIGHTH, to the Credit Parties, their successors or assigns, or as a court of
competent jurisdiction may otherwise direct.

Notwithstanding the foregoing, payments and collections received by the
Administrative Agent from any Credit Party that is not a Qualified ECP Guarantor
(and any proceeds received in respect of such Credit Party’s Collateral (as
defined in the Security Agreement)) shall not be applied to Excluded Swap
Obligations with respect to any Credit Party, provided, however, that the
Administrative Agent shall make such adjustments as it determines are
appropriate with respect to payments and collections received from the other
Credit Parties (or proceeds received in respect of such other Credit Parties’
Collateral) to preserve, as nearly as possible, the allocation to Secured
Obligations otherwise set forth above in this Section 7.6 (assuming that, solely
for purposes of such adjustments, Secured Obligations includes Excluded Swap
Obligations), and provided, further, that, for purposes of this Section 7.6, the
“principal amount” of the obligations in respect of Hedging Arrangements at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time.

Section 7.7. Currency Conversion After Maturity. Notwithstanding any other
provision in this Agreement, on the date that there has been an acceleration of
the maturity of the Obligations or a termination of the obligations of the
Lenders to make Advances hereunder or of the obligations of the Issuing Lenders
to issue, increase, or extend Letters of Credit hereunder, in any case, as a
result of any Event of Default, all Advances and all other Obligations
denominated in any Foreign Currency shall be converted into, and all such
amounts due thereunder shall accrue and be payable in, Dollars at the Exchange
Rate on such date. From and after such date, all Advances shall be denominated
only in, and all fees due under this Agreement shall be payable in, Dollars.

ARTICLE 8

THE ADMINISTRATIVE AGENTS AND ISSUING LENDERS

Section 8.1. Appointment, Powers, and Immunities.

(a) Appointment and Authority. Each of the Lenders and each Issuing Lender
hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any Affiliate thereof shall have rights as a third party
beneficiary of any of such provisions.

(b) Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and as an Issuing Lender as any other Issuing Lender and may exercise the
same as though it were not the Administrative Agent and

 

-103-



--------------------------------------------------------------------------------

the term “Lender,” “Lenders,” “Issuing Lender,” and “Issuing Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for, make investments in, and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders. Wells Fargo (and any successor acting as Administrative Agent) and
its Affiliates may accept fees and other consideration from the Borrower or any
of its Subsidiaries or Affiliates for services in connection with this Agreement
or otherwise without having to account for the same to the Lenders or the
Issuing Lenders.

(c) Exculpatory Provisions. The Administrative Agent (which term as used in this
clause (c) and in Section 8.5 and the first sentence of Section 8.6 shall
include its Related Parties) shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 7.2, 7.3 and 9.3) or (ii) in the absence
of its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of or notice of the occurrence of
any Default unless and until written notice describing such Default is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Lender and
specifying such notice as a “Notice of Default”. In the event that the
Administrative Agent receives such a notice of the occurrence of a Default, the
Administrative Agent shall (subject to Section 9.3) take such action with
respect to such Default or Event of Default as shall reasonably be directed by
the Majority Lenders, provided that, unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default as it shall deem advisable in the best interest of the
Secured Parties.

The Administrative Agent shall not be responsible for, or have any duty to
ascertain or inquire into, (i) any recital, statement, warranty or
representation (whether written or oral) made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report

 

-104-



--------------------------------------------------------------------------------

or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the value, validity, enforceability,
effectiveness, enforceability, sufficiency or genuineness of this Agreement, any
other Credit Document or any other agreement, instrument or document, (v) the
inspection of, or to inspect, the Property (including the books and records) of
any Credit Party or any of its Subsidiaries or Affiliates, (vi) the satisfaction
of any condition set forth in Article 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent, or (vii) any litigation or collection proceedings (or to
initiate or conduct any such litigation or proceedings) under any Credit
Document unless requested by the Majority Lenders in writing and it receives
indemnification satisfactory to it from the Lenders.

Section 8.2. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document, writing
or other communication (including any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of an Advance, Conversion of any Advance or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Advance, Conversion of such Advance or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.3. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 8.4. Indemnification.

(a) INDEMNITY OF ADMINISTRATIVE AGENT. THE LENDERS SEVERALLY AGREE TO INDEMNIFY
THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE RELATED
PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE REVOLVING COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH REVOLVING COMMITMENT),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTY IN ANY WAY RELATING
TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT

 

-105-



--------------------------------------------------------------------------------

DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE
OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. WITHOUT
LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE
AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS SET FORTH ABOVE
IN THIS PARAGRAPH) OF ANY OUT -OF -POCKET EXPENSES (INCLUDING COUNSEL FEES)
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT
REIMBURSED FOR SUCH BY THE BORROWER.

(b) INDEMNITY OF ISSUING LENDERS. THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH
ISSUING LENDER AND EACH AFFILIATE THEREOF AND THEIR RESPECTIVE RELATED PARTIES
(TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY ACCORDING TO THE
RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH OF THEM (OR IF NO
PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY ACCORDING TO THE
RESPECTIVE REVOLVING COMMITMENTS HELD BY EACH OF THEM IMMEDIATELY PRIOR TO THE
TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH REVOLVING COMMITMENT),
FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY
KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST SUCH ISSUING LENDER OR ANY OF ITS RELATED PARTY IN ANY WAY RELATING TO
OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR
OMITTED BY SUCH ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES,
PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT
OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

Section 8.5. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each Issuing Lender agrees that it has, independently and without reliance
on the Administrative Agent or any other Lender or any other Issuing Lender, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Borrower and the other Credit Parties and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Administrative Agent or any other Lender or any other Issuing Lender,
and based on such documents and

 

-106-



--------------------------------------------------------------------------------

information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under the Credit
Documents. Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders or the Issuing Lenders by the
Administrative Agent hereunder and for other information in the Administrative
Agent’s possession which has been requested by a Lender and for which such
Lender pays the Administrative Agent’s expenses in connection therewith, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or any Issuing Lender with any credit or other information concerning the
affairs, financial condition, or business of any Credit Party or any of its
Subsidiaries or Affiliates that may come into the possession of the
Administrative Agent or any of its Affiliates.

Section 8.6. Resignation of Administrative Agent and Issuing Lenders.

(a) The Administrative Agent and any Issuing Lender may resign at any time by
giving written notice thereof to the Lenders and the Borrower. Upon receipt of
notice of any such resignation, the Majority Lenders shall have the right to
appoint a successor Administrative Agent (and the Borrower shall have the right
to appoint a successor Issuing Lender pursuant to clause (b) below). If no
successor Administrative Agent or Issuing Lender shall have been so appointed by
the Majority Lenders (or as applicable, the Borrower) and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s or
Issuing Lender’s giving of notice of resignation, then the retiring
Administrative Agent or Issuing Lender may, on behalf of the Lenders and the
Borrower, appoint a successor Administrative Agent or Issuing Lender, which
shall be, in the case of a successor agent, a commercial bank organized under
the laws of the United States of America or of any State thereof and having a
combined capital and surplus of at least $250,000,000.00 and, in the case of an
Issuing Lender, a Lender; provided that, if the Administrative Agent or Issuing
Lender shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
hereunder and under the other Credit Documents (except that (A) in the case of
any collateral security held by the Administrative Agent on behalf of the
Lenders or the Issuing Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (B) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lenders with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit) and (2) all payments, communications and
determinations provided to be made by, to or through the retiring Administrative
Agent shall instead be made by or to each Lender and the Issuing Lenders
directly, until such time as the Majority Lenders appoint a successor
Administrative Agent or Issuing Lender, as applicable, as provided for above in
this paragraph. Upon the acceptance of any appointment as Administrative Agent
or Issuing Lender by a successor Administrative Agent or Issuing Lender, such
successor Administrative Agent or Issuing Lender shall thereupon succeed to and
become vested with all the rights, powers, privileges, and duties of the
retiring Administrative Agent or Issuing Lender, and the retiring Administrative
Agent or Issuing Lender shall be discharged from its duties and obligations
under this Agreement and the other Credit Documents, except that the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation or removal and the
provisions affecting the Issuing Lenders with respect to such Letters of Credit
shall inure to the benefit of the retiring Issuing Lender until the termination
of all such Letters of Credit. After any retiring Administrative Agent’s or
Issuing Lender’s resignation as Administrative Agent or Issuing Lender, the
provisions of this Article 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Issuing Lender
under this Agreement and the other Credit Documents.

 

-107-



--------------------------------------------------------------------------------

(b) Any Issuing Lender (including a retiring Issuing Lender) may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, such
replaced Issuing Lender and, in the case of a replacement, the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender. At the time any such resignation or
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the retiring or replaced Issuing Lender pursuant to
Section 2.7(b). From and after the effective date of such replacement, (i) the
successor Issuing Lender shall have all the rights and obligations of the
replaced Issuing Lender under this Agreement with respect to Letters of Credit
to be issued thereafter and (ii) references herein to “Issuing Lender” shall be
deemed to refer to such successor or to any previous Issuing Lender, or to such
successor and all previous Issuing Lenders, as the context shall require. After
the replacement of an Issuing Lender hereunder, the replaced Issuing Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

Section 8.7. Collateral Matters.

(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents. The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Credit Documents or applicable Legal
Requirements. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party hereby agrees to the terms of this
paragraph (a).

(b) The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Documents, irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Collateral (a) upon termination of this Agreement,
termination of all Hedging Agreements with such Persons, termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
reasonably satisfactory to the applicable Issuing Lender have been made), and
the payment in full of all outstanding Advances, Letter of Credit Obligations
(other than with respect to Letters of Credit as to which other arrangements
reasonably satisfactory to the applicable Issuing Lender have been made), all
other Secured Obligations payable under this Agreement and under any other
Credit Document and all Secured Obligations arising under terminated Hedging
Agreements; (b) constituting property sold or to be sold or disposed of as part
of or in connection with any disposition permitted under this Agreement or any
other Credit Document; (c) constituting property in which no Credit Party owned
an interest at the time the Lien was granted or at any time thereafter (other
than as a result of a violation of this Agreement); or (d) constituting property
leased to any Credit Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Credit Party to be, renewed
or extended; and (ii) release a Guarantor from its obligations under a Guaranty
and any other applicable Credit Document if such Person ceases to be a
Restricted Subsidiary as a result of a transaction permitted under this
Agreement. Upon the request of the Administrative Agent at any time, the Secured
Parties will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant to this Section 8.7. In each
case as specified in this Section 8.7(b), the Administrative Agent will, at the
Borrower’s expense, promptly execute and deliver to the applicable Credit Party
such documents as such Credit Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Security

 

-108-



--------------------------------------------------------------------------------

Documents, or to release such Guarantor from its obligations under the Guaranty
and other applicable Credit Documents, in each case in accordance with the terms
of the Credit Documents and this Section 8.7.

(c) Notwithstanding anything contained in any of the Credit Documents to the
contrary, the Credit Parties, the Administrative Agent, and each Secured Party
hereby agree that no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranties, it being understood and
agreed that all powers, rights and remedies hereunder and under the Security
Documents may be exercised solely by Administrative Agent on behalf of the
Secured Parties in accordance with the terms hereof and the other Credit
Documents. By accepting the benefit of the Liens granted pursuant to the
Security Documents, each Secured Party not party hereto hereby agrees to the
terms of this paragraph (c).

Section 8.8. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the co-lead arrangers, joint bookrunners,
co-syndication agent or any other agent named on the cover page to this
Agreement (other than the Administrative Agent) shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender,
Swing Line Lender or Issuing Lender.

ARTICLE 9

MISCELLANEOUS

Section 9.1. Costs and Expenses. The Borrower agrees to pay within 30 days of
invoice:

(a) all reasonable out -of -pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one law firm serving as counsel for the Administrative Agent and, if applicable,
one law firm serving as local counsel for each applicable jurisdiction), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated),

(b) all reasonable out -of -pocket expenses incurred by any Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and

(c) all out -of-pocket expenses incurred by the Administrative Agent, any Lender
or any Issuing Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Credit Documents, including its rights under
this Section, or (B) in connection with the Advances made or Letters of Credit
issued hereunder, including all such out -of -pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Advances or
Letters of Credit.

Section 9.2. Indemnification; Waiver of Damages.

(a) INDEMNIFICATION. EACH CREDIT PARTY HERETO AGREES TO, JOINTLY AND SEVERALLY,
INDEMNIFY AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH ISSUING LENDER AND
EACH LENDER AND EACH OF THEIR RESPECTIVE RELATED PARTIES (EACH, AN “INDEMNITEE”)
FROM AND AGAINST ANY AND ALL ACTIONS, SUITS, LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND EXPENSES OF ANY KIND (INCLUDING

 

-109-



--------------------------------------------------------------------------------

REASONABLE ATTORNEYS’ FEES, EXPENSES AND CHARGES) OR NATURE, JOINT OR SEVERAL,
TO WHICH SUCH INDEMNITEE MAY BECOME SUBJECT OR THAT MAY BE INCURRED OR ASSERTED
OR AWARDED AGAINST SUCH INDEMNITEE, IN EACH CASE ARISING OUT OF OR IN CONNECTION
WITH OR BY REASON OF (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH ANY
INVESTIGATION, LITIGATION OR PROCEEDING OR PREPARATION OF A DEFENSE IN
CONNECTION THEREWITH) THIS AGREEMENT, ANY OTHER CREDIT DOCUMENT, ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS
OF THE ADVANCES OR LETTERS OF CREDIT ISSUED HEREUNDER, AND INCLUDING SUCH
ARISING AS A RESULT OF SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER
SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
SEVERAL AND INCLUDING ENVIRONMENTAL LIABILITIES; PROVIDED THAT NO INDEMNITEE
WILL HAVE ANY RIGHT TO INDEMNIFICATION FOR ANY OF THE FOREGOING TO THE EXTENT
RESULTING FROM SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION. IN THE CASE OF AN INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO
WHICH THE INDEMNITY IN THIS SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE
EFFECTIVE WHETHER OR NOT SUCH INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT
BY ANY CREDIT PARTY, ITS DIRECTORS, HOLDERS OF EQUITY OR CREDITORS OR AN
INDEMNITEE OR ANY OTHER PERSON OR ANY INDEMNITEE IS OTHERWISE A PARTY THERETO
AND WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED. EACH
CREDIT PARTY ALSO AGREES THAT NO INDEMNITEE WILL HAVE ANY LIABILITY (WHETHER
DIRECT OR INDIRECT, IN CONTRACT OR TORT, OR OTHERWISE) TO ANY CREDIT PARTY OR
AFFILIATE THEREOF OR TO ANY OF THE FOREGOING’S RESPECTIVE EQUITY HOLDERS OR
CREDITORS ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY ASPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT SUCH LIABILITY IS
DETERMINED IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S OWN GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT. THE FOREGOING INDEMNITY AND HOLD HARMLESS SHALL NOT APPLY TO
ANY CLAIMS, DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES THAT IS INCURRED BY
OR ASSERTED OR AWARDED AGAINST ANY INDEMNITEE DIRECTLY FOR, OR AS A DIRECT
CONSEQUENCE OF, SUCH INDEMNITEE BEING A DEFAULTING LENDER UNDER CLAUSE (A) OR
(C) OF THE DEFINITION OF “DEFAULTING LENDER”, WHETHER ASSERTED BY ANY CREDIT
PARTY, THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR THE SWING LINE LENDER. No
Credit Party shall, without the prior written consent of each Indemnitee
affected thereby (which consent will not be unreasonably withheld), settle any
threatened or pending claim or action that would give rise to the right of any
Indemnitee to claim indemnification hereunder unless such settlement (a)
includes a full and unconditional release of all liabilities arising out of such
claim or action against such Indemnitee and (b) does not include any statement
as to or an admission of fault, culpability or failure to act by or on behalf of
any Indemnitee. This Section 9.2(a) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, liabilities or expenses
arising from any non-Tax claims.

(b) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, agrees not to assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof. To the fullest extent permitted by
applicable law, no Indemnitee shall assert, agrees not to assert, and hereby
waives,

 

-110-



--------------------------------------------------------------------------------

any claim against any Credit Party or any Affiliate thereof, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby; provided
that, for the avoidance of doubt, nothing contained in this clause (b) shall
limit any Credit Party’s indemnification, hold harmless or reimbursement
obligations to extent set forth in Section 9.2(a) above to the extent such
special, indirect, consequential or punitive damages are included in any third
party claim in which such Indemnitee is otherwise entitled to indemnification,
hold harmless or reimbursement hereunder. No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(c) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 9.2 shall survive the termination of this Agreement,
the termination of all Revolving Commitments, and the payment in full of the
Advances and all other amounts payable under this Agreement.

(d) Payments. All amounts due under this Section 9.2 shall, unless otherwise set
forth above, be payable not later than 10 days after demand therefor.

(e) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Section 9.1 or 9.2 above to
be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such Issuing Lender or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or such Issuing Lender in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity.

Section 9.3. Waivers and Amendments. No amendment or waiver of any provision of
this Agreement or any other Credit Document (other than the Fee Letter or any
AutoBorrow Agreement), nor consent to any departure by the Borrower or any
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that:

(a) no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following: (i) waive any of the
conditions specified in Section 3.1 or any of the conditions specified in
Section 3.2 (other than Section 3.2(c)) in connection with the making of any
Revolving Advance or Swing Line Advance or any issuance, increase, renewal or
extension of any Letter of Credit or any reallocation of the Letter of Credit
Exposure, (ii) increase the aggregate Revolving Commitments (except pursuant to
Section 2.15), (iii) amend Section 2.12(e), Section 7.6, this Section 9.3 or any
other provision in any Credit Document which expressly requires the consent of,
or action or waiver by, all of the Lenders, (iv) release all or substantially
all of the Guarantors from their respective obligations under any Guaranty
except as specifically provided in the Credit Documents, (v) release all or

 

-111-



--------------------------------------------------------------------------------

substantially all of the Collateral except as permitted under Sections 8.7(b)
and 9.22; (vi) amend the definition of “Majority Lenders” or change the number
of Lenders which shall be required for the Lenders to take any action hereunder
or under any other Credit Document (other than as provided in clause (g) below);
(vii) reduce the principal of Revolving Advances or interest amounts thereon
payable hereunder or under any other Credit Document (provided that, the consent
of the Majority Lenders shall be sufficient to waive or reduce the increased
portion of interest on Revolving Advances resulting from Section 2.8(d));

(b) no amendment, waiver, or consent shall, unless in writing and signed by each
Lender directly and adversely affected thereby, do any of the following: (i)
postpone any date fixed for any interest, fees or other amounts payable
hereunder or extend the Revolving Maturity Date, or (ii) reduce any fees or
other amounts payable hereunder or under any other Credit Document (other than
the principal or interest);

(c) no Revolving Commitment of a Lender or any obligations of a Lender may be
increased without such Lender’s written consent;

(d) no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Credit Document;

(e) no amendment, waiver or consent shall, unless in writing and signed by the
applicable Issuing Lender in addition to the Lenders required above to take such
action, affect the rights or duties of such Issuing Lender under this Agreement
or any other Credit Document;

(f) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Credit Document; and

(g) no amendment, waiver, or consent shall, unless in writing and signed by the
Super-Majority Lenders, amend the definition of “Super-Majority Lenders” or
amend any provision which expressly requires the consent of, or action or waiver
by, the Super-Majority Lenders.

For the avoidance of doubt, no Lender or any Affiliate of a Lender shall have
any voting rights under this Agreement or any Credit Document as a result of the
existence of obligations owed to it under Hedging Arrangements or Banking
Services Obligations.

Section 9.4. Severability. In case one or more provisions of this Agreement or
the other Credit Documents shall be invalid, illegal or unenforceable in any
respect under any applicable law, the validity, legality, and enforceability of
the remaining provisions contained herein or therein shall not be affected or
impaired thereby.

Section 9.5. Survival of Representations and Obligations. All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Credit Parties in connection herewith shall survive the execution and
delivery of this Agreement and the other Credit Documents, the making of the
Advances or the issuance of any Letters of Credit and any investigation made by
or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties. All obligations
of the Borrower or any other Credit Party provided for in Sections 2.8(c), 2.10,
2.11, 2.13(d), 9.1 and 9.2 and all of the obligations of the Lenders in Section
8.5 or Section 9.2(d) shall survive any termination of this Agreement and
repayment in full of the Obligations.

 

-112-



--------------------------------------------------------------------------------

Section 9.6. Binding Effect. This Agreement shall become effective as provided
in Section 3.1 and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Administrative Agent, and each Lender and their respective
successors and assigns, except that neither the Borrower nor any other Credit
Party shall have the right to assign its rights or delegate its duties under
this Agreement or any interest in this Agreement without the prior written
consent of each Lender.

Section 9.7. Lender Assignments and Participations.

(a) Each Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Advances, its Notes, if any, and its Revolving
Commitments); provided, however, that (i) each such assignment shall be to an
Eligible Assignee; (ii) except in the case of an assignment to another Lender or
an assignment of all of a Lender’s rights and obligations under this Agreement,
any such partial assignment with respect to the Revolving Commitments shall be
in an amount at least equal to $5,000,000.00; (iii) each partial assignment
shall be made as an assignment of a proportionate part that is of a constant,
and not varying, percentage of all the assigning Lender’s rights and obligations
under this Agreement with respect to the applicable Class of Advances or the
Revolving Commitment assigned; and (iv) the parties to such assignment shall
execute and deliver to the Administrative Agent for its acceptance an Assignment
and Acceptance, together with any Notes, if any, subject to such assignment and
the assignor or assignee Lender shall pay a processing fee of $3,500.00 which
fee may be waived by the Administrative Agent in its sole discretion. Upon
execution, delivery, and acceptance of such Assignment and Acceptance and
payment of the processing fee, the assignee thereunder shall be a party hereto
and, to the extent of such assignment, have the obligations, rights, and
benefits of a Lender hereunder and the assigning Lender shall, to the extent of
such assignment, relinquish its rights and be released from its obligations
under this Agreement. Upon the consummation of any assignment pursuant to this
Section 9.7, the assignor, the Administrative Agent and the Borrower shall make
appropriate arrangements so that, if requested, new Notes are issued to the
assignor and the assignee. The assignee shall deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of Taxes in accordance with Section 2.13(g) and Section 2.13(g)(ii)(D)).

(b) The Administrative Agent, acting also as a non-fiduciary agent for the
Borrower solely for this purpose, shall maintain at its address referred to in
Section 9.9 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Revolving Commitments of, and principal amount of the Advances
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Credit Parties, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. Borrower hereby agrees that the
Administrative Agent acting as its agent solely for the purpose set forth above
in this clause (b), shall not subject the Administrative Agent to any fiduciary
or other implied duties, all of which are hereby waived by the Borrower.

(c) Upon its receipt of an Assignment and Acceptance executed by the parties
thereto, together with any Notes, if any, subject to such assignment and payment
of the processing fee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record the information contained therein in the Register, and (iii) give prompt
notice thereof to the parties thereto.

(d) Each Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more Persons in all or a
portion of its rights, obligations or rights and obligations under this
Agreement (including all or a portion of its Revolving Commitments or its
Advances) provided, however, that (i) such Lender’s obligations under this

 

-113-



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participant shall be entitled to the benefit of the yield protection
provisions contained in Sections 2.10 and 2.11 (provided that such participant
shall not be entitled to receive any greater payment thereunder with respect to
its participation than its participating Lender would have been entitled to
receive) and the right of set-off contained in Section 7.4, and (iv) the
Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to its Advances and its Obligations and to approve any
amendment, modification, or waiver of any provision of this Agreement (other
than amendments, modifications, or waivers decreasing the amount of principal of
or the rate at which interest is payable on such Advances or Obligations,
extending any scheduled principal payment date or date fixed for the payment of
interest on such Advances or Obligations, or extending its Revolving
Commitment). Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Any Lender may furnish any information concerning the Borrower or any of its
Subsidiaries in the possession of such Lender from time to time to assignees and
participants (including prospective assignees and participants), subject,
however, to the provisions of the following paragraph Section 9.8.

Section 9.8. Confidentiality. The Administrative Agent, the Swing Line Lender,
each Issuing Lender, and each Lender (each a “Lending Party”) agree to keep
confidential any information furnished or made available to it by any Restricted
Entity pursuant to this Agreement; provided that nothing herein shall prevent
any Lending Party from disclosing such information (a) to any other Lending
Party or any Affiliate of any Lending Party, or any officer, director, employee,
agent, or advisor of any Lending Party or Affiliate of any Lending Party for
purposes of administering, negotiating, considering, processing, implementing,
syndicating, assigning, or evaluating the credit facilities provided herein and
the transactions contemplated hereby, (b) to any other Person if directly
incidental to the administration of the credit facilities provided herein, but
subject to clause (i) below as to any actual or proposed participant or
assignee, (c) as required by any Legal Requirement, (d) upon the order of any
court or administrative agency, (e) upon the request or demand of any regulatory
agency or authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any other Lending Party prohibited by
this Agreement, (g) in connection with any litigation

 

-114-



--------------------------------------------------------------------------------

relating to this Agreement or any other Credit Document to which such Lending
Party or any of its Affiliates may be a party, (h) to the extent necessary in
connection with the exercise of any right or remedy under this Agreement or any
other Credit Document, and (i) to any actual or proposed participant or
assignee, in each case, subject to provisions similar to those contained in this
Section 9.8. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing
in this Agreement shall (a) restrict any Lending Party from providing
information to any bank or other regulatory or governmental authorities,
including the Federal Reserve Board and its supervisory staff; (b) require or
permit any Lending Party to disclose to any Credit Party that any information
will be or was provided to the Federal Reserve Board or any of its supervisory
staff; or (c) require or permit any Lending Party to inform any Credit Party of
a current or upcoming Federal Reserve Board examination or any nonpublic Federal
Reserve Board supervisory initiative or action.

Section 9.9. Notices, Etc.

(a) Standard Application. All notices and other communications (other than
Notices of Borrowing and Notices of Continuation or Conversion, which are
governed by Article 2 of this Agreement and other than as provided in clause (b)
below) shall be in writing and hand delivered with written receipt, telecopied,
sent by facsimile (with a hard copy sent as otherwise permitted in this Section
9.9), sent by a nationally recognized overnight courier, or sent by certified
mail, return receipt requested as follows: if to a Credit Party, as specified on
Schedule II, if to Wells Fargo as the Swing Line Lender or the Administrative
Agent, at its credit contact specified under its name on Schedule II, if to any
other Swing Line Lender, at its credit contact specified in writing at the time
the Swing Line Lender agrees to be the Swing Line Lender hereunder, and if to
any Lender or any Issuing Lender at is credit contact specified in its
Administrative Questionnaire. Each party may change its notice address by
written notification to the other parties. All such notices and communications
shall be effective when delivered, except that notices and communications to any
Lender, the Swing Line Lender, or any Issuing Lender pursuant to Article 2 shall
not be effective until received and, in the case of telecopy, such receipt is
confirmed by such Lender, the Swing Line Lender or such Issuing Lender, as
applicable, verbally or in writing.

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article 2 if such Lender or such Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

-115-



--------------------------------------------------------------------------------

Section 9.10. Usury Not Intended. It is the intent of each Credit Party and each
Lender in the execution and performance of this Agreement and the other Credit
Documents to contract in strict compliance with applicable usury laws, including
conflicts of law concepts, governing the Advances of each Lender including such
applicable laws of the State of New York, if any, and the United States of
America from time to time in effect. In furtherance thereof, the Lenders and the
Credit Parties stipulate and agree that none of the terms and provisions
contained in this Agreement or the other Credit Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the Maximum Rate and that
for purposes of this Agreement “interest” shall include the aggregate of all
charges which constitute interest under such laws that are contracted for,
charged or received under this Agreement; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Advances, include amounts which by applicable
law are deemed interest which would exceed the Maximum Rate, then such excess
shall be deemed to be a mistake and each Lender receiving same shall credit the
same on the principal of its Obligations (or if such Obligations shall have been
paid in full, refund said excess to the Borrower). In the event that the
maturity of the Obligations are accelerated by reason of any election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Maximum
Rate, and excess interest, if any, provided for in this Agreement or otherwise
shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the applicable
Obligations (or, if the applicable Obligations shall have been paid in full,
refunded to the Borrower of such interest). In determining whether or not the
interest paid or payable under any specific contingencies exceeds the Maximum
Rate, the Credit Parties and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Obligations all amounts
considered to be interest under applicable law at any time contracted for,
charged, received or reserved in connection with the Obligations. The provisions
of this Section shall control over all other provisions of this Agreement or the
other Credit Documents which may be in apparent conflict herewith.

Section 9.11. Usury Recapture. In the event the rate of interest chargeable
under this Agreement at any time is greater than the Maximum Rate, the unpaid
principal amount of the Advances shall bear interest at the Maximum Rate until
the total amount of interest paid or accrued on the Advances equals the amount
of interest which would have been paid or accrued on the Advances if the stated
rates of interest set forth in this Agreement had at all times been in effect.
In the event, upon payment in full of the Advances, the total amount of interest
paid or accrued under the terms of this Agreement and the Advances is less than
the total amount of interest which would have been paid or accrued if the rates
of interest set forth in this Agreement had, at all times, been in effect, then
the Borrower shall, to the extent permitted by applicable law, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its Advances if the Maximum Rate had, at all times, been in
effect and (B) the amount of interest which would have accrued on its Advances
if the rates of interest set forth in this Agreement had at all times been in
effect and (ii) the amount of interest actually paid under this Agreement on its
Advances. In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with usual and customary banking procedures the Administrative Agent
could purchase the specified currency with

 

-116-



--------------------------------------------------------------------------------

such other currency at any of the Administrative Agent’s offices in the United
States of America on the Business Day preceding that on which final judgment is
given. The obligations of the Borrower in respect of any sum due to any Lending
Party hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender, such Issuing Lender or the Administrative
Agent (as the case may be) of any sum adjudged to be so due in such other
currency such Lender, such Issuing Lender or the Administrative Agent (as the
case may be) may in accordance with normal, reasonable banking procedures
purchase the specified currency with such other currency. If the amount of the
specified currency so purchased is less than the sum originally due to such
Lender, such Issuing Lender or the Administrative Agent, as the case may be, in
the specified currency, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender, such Issuing Lender or the Administrative
Agent, as the case may be, against such loss, and if the amount of the specified
currency so purchased exceeds (a) the sum originally due to any Lender, such
Issuing Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.12, each Lender, each Issuing Lender or Administrative Agent, as the
case may be, agrees to promptly remit such excess to the Borrower.

Section 9.13. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, any Issuing Lender or any
Lender, or the Administrative Agent, any Issuing Lender or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any Issuing Lender or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any bankruptcy or other laws for the relief of debtors or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each Issuing Lender severally agrees to
pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate in effect
from time to time, in the applicable currency of such recovery or payment. The
obligations of the Lenders and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 9.14. Governing Law. This Agreement and the other Credit Documents
(unless otherwise expressly provided therein) shall be deemed a contract under,
and shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York, applicable to contracts made and to be performed
entirely within such state, including without regard to conflicts of laws
principles (other than Section 5-1401 and Section 5-1402 of the General
Obligations Law of the State of New York). Each Letter of Credit shall be
governed by either (i) the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or (ii)
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce.

Section 9.15. Submission to Jurisdiction. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF,

 

-117-



--------------------------------------------------------------------------------

IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY OTHER PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 9.16. Waiver of Venue. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENT, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED
TO IN SECTION 9.15. EACH OF THE PARTIES HERETO HEREBY AGREES THAT
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK SHALL APPLY TO THIS AGREEMENT AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENT, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Section 9.17. Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.9. Nothing in
this Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

Section 9.18. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or by
e-mail “PDF” copy shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.19. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.20. Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON

 

-118-



--------------------------------------------------------------------------------

WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.21. USA Patriot Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Credit Party that pursuant to the requirements of the Patriot Act
it is required to obtain, verify and record information that identifies such
Credit Party, which information includes the name and address of such Credit
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify such Credit Party in accordance with the
Patriot Act.

Section 9.22. Keepwell. The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Guarantor to honor all of its obligations under its
Guaranty in respect of Swap Obligations (provided, however, that the Borrower
shall only be liable under this Section 9.22 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 9.22, or otherwise under this Agreement, voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of the Borrower under this Section shall remain
in full force and effect until the termination of all Revolving Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender have been made). The Borrower
intends that this Section 9.22 constitute, and this Section 9.22 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

Section 9.23. Integration. THIS AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED
IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT
TO THE SUBJECT MATTERS SET FORTH HEREIN AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

Section 9.24. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

-119-



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-120-



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER: FORUM ENERGY TECHNOLOGIES, INC. By:  

 

  James W. Harris   Chief Financial Officer and Senior Vice President

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDERS: WELLS FARGO BANK, NATIONAL ASSOCIATION as
Administrative Agent, Swing Line Lender, Issuing Lender, and Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as an Issuing Lender and a Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as an Issuing Lender and a Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

CITIBANK, N.A. as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

HSBC BANK USA, N.A. as a Lender By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

 

Name:  

 

Title:  

 

 

Signature page to Second Amended and Restated Credit Agreement

(Forum Energy Technologies, Inc.)